Exhibit 10.1
EXECUTION COPY
     
 
AMENDED AND RESTATED CREDIT AGREEMENT
among
BUCKEYE ENERGY SERVICES LLC,
as Borrower,
and
The Several Lenders
from Time-to-time Parties Hereto,
and
BNP PARIBAS,
as Administrative Agent and as Collateral Agent,
and
BNP PARIBAS,
as Lead Arranger
and
BARCLAYS BANK PLC,
as Syndication Agent
Dated as of June 25, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1 DEFINITIONS
    2  
 
       
1.1 Defined Terms
    2  
1.2 Other Definitional Provisions
    42  
1.3 Rounding
    42  
 
       
SECTION 2 AMOUNT AND TERMS OF THE LOANS AND COMMITMENTS
    42  
 
       
2.1 Revolving Credit Loans
    42  
2.2 Daylight Overdraft Loans
    43  
2.3 Swing Line Loans
    43  
2.4 Procedure for Borrowing
    44  
2.5 Refunding of Swing Line Loans
    45  
2.6 Refunding of Daylight Overdraft Loans
    46  
2.7 Commitment Fee
    47  
 
       
SECTION 3 LETTERS OF CREDIT
    47  
 
       
3.1 Letters of Credit
    47  
3.2 Procedure for Issuance of Letters of Credit
    49  
3.3 Fees, Commissions and Other Charges
    50  
3.4 L/C Participations
    51  
3.5 Reimbursement Obligations of the Borrower
    52  
3.6 Obligations Absolute
    53  
3.7 Role of the Issuing Lenders
    53  
3.8 Letter of Credit Request
    54  
 
       
SECTION 4 GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
    54  
 
       
4.1 Increase, Termination or Reduction of Commitments
    54  
4.2 Interest Rates and Payment Dates
    56  
4.3 Conversion and Continuation Options
    56  
4.4 Minimum Amounts of Tranches; Maximum Number of Tranches
    57  
4.5 Repayment of Loans; Evidence of Debt
    57  
4.6 Optional Prepayments
    58  
4.7 Mandatory Prepayments
    58  
4.8 Computation of Interest and Fees
    59  
4.9 Pro Rata Treatment and Payments
    60  
4.10 Requirements of Law
    61  
4.11 Taxes
    62  
4.12 Lending Offices
    65  
4.13 Credit Utilization Reporting
    65  
4.14 Indemnity
    65  
4.15 Inability to Determine Interest Rate
    66  
4.16 Illegality
    66  

-i-



--------------------------------------------------------------------------------



 



              Page  
4.17 Replacement of Lenders
    67  
4.18 Defaulting Lender
    67  
 
       
SECTION 5 REPRESENTATIONS AND WARRANTIES
    69  
 
       
5.1 Financial Condition
    69  
5.2 No Change
    70  
5.3 Existence; Compliance with Law
    70  
5.4 Power; Authorization; Enforceable Obligations
    70  
5.5 No Conflicts
    71  
5.6 No Material Litigation
    71  
5.7 No Default
    71  
5.8 Ownership of Property; Liens
    71  
5.9 Intellectual Property
    71  
5.10 No Burdensome Restrictions
    71  
5.11 Taxes
    72  
5.12 Federal Regulations
    72  
5.13 ERISA
    72  
5.14 Investment Company Act; Other Regulations
    73  
5.15 Subsidiaries
    73  
5.16 Security Documents
    73  
5.17 Accuracy and Completeness of Information
    74  
5.18 Labor Relations
    74  
5.19 Insurance
    74  
5.20 Solvency
    74  
5.21 Use of Letters of Credit and Proceeds of Loans
    75  
5.22 Environmental Matters
    75  
5.23 Risk Management Policy
    76  
5.24 AML Laws
    76  
 
       
SECTION 6 CONDITIONS PRECEDENT
    77  
 
       
6.1 Conditions Precedent
    77  
6.2 Conditions to Each Credit Extension
    80  
 
       
SECTION 7 AFFIRMATIVE COVENANTS
    81  
 
       
7.1 Financial Statements
    81  
7.2 Certificates; Other Information
    82  
7.3 Payment of Obligations
    83  
7.4 Conduct of Business and Maintenance of Existence
    83  
7.5 Maintenance of Property; Insurance
    83  
7.6 Inspection of Property; Books and Records; Discussions
    83  
7.7 Notices
    84  
7.8 Environmental Laws
    84  
7.9 Periodic Audit of Borrowing Base Assets
    85  
7.10 Risk Management Policy
    85  
7.11 Collections on Accounts Receivable
    85  
7.12 Taxes
    86  
7.13 Additional Collateral
    86  
7.14 Use of Proceeds
    87  

-ii-



--------------------------------------------------------------------------------



 



              Page  
7.15 Cash Management
    87  
 
       
SECTION 8 NEGATIVE COVENANTS
    87  
 
       
8.1 Financial Condition Covenants
    87  
8.2 Limitation on Indebtedness
    88  
8.3 Limitation on Liens
    88  
8.4 Limitation on Fundamental Changes
    90  
8.5 Restricted Payments
    90  
8.6 Limitation on Sale of Assets
    90  
8.7 Limitation on Investments
    91  
8.8 Limitation on Optional Payments and Modifications of Subordinated Debt
Instruments
    92  
8.9 Limitation on Transactions with Affiliates
    92  
8.10 Accounting Changes
    92  
8.11 Limitation on Negative Pledge Clauses
    92  
8.12 Limitation on Lines of Business
    93  
8.13 Governing Documents
    93  
8.14 Limitation on Modification of Risk Management Policy
    93  
 
       
SECTION 9 EVENTS OF DEFAULT
    93  
 
       
9.1 Events of Default
    93  
9.2 Right to Cure
    96  
 
       
SECTION 10 THE AGENTS
    97  
 
       
10.1 Appointment
    97  
10.2 Delegation of Duties
    97  
10.3 Exculpatory Provisions
    97  
10.4 Reliance by Agents
    98  
10.5 Notice of Default
    98  
10.6 Non-Reliance on Agents and Other Lenders
    98  
10.7 Indemnification
    99  
10.8 Agent in Its Individual Capacity
    99  
10.9 Successor Administrative Agent
    99  
10.10 Collateral Matters
    100  
10.11 The Lead Arranger
    100  
 
       
SECTION 11 MISCELLANEOUS
    100  
 
       
11.1 Amendments and Waivers
    100  
11.2 Notices
    101  
11.3 No Waiver; Cumulative Remedies
    103  
11.4 Survival of Representations and Warranties
    103  
11.5 Release of Collateral and Guarantee Obligations
    103  
11.6 Payment of Expenses and Taxes
    104  
11.7 Successors and Assigns; Participations and Assignments
    105  
11.8 Adjustments; Set-off
    108  
11.9 Counterparts
    109  
11.10 Severability
    109  

-iii-



--------------------------------------------------------------------------------



 



              Page  
11.11 Integration
    109  
11.12 Governing Law
    109  
11.13 Submission to Jurisdiction
    109  
11.14 Acknowledgements
    110  
11.15 Waivers of Jury Trial
    110  
11.16 Confidentiality
    110  
11.17 Effect of Amendment and Restatement
    111  
11.18 Specified Laws
    111  

-iv-



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1.0
  Lenders, Commitments, and Applicable Lending Offices
Schedule 1.1(A)
  Tier 1 Counterparty Credit Exposure Limits
Schedule 1.1(B)
  Tier 2 Counterparty Credit Exposure Limits
Schedule 1.1(C)
  Approved Inventory Locations
Schedule 1.1(D)
  Maximum Qualified Counterparty Amounts
Schedule 2.2
  Bank Account/Wire Instructions for Revolving Credit Loans, Swing Line Loans
and Daylight Overdraft Loans
Schedule 5.1(d)
  Undisclosed Liabilities
Schedule 5.4
  Consents and Authorizations
Schedule 5.9
  Intellectual Property
Schedule 5.15
  Subsidiaries
Schedule 5.16
  Filing Jurisdictions
Schedule 5.19
  Insurance
Schedule 5.22
  Environmental Matters
Schedule 8.2
  Existing Indebtedness
Schedule 8.3
  Existing Liens
Schedule 8.7
  Investments

EXHIBITS

     
Exhibit A-1
  Form of Revolving Credit Note
Exhibit A-2
  Form of Daylight Overdraft Note
Exhibit A-3
  Form of Swing Line Note
Exhibit B
  Form of Amended and Restated Security Agreement
Exhibit C
  Form of Amended and Restated Pledge Agreement
Exhibit D
  Form of Section 4.11 Certificate
Exhibit E
  Form of Secretary’s Certificate
Exhibit F
  Form of Assignment and Acceptance
Exhibit G
  Form of Borrowing Base Report
Exhibit H
  Risk Management Policy
Exhibit I
  Form of Parent Subordination Agreement
Exhibit J
  Form of Hedged Inventory and Position Report
Exhibit K
  Form of Guarantee
Exhibit L
  Form of Compliance Certificate
Exhibit M
  Form of Dividend Compliance Certificate
Exhibit N
  Form of Increase and New Lender Agreement
Exhibit O
  Form of Marked-to-Market Report
Exhibit P
  Form of Perfection Certificate
Exhibit Q
  Form of Subordinated Debt Compliance Certificate
Exhibit R
  Form of Hedging Agreement Qualification Notification

ANNEXES

     
Annex I-A
  Form of Borrowing Notice
Annex I-B
  Form of Letter of Credit Request
Annex II
  Form of Continuation/Conversion Notice
Annex III
  Form of Notice of Prepayment
Annex IV
  Form of Credit Utilization Summary
Annex V
  Form of Sub-Limit Election Notice

-v-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
          AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 25, 2010,
among BUCKEYE ENERGY SERVICES LLC, a limited liability company organized under
the Laws of Delaware (the “Borrower”), the several banks and other financial
institutions or entities from time-to-time parties to this Agreement (the
“Lenders”), BNP PARIBAS, a bank organized under the Laws of the Republic of
France (“BNP Paribas”), as lead arranger, as collateral agent (in such capacity,
the “Collateral Agent”) and as administrative agent (together with any successor
Administrative Agent appointed pursuant to Section 10.9, in such capacity the
“Administrative Agent”) and BARCLAYS BANK PLC, as syndication agent.
RECITALS
          WHEREAS, the Borrower is party to that certain Credit Agreement, dated
as of May 20, 2008 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”), among the Borrower, Farm & Home
Oil Company LLC (“F&H”), the several banks and other financial institutions or
entities from time-to-time parties thereto, BNP Paribas, as lead arranger,
collateral agent for the Lenders (as defined therein) thereunder and under the
other Loan Documents (as defined in the Existing Credit Agreement) and as
administrative agent, pursuant to which the Lenders and the Issuing Lenders
(each as defined in the Existing Credit Agreement, and as used herein, the
“Existing Lenders” and “Existing Issuing Lenders”, respectively) have made
available to the Borrower (A) Revolving Credit Loans and Swing Line Loans for
the purpose of (i) financing the performance of the Loan Parties related to the
purchase, sale, transfer or exchange of Eligible Commodities and the carrying of
Accounts Receivable, (ii) providing payments for the margin requirements of the
Loan Parties under Commodity Contracts and Financial Hedging Agreements,
(iii) funding the general working capital requirements of the Loan Parties and
(iv) solely in the case of Swing Line Loans, financing Reimbursement
Obligations; (B) Letters of Credit for the purpose of (i) financing the general
working capital requirements of the Loan Parties, (ii) facilitating and
financing the purchase of Eligible Commodities for the purpose of resale or
storage, (iii) securing transportation obligations of the Loan Parties relating
to Eligible Commodities, (iv) securing performance and margin requirements of
the Loan Parties under Commodity Contracts and Financial Hedging Agreements and
(v) supporting the participation of the Borrower and its Subsidiaries in a group
captive insurance company in an amount not to exceed $630,000; and (C) Daylight
Overdraft Loans for the purpose of (i) refinancing Reimbursement Obligations or
(ii) financing payments to be made from the related deposit account of the
Borrower held with the Administrative Agent, so long as payment in respect of
the Eligible Accounts Receivable covering the same are expected to be received
on the day of such Daylight Overdraft Loan;
          WHEREAS, on July 31, 2008, F&H was merged with and into the Borrower,
with the Borrower as the surviving entity;
          WHEREAS, the Borrower has requested that the Existing Lenders and the
Existing Issuing Lenders amend and restate the Existing Credit Agreement, and
the other Loan Documents (as defined in the Existing Credit Agreement) to, among
other things, increase the amount of the Commitments, and to make such other
modifications as are set forth below and in the Loan Documents (as defined
below), and the Existing Lenders and the Existing Issuing Lenders are willing to
agree to such amendment and restatement, in each case on the terms and subject
to the conditions of this Agreement;
          NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, the parties agree as follows:

 



--------------------------------------------------------------------------------



 



          SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
          “364-Day Letters of Credit Sub-Limit”: the amount set forth under the
heading “364-Day Letters of Credit Sub-Limit” in clause (b)(i) or clause
(b)(ii), as applicable, of the definition of “Sub-Limit” in this Section 1.1.
          “364-Day Trade Sub-Limit Letter of Credit”: as defined in
Section 3.1(c).
          “Acceptable Investment Grade Credit Enhancement”: (i) a letter of
credit or (ii) a guarantee, credit default swap or other customary credit
support, in each case, provided by any Person who is Investment Grade.
          “Account”: as defined in Section 9-102 of the New York Uniform
Commercial Code.
          “Account Control Agreements”: with respect to any Deposit Account,
Commodity Account or Securities Account, an account control agreement in form
and substance reasonably acceptable to each Grantor and the Collateral Agent.
          “Account Debtor”: a Person who is obligated to a Loan Party under an
Account Receivable or Exchange Receivable of such Loan Party.
          “Account Receivable”: an Account or Payment Intangible of any Loan
Party.
          “Actual Knowledge”: when applied to any Loan Party, the actual
knowledge of a Responsible Person of such Loan Party; “Actually Known” or other
similar terms shall have correlative meanings.
          “Administrative Agent”: as defined in the introductory paragraph of
this Agreement.
          “Affiliate”: as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person (including,
with its correlative meanings, “controlled by” and “under common control with”)
means the power, directly or indirectly, either to (a) vote (i) when used with
reference to any Loan Party, more than 30% of the securities having ordinary
voting power for the election of directors of such Person, and shall be
applicable solely with respect to Buckeye Partners, L.P. and its Subsidiaries,
and (ii) when used with reference to any Agent or Lender, 10% or more of the
securities having ordinary voting power for the election of directors of such
Person or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.
          “Agent-Related Person”: as defined in Section 10.3.
          “Agents”: the Administrative Agent and the Collateral Agent, and
“Agent” means each of them, as the context requires.
          “Aggregate Eligible In the Money Forward Contracts Amount”: the
aggregate Marked-to-Market Value of all Eligible Forward Contracts of a Loan
Party (on a counterparty by counterparty basis) with a positive value, minus (on
a counterparty by counterparty basis), without duplication, the sum of
(i) margin consisting of cash and Cash Equivalents held by such Loan Party from
any Forward

-2-



--------------------------------------------------------------------------------



 



Contract Counterparties thereof plus (ii) any claim of offset or other
counterclaim Actually Known to such Loan Party to have been asserted in respect
of such Eligible Forward Contract by the Forward Contract Counterparty of such
Eligible Forward Contract, which are reasonably expected to be deducted from
payment.
          “Aggregate Eligible Out of the Money Forward Contracts Amount”: the
aggregate Marked-to-Market Value of all Eligible Forward Contracts of a Loan
Party (on a counterparty by counterparty basis) with a negative value, plus,
without duplication, margin for those Eligible Forward Contracts consisting of
cash and Cash Equivalents posted by such Loan Party with any Forward Contract
Counterparties thereof.
          “Agreement”: this Credit Agreement.
          “AML Laws”: as defined in Section 5.24.
          “Applicable Financial Statements”: the most recent monthly financial
statements delivered by the Borrower to the Administrative Agent pursuant to
Section 7.1 (the most recent financial statements so delivered, the “Monthly
Financials”); provided that, the Borrower may, in its sole discretion, elect to
deliver to the Administrative Agent updated financial statements, dated after
the date of the Monthly Financials, in form similar to the Monthly Financials
(the “Updated Financials”), which such Updated Financials shall be the
Applicable Financial Statements until the delivery of the next Monthly
Financials.
          “Applicable Lending Office”: for each Lender and for each Type of
Loan, and/or participation in any Reimbursement Obligation, the lending office
of such Lender designated on Schedule 1.0 (or, as the case may be, in the
Assignment and Acceptance pursuant to which such Lender became a party hereto)
for such Type of Loan and/or participation in any Reimbursement Obligation (or
any other lending office from time-to-time notified to the Administrative Agent
by such Lender) as the office at which its Loans and/or participation in any
Reimbursement Obligation of such Type are to be made and maintained.
          “Applicable Margin”: on any date with respect to (a) Eurodollar Loans,
a rate per annum equal to 2.25%, (b) Cost of Funds Loans, a rate per annum equal
to 2.25% and (c) Base Rate Loans, a rate per annum equal to 1.25%.
          “Approved Fund”: (a) with respect to any Lender, any Bank CLO of such
Lender, and (b) with respect to any Lender that is a fund that invests in
commercial loans and similar extensions of credit, any other fund that invests
in commercial loans and similar extensions of credit and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.
          “Approved Inventory Location”: any pipeline, third-party carrier or
storage facility that (i) has acknowledged the Collateral Agent’s Perfected
First Lien on the inventory owned by any Loan Party located in or at such
pipeline, third party carrier or storage facility pursuant to an acknowledgement
substantially in the form of Annex 2 to the Security Agreement, or pursuant to
another waiver or acknowledgment having substantially the same effect, (ii) is
owned by the same Person as is described in clause (iii) hereof, or (iii) has
been notified of, and has been requested to acknowledge, the Perfected First
Lien on the inventory owned by any Loan Party located in or at such pipeline,
third-party carrier or storage facility, substantially in the form of Annex 2 to
the Security Agreement, and, in the case of clause (iii), which has (A) been
approved as of the Closing Date and set forth on Schedule 1.1(C) as an Approved
Inventory Location or (B) been approved by the Administrative Agent, in its sole
discretion, from time to time after the Closing Date. Schedule 1.1(C) shall be
deemed amended to include such

-3-



--------------------------------------------------------------------------------



 



Approved Inventory Locations without further action immediately upon the
Administrative Agent’s approval.
          “Assignee”: as defined in Section 11.7(c).
          “Assignment and Acceptance”: as defined in Section 11.7(c).
          “Assignment of Claims Act”: the Federal Assignment of Claims Act of
1940 (31 U.S.C. § 3727 et seq.) and any similar state or local laws, together
with all rules, regulations or interpretations related thereto.
          “Availability Certification”: as defined in Section 6.2(e).
          “Available Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (i) the amount of such Lender’s Commitment at such
time over (ii) such Lender’s Extensions of Credit outstanding at such time.
          “Bank CLO”: as to any Lender, any entity (whether a corporation,
partnership, trust or otherwise) that is engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business and is administered or managed by such
Lender or an Affiliate of such Lender.
          “Barrel”: forty-two U.S. gallons.
          “Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (c) the Eurodollar Rate for a one-month
maturity on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.0%, provided that, for the avoidance of doubt,
for purposes of calculating the “Base Rate”, the Eurodollar Rate for any day
shall be based on the rate appearing on Reuters Screen LIBOR 01 Page (or on any
successor or substitute page of such page as determined by the Agent) at
approximately 11:00 a.m. London time on such day. Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate, respectively.
          “Base Rate Loans”: Loans whose rate of interest is based upon a Base
Rate.
          “Benefited Lender”: as defined in Section 11.8(a).
          “BNP Paribas”: as defined in the introductory paragraph of this
Agreement.
          “Board”: the U.S. Board of Governors of the Federal Reserve System of
the United States (or any successor).
          “Borrower”: as defined in the introductory paragraph of this
Agreement.
          “Borrowing Base”: on any date, solely with respect to the assets of
any Loan Party:
     (i) 100% of Eligible Cash and Cash Equivalents; plus
     (ii) 95% of Eligible L/C Backed Accounts Receivable; plus

-4-



--------------------------------------------------------------------------------



 



     (iii) 90% of Eligible Tier 1 Accounts Receivable; plus (iv) 85% of Eligible
Tier 2 Accounts Receivable; plus
     (v) 90% of Eligible Net Liquidity in Brokerage Accounts; plus
     (vi) 90% of Eligible L/C Backed Unbilled Accounts Receivable; plus
(vii) 85% of Eligible Unbilled Tier 1 Accounts Receivable; plus
     (viii) 80% of Eligible Unbilled Tier 2 Accounts Receivable; plus
     (ix) 85% of Eligible Hedged Inventory; plus
     (x) 80% of Eligible Unhedged Inventory; plus
     (xi) 80% of Eligible Letters of Credit Issued for Commodities Not Yet
Received; plus
     (xii) 80% of Eligible Exchange Receivables; plus
     (xiii) 70% of Eligible Short Term Unrealized Forward Gains; plus (xiv) 50%
of Eligible Medium Term Unrealized Forward Gains; less
     (xv) 120% of the Swap Amounts due to Qualified Counterparties; less
     (xvi) 100% of the First Purchaser Lien Amount; less
     (xvii) 100% of tax liabilities, including the Excise Taxes.
Any amounts described in categories (i) through (xvii) above which may fall into
more than one of such categories shall be counted only once under the category
with the highest applicable advance rate percentage, when making the calculation
under this definition. In calculating the Total Borrowing Base for the Loan
Parties, the following adjustments shall be made:
     (A) the aggregate value of those portions of the Borrowing Base of the Loan
Parties described in clauses (iv), (viii), (xiii) and (xiv) related to
Restricted Tier 2 Counterparties in excess of 25% of the Total Borrowing Base
then in effect shall be excluded from the Borrowing Base;
     (B) the aggregate exposure of the Loan Parties under Eligible Accounts
Receivable (including Eligible Unbilled Accounts Receivable), Eligible Exchange
Receivables or Eligible Forward Contracts to any type of counterparty or any
specific counterparty, if applicable, thereunder in excess of the applicable
amount approved under the exposure limit guidelines for the Loan Parties set
forth in the Risk Management Policy shall be excluded from the Borrowing Base;
     (C) the aggregate credit exposure of the Loan Parties to each Tier 1
Counterparty in excess of the applicable limits set forth in Schedule 1.1(A) for
such counterparty, if any, shall be excluded from the Borrowing Base;

-5-



--------------------------------------------------------------------------------



 



     (D) the aggregate credit exposure of the Loan Parties to each Tier 2
Counterparty in excess of the applicable limits equal to the greater of (x) the
limits set forth in Schedule 1.1(B) for such counterparty, if any or (y)
$1,000,000 shall be excluded from the Borrowing Base;
     (E) the aggregate Borrowing Base of the Loan Parties attributable to the
Eligible Short Term Unrealized Forward Gain and the Eligible Medium Term
Unrealized Forward Gain in excess of 20% of the Total Borrowing Base then in
effect shall be excluded from the Borrowing Base;
     (F) each category of the Borrowing Base shall be calculated taking into
account (without duplication) any applicable eliminations and reductions related
to any asserted offset, Actually Known to the relevant Loan Party, to such asset
category that the relevant Loan Party believes, in good faith is reasonably
likely to occur;
     (G) the aggregate exposure of the Loan Parties under Eligible Inventory
related to biofuels (excluding ethanol) in excess of 15% of the aggregate value
of Eligible Inventory included in the Total Borrowing Base then in effect shall
be excluded from the Borrowing Base; and
     (H) the value of the Total Borrowing Base at any time shall be the
aggregate value of the Borrowing Base for the Loan Parties as of the applicable
Borrowing Base Date.
          “Borrowing Base Availability”: at any time, the Total Borrowing Base
at such time minus the Total Extensions of Credit at such time.
          “Borrowing Base Date”: with respect to the Loan Parties at any time,
the most recent date as of which the Loan Parties have based a Borrowing Base
Report to be delivered by the Loan Parties pursuant to Sections 7.2(d) or
7.2(e), as applicable.
          “Borrowing Base Report”: a report certified by a Responsible Person of
each Loan Party, substantially in the form of Exhibit G, with appropriate
insertions and schedules, showing the Total Borrowing Base of the Loan Parties,
as of the date set forth therein and the basis on which it was calculated,
together with the following supporting information:
     (i) for Eligible Cash and Cash Equivalents and Eligible Net Liquidity in
Brokerage Accounts, copies of summary account statements, to the extent
available, issued by the bank, brokerage and futures accounts where such assets
are held, as of the applicable Borrowing Base Date, and for Eligible Net
Liquidity in Brokerage Accounts, additional statements for each commodities
futures account that account for any (x) discounted face value of any U.S.
Treasury Securities held in such account that are zero coupon securities issued
by the United States of America and (y) unearned interest on such U.S. Treasury
Securities;
     (ii) a Schedule of each Eligible L/C Backed Account Receivable and each
Eligible L/C Backed Unbilled Account Receivable, listing the amount and
counterparty under the related Account Receivable and the issuing bank, the
applicant, the expiration date, the terms of the auto-renewal provision, if any,
and the face value of the related

-6-



--------------------------------------------------------------------------------



 



letter of credit (or, if applicable, the maximum value of the related letter of
credit after giving effect to any tolerance included therein, and the amount of
such tolerance);
     (iii) a Schedule of each Eligible Tier 1 Accounts Receivable, Eligible Tier
2 Accounts Receivable, Eligible Unbilled Tier 1 Accounts Receivable, Eligible
Unbilled Tier 2 Accounts Receivable, Eligible Short Term Unrealized Forward
Gains and Eligible Medium Term Unrealized Forward Gains, in each case listing
the amount, the counterparty, the time outstanding, if applicable, the contra
account balance thereof and, if applicable, all margin monies received and/or
paid and the details of any related letters of credit;
     (iv) for Eligible Inventory, (A) a Schedule of (1) inventory locations and
(2) Market Value and inventory volumes by location and type of Eligible
Commodity, net of exchange payable offset, as well as a balancing reconciliation
and copies of all documents, agreements, and receipts underlying the information
delivered pursuant to this clause (iv); provided that, the Loan Parties shall
have ten (10) Business Days at the end of each calendar month to deliver such
balancing reconciliation, copies and receipts described above to the
Administrative Agent and (B) a listing of all new inventory storage locations
where Eligible Inventory has been located since the date of the most recent
Borrowing Base Report;
     (v) a Schedule of Eligible Exchange Receivables, which shall present the
net amount of Eligible Exchange Receivables for each counterparty, together with
the contra account balance thereof;
     (vi) for Eligible Letters of Credit Issued for Commodities Not Yet
Received, (i) a calculation demonstrating in reasonable detail the aggregate
available and undrawn amount of each such letter of credit minus the amount of
any other liabilities then existing which may be satisfied by such Letters of
Credit, and (ii) a Schedule listing each letter of credit giving rise to
Eligible Letters of Credit Issued for Commodities Not Yet Received, together
with the name of the applicant, the expiration date of the related letter of
credit, and the face value thereof (or, if applicable, the maximum value of such
letter of credit after giving effect to any tolerance included therein, and the
amount of such tolerance);
     (vii) a Schedule of the First Purchaser Lien Amount, setting forth the
holder of each First Purchaser Lien and the aggregate First Purchaser Lien
Amount of such holder;
     (viii) a Schedule showing the Excise Tax liability report for the Loan
Parties;
     (ix) a Schedule of each Commodity Hedging Agreement listed by counterparty,
together with the Marked-to-Market Value of each Commodity Hedging Agreement and
with the Qualified Counterparty Swap Amount with respect to each such
counterparty (to the extent each such counterparty is a Qualified Counterparty);
and
     (x) a summary report showing the total amount outstanding under each type
of Extension of Credit.

-7-



--------------------------------------------------------------------------------



 



          “Borrowing Date”: any Business Day specified (i) in a Borrowing Notice
as a date on which a Loan requested by the Borrower is to be made or (ii) in a
Letter of Credit Request as a date on which a Letter of Credit requested by the
Borrower is to be issued or renewed.
          “Borrowing Notice”: as defined in Section 2.4(a).
          “Brokerage Account Deducts”: as defined in the definition of “Eligible
Net Liquidity in Brokerage Accounts” in this Section 1.1.
          “Business”: as defined in Section 5.22(b).
          “Business Day”: (i) for all purposes other than as covered by clause
(ii) of this definition, a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, and, (ii) with respect to all notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, any day which
is a Business Day as described in clause (i) of this definition and which is
also a day on which dealings in United States Dollar deposits are carried out in
the interbank market.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, all
membership interests in a limited liability company, all partnership interests
in a limited partnership, or any and all similar ownership interests in a Person
(other than a corporation, limited liability company or limited partnership) and
any and all warrants, rights or options to purchase any of the foregoing.
          “Cash Collateral”: with respect to any Letter of Credit, cash or
deposit account balances denominated in United States Dollars that has been
pledged to the Collateral Agent for the ratable benefit of the Secured Parties
to secure repayment of such Letters of Credit.
          “Cash Collateralize”: to deposit in a Controlled Account or to pledge
and deposit with or deliver to the Collateral Agent, for the ratable benefit of
the Secured Parties, Cash Collateral as collateral for the Obligations pursuant
to documentation reasonably satisfactory to the Collateral Agent.
          “Cash Equivalents”: (a) securities with maturities of twelve
(12) months or less from the date of acquisition or acceptance which are issued
or fully guaranteed or insured by the United States, or any agency or
instrumentality thereof, (b) bankers’ acceptances, certificates of deposit and
eurodollar time deposits with maturities of twelve (12) months or less from the
date of acquisition and overnight bank deposits, in each case, of any Lender or
of any international or national commercial bank with commercial paper rated, on
the day of such purchase, at least A-1 or the equivalent thereof by S&P or P-1
or the equivalent thereof by Moody’s, (c) commercial paper, variable rate or
auction rate securities, or any other short-term, liquid investment having
ratings, on the date of purchase, of at least A-1 or the equivalent thereof by
S&P or at least P-1 or the equivalent thereof by Moody’s and that matures or
resets not more than twelve (12) months after the date of acquisition,
(d) obligations of any U.S. state or a division, public instrumentality or
taxing authority thereof, having on the date of purchase a rating of at least
AAA or the equivalent thereof by S&P or at least Aaa or the equivalent thereof
by Moody’s, (e) fully collateralized repurchase agreements with a term of not
greater than seven (7) days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria described in
clause (b) above, and (f) investments in money market funds, mutual funds or
other pooled investment vehicles a majority of whose assets of which are
comprised of securities of the types described in clauses (a), (b), (c), (d) or
(e) above or that is otherwise reasonably acceptable to the Administrative
Agent.

-8-



--------------------------------------------------------------------------------



 



          “Cash Management Bank”: BNP Paribas or any other bank from
time-to-time designated by the Borrower as the bank at which any Loan Party
maintains any Deposit Account, Commodity Account or Securities Account and which
is reasonably acceptable to the Administrative Agent.
          “Change of Control”: the occurrence of any of the following events:
(a) Buckeye Partners, L.P. shall cease to own and control, of record and
beneficially, directly or indirectly, a majority of each class of outstanding
voting Capital Stock of the Borrower or (b) the Borrower shall cease to own and
control, of record and beneficially, directly or indirectly, 100% of each class
of outstanding Capital Stock of each of its Subsidiaries free and clear of all
Liens; provided that, this clause (b) shall not prohibit the Borrower from
selling, transferring, merging, consolidating, amalgamating, liquidating,
winding up or dissolving any Subsidiary to the extent not otherwise prohibited
by this Agreement.
          “Chapter 11 Debtor”: as defined in the definition of “Eligible Account
Receivable” in this Section 1.1.
          “Closing Date”: the date on which the conditions precedent set forth
in Section 6.1 shall be satisfied or waived.
          “Code”: the Internal Revenue Code of 1986.
          “Collateral”: all property and interests in property of the Loan
Parties, now owned or hereafter acquired, upon which a Lien is purported to be
created by any Security Document.
          “Collateral Agent”: as defined in the introductory paragraph of this
Agreement.
          “Commitment”: at any date, as to any Lender, the obligation of such
Lender to make Revolving Credit Loans to the Borrower pursuant to Section 2.1
and to participate in Swing Line Loans, Daylight Overdraft Loans and Letters of
Credit in an aggregate principal and/or face amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 1.0
under the caption “Commitment” or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto, as such amount
may be changed from time-to-time in accordance with the terms of this Agreement.
As of the Closing Date, the aggregate amount of the Commitments is $350,000,000.
          “Commitment Fee Rate”: for any day, the rate per annum equal to 0.50%.
          “Commitment Percentage”: as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the Total Commitment (or, at
any time after the Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of Revolving Credit Loans made by such
Lender plus the amount of the undivided interest of such Lender in any
then-outstanding Letters of Credit issued, and Swing Line Loans and Daylight
Overdraft Loans made, at that time constitutes of the Total Extensions of Credit
at such time).
          “Commitment Period”: the period from and including the date hereof to
but not including the Termination Date or such earlier date on which the
Commitments shall terminate as provided herein.
          “Commodity Account”: as defined in Section 9-102 of the New York
Uniform Commercial Code.

-9-



--------------------------------------------------------------------------------



 



          “Commodity Contract”: (a) any Physical Commodity Contract or (b) any
Commodity Hedging Agreement.
          “Commodity Hedging Agreement”: (i) any forward commodity contracts,
swaps, options, collars, caps, or floor transactions, in each case based on
Eligible Commodities and (ii) any other similar transaction (including any
option to enter into any of the foregoing) or any combination of the foregoing.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group which includes the Borrower and
which is treated as a single employer under Section 414(b) or (c) of the Code
or, for purposes of the Code, Section 414(m) or (o) of the Code.
          “Compliance Certificate”: as defined in Section 7.2(a).
          “Conduit Lender”: any special purpose corporation organized and
administered by any Lender (or an Affiliate of such Lender) for the purpose of
making Loans required to be made by such Lender or of funding such Lender’s
participation in any unpaid Reimbursement Obligation and designated as its
Conduit Lender by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan or a participation in any unpaid
Reimbursement Obligation under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan or participation in any unpaid Reimbursement
Obligation, and the designating Lender (and not the Conduit Lender) shall have
the sole right and responsibility to deliver all consents and waivers required
or requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 4.10, 4.11, 4.16 or 11.6 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any commitment hereunder.
          “Confidential Information”: as defined in Section 11.16.
          “Consolidated Current Assets”: as of any date of determination, all
assets of the Borrower and its Subsidiaries that, in accordance with GAAP, would
be classified as current assets on a consolidated balance sheet of the Borrower
and its Subsidiaries.
          “Consolidated Current Liabilities”: as of any date of determination,
all liabilities of the Borrower and its Subsidiaries that, in accordance with
GAAP, would be classified as current liabilities on a consolidated balance sheet
of the Borrower and its Subsidiaries; provided that, all Loans outstanding
hereunder from time-to-time shall be deemed to be Consolidated Current
Liabilities.
          “Consolidated Leverage Ratio”: as of any date of determination, the
ratio (expressed as a decimal) of (a) Consolidated Total Liabilities as of such
date (minus any Subordinated Indebtedness up to, but not to exceed, 50.00% of
the Consolidated Total Liabilities as of such date) to (b) Consolidated Tangible
Net Worth as of such date.
          “Consolidated Net Working Capital”: as of any date of determination,
(a) (i) Consolidated Current Assets as of such date plus (ii) the aggregate
outstanding principal amount of Subordinated Indebtedness included in
Consolidated Current Liabilities as of such date (not to exceed an amount equal
to 50.00% of Consolidated Current Liabilities as of such date) minus
(b) Consolidated Current Liabilities as of such date; provided that, an
aggregate amount not exceeding $10,000,000 that is included in Consolidated
Current Assets due from Affiliates (who are not Loan Parties) shall be included

-10-



--------------------------------------------------------------------------------



 



in the calculation of Consolidated Net Working Capital but only to the extent
that such amounts due from Affiliates (who are not Loan Parties) arise under
transactions that (A) include terms no less favorable in a material respect to
the Borrower than would be obtainable in comparable arm’s-length transactions
with a Person that is not an Affiliate of the Borrower and (B) are for goods or
services in the ordinary course of business.
          “Consolidated Tangible Net Worth”: as of any date of determination,
(a) the shareholders’, members’ or partners’ equity as shown on the balance
sheet of the Borrower and its Subsidiaries in accordance with GAAP as of such
date (including investments in joint ventures) plus (b) the aggregate
outstanding principal amount of Subordinated Indebtedness as of such date (not
to exceed an amount equal to 50.00% of Consolidated Tangible Net Worth as of
such date), minus all goodwill and intangible assets of the Borrower and its
Subsidiaries, determined, in each of the clauses (a) and (b) above, on a
consolidated basis in accordance with GAAP; provided that, an aggregate amount
not exceeding $10,000,000 that is included in the shareholders’, members’ or
partners’ equity as shown on the balance sheet of the Borrower and its
Subsidiaries due from Affiliates (who are not Loan Parties) shall be included in
the calculation of Consolidated Tangible Net Worth but only to the extent, that
such amounts due from Affiliates (who are not Loan Parties) arise under
transactions that (A) include terms no less favorable in a material respect to
the Borrower than would be obtainable in comparable arm’s-length transactions
with a Person that is not an Affiliate of the Borrower or (B) are not for goods
or services in the ordinary course of business.
          “Consolidated Total Liabilities”: as of any date of determination, all
liabilities of the Borrower and its Subsidiaries that, in accordance with GAAP,
would be included in determining total liabilities on a consolidated balance
sheet of the Borrower and its Subsidiaries as of such date, excluding
Indebtedness permitted under Section 8.2(g) incurred with respect to (i) fuel
tax liabilities of the Loan Parties and (ii) obligations of the Loan Parties
under product purchase and/or supply agreements.
          “Continuation/Conversion Notice”: as defined in Section 4.3(a).
          “Continue”, “Continuation” “Continuing” and “Continued”: the
continuation of a Eurodollar Loan or Cost of Funds Loan, as applicable, from one
Interest Period to the next Interest Period.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Controlled Account”: each Pledged Account that is subject to an
Account Control Agreement.
          “Convert”, “Conversion” and “Converted”: a conversion of Base Rate
Loans into Eurodollar Loans or Cost of Funds Loans, a conversion of Eurodollar
Loans into Base Rate Loans or Cost of Funds Loans, or a conversion of Cost of
Funds Loans into Eurodollar Loans or Base Rate Loans, which may be accompanied
by the transfer by a Lender (at its sole discretion) of a Loan from one
Applicable Lending Office to another.
          “Cost of Funds”: the rate per annum quoted by the Administrative Agent
to the Borrower at or about the commencement of such Interest Period as its cost
of funds for the Extension of Credit for such Interest Period, as determined by
the Administrative Agent in its sole discretion which determination may include,
without limitation, such factors as the Administrative Agent shall deem
appropriate from time to time, including without limitation, market, regulatory
and liquidity conditions; provided that such

-11-



--------------------------------------------------------------------------------



 



rate is not necessarily the cost to the Administrative Agent of funding the
specific Extension of Credit, and may exceed the Administrative Agent’s actual
cost of borrowing in the interbank market or other markets in which the
Administrative Agent may obtain funds from time to time for amounts similar to
the amount of the Extension of Credit and/or for periods similar to the Interest
Period then applicable to the Extension of Credit.
          “Cost of Funds Loan”: Loans the rate of interest of which is based
upon the Cost of Funds.
          “Credit Agreement Obligations”: all Obligations other than Secured
Hedge Obligations.
          “Credit Facility Increase”: as defined in Section 4.1(b)(iii).
          “Credit Utilization Summary”: as defined in Section 4.13.
          “Cure Deadline”: with respect to any calendar month, the third
Business Day following the earlier of (i) the date that is 30 days following the
end of the such calendar month and (ii) the date on which financial statements
required to be delivered pursuant to Section 7.1(b) with respect to such
calendar month have been delivered.
          “Daylight Overdraft Lender”: BNP Paribas.
          “Daylight Overdraft Loan”: as defined in Section 2.2(a).
          “Daylight Overdraft Loan Sub-Limit”: the amount set forth under the
heading “Daylight Overdraft Loan Sub-Limit” in clause (b)(i) or clause (b)(ii),
as applicable, of the definition of “Sub-Limit” in this Section 1.1.
          “Daylight Overdraft Participation Amount”: as defined in
Section 2.6(b).
          “Default”: any of the events specified in Section 9.1, whether or not
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.
          “Defaulting Lender”: at any time, any Lender that (a) within one
(1) Business Day of when due, has failed to fund any portion of any Revolving
Credit Loan, Swing Line Loan, Refunded Swing Line Loan, Swing Line Participation
Amount, Daylight Overdraft Loan, Refunded Daylight Overdraft Loan, Daylight
Overdraft Participation Amount or L/C Obligation (or any participation in the
foregoing) to, as applicable, the Borrower, the Administrative Agent, the
Daylight Overdraft Lender, the Swing Line Lender or any Issuing Lender required
pursuant to the terms of this Agreement to be funded by such Lender, or has
notified the Administrative Agent that it does not intend to do so; or (b) has
notified the Borrower, the Administrative Agent, any Issuing Lender, or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit; or
(c) has failed, within one (1) Business Day after the receipt by such Lender of
a written request by the Administrative Agent or the Borrower, to confirm that
it will comply with the terms of this Agreement relating to any of its
obligations to fund prospective Revolving Credit Loans, Swing Line Loans,
Refunded Swing Line Loans, Swing Line Participation Amounts, Daylight Overdraft
Loans, Refunded Daylight Overdraft Loans, Daylight Overdraft Participation
Amounts or L/C Obligations; or (d) otherwise has failed to pay over to the
Administrative Agent, any Issuing Lender, or any other Lender any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, unless the subject of a good faith dispute; or

-12-



--------------------------------------------------------------------------------



 



(e) (i) has become or is insolvent or has a parent company that has become or is
insolvent or (ii) has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
          “Delta”: in relation to an option referencing an Eligible Commodity,
the change in the option premium under such option for a one unit change in the
price of the underlying Eligible Commodity.
          “Delta Equivalent Basis”: the method of calculating the quantity of
cash (or futures) position in Eligible Commodities that will theoretically hedge
an option position against an adverse change in the price of any underlying
Eligible Commodities by multiplying the Delta of the option by the relevant
contract size or nominal amount.
          “Deposit Account”: as defined in Section 9-102 of the New York Uniform
Commercial Code.
          “Disclosing Party”: as defined in Section 11.16(b).
          “Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Dividend Compliance Certificate”: as defined in Section 8.5.
          “Eligible Account Receivable”: as of any Borrowing Base Date, an
Account Receivable valued at the then-outstanding unpaid balance thereof as of
such date as to which the following requirements have been fulfilled:
     (a) such Account Receivable arises from the conduct of the Loan Parties’
energy-related businesses (other than power) in conformity with Section 8.12;
     (b) the relevant Loan Party has lawful and absolute title to such Account
Receivable subject only to Permitted Borrowing Base Liens or Liens in favor of
the Collateral Agent for the benefit of the Secured Parties under the Loan
Documents; provided that, the aggregate amount of all Eligible Accounts
Receivable, if any, included in the Borrowing Base that are subject to the
Permitted Borrowing Base Liens shall be reduced by the aggregate amount secured
by such Permitted Borrowing Base Lien (except that amounts secured by
(i) inchoate Liens securing amounts not yet delinquent or with respect to which
enforcement proceedings are yet permitted by law or contract to be initiated,
(ii) Liens being contested in good faith, by appropriate proceedings, and with
respect to which adequate collateral reasonably satisfactory to the
Administrative Agent has been provided and (iii) Liens permitted by
Section 8.3(i) in excess of the offset rights granted by the applicable Loan
Party, shall not be subtracted from Eligible Accounts Receivable);
     (c) such Account Receivable is a valid, legally enforceable obligation of
the party who is obligated under such Account Receivable;

-13-



--------------------------------------------------------------------------------



 



     (d) the aggregate amount of all Accounts Receivable included as Eligible
Accounts Receivable due from a particular Account Debtor shall be reduced by the
amount that is, or which any relevant Loan Party has a reasonable basis to
believe may be, subject to any dispute, offset, counterclaim or other claim or
defense on the part of such Account Debtor (including (i) the amount, if any, by
which the portion of the Aggregate Eligible Out of the Money Forward Contracts
Amount specific to such Account Debtor exceeds the portion of the Aggregate
Eligible In the Money Forward Contracts Amount specific to such Account Debtor,
and (ii) without duplication, any trade payables, accrued liabilities, net
exchange payables and offsets specific to such Account Debtor, including marked
to market losses) or to any claim on the part of the Account Debtor denying
payment liability under such Account Receivable; provided, however, that in the
event that the amount that is subject to any such dispute, offset, counterclaim
or other claim or defense is secured with cash or Cash Equivalent margin or
Acceptable Investment Grade Credit Enhancement, such portion secured by such
margin or Acceptable Investment Grade Credit Enhancement will not be excluded
from eligibility so long as the applicable Loan Party determines it is has a
reasonable likelihood of success in such dispute, counterclaim or other claim or
defense;
     (e) such Account Receivable is not evidenced by any chattel paper,
promissory note or other instrument unless such chattel paper, promissory note
or other instrument is subject to a Perfected First Lien and delivered to the
Collateral Agent for the benefit of the Secured Parties;
     (f) such Account Receivable is subject to a Perfected First Lien, and such
Account Receivable is not subject to any Liens other than Perfected First Liens
or Permitted Borrowing Base Liens;
     (g) such Account Receivable has been invoiced (if the issuance of such an
invoice is a condition precedent to the Account Debtor’s obligation to pay) or
payment of the Account Receivable is otherwise due and payable; provided that,
such Account Receivable shall qualify as an Eligible Account Receivable only if
such Account Receivable is not more than thirty (30) days past due; provided,
further, that, an “Eligible Account Receivable” shall include any Account
Receivable for which an extension of three (3) days or less has been granted by
such Loan Party if such Account Receivable has been paid during the period of
such extension; provided, further, that, an Account Receivable for which the
issuance of an invoice is a condition precedent to the Account Debtor’s
obligation to pay, but for which an invoice was not issued on or before the
applicable Borrowing Base Date, shall be an Eligible Account Receivable if the
applicable Loan Party provides evidence reasonably satisfactory to the
Administrative Agent that such invoice has been issued before the delivery of
the related Borrowing Base Report;
     (h) such Account Receivable complies with all applicable Laws and
regulations to which the relevant Loan Party is subject;
     (i) such Account Receivable is reduced by any prepayment or, without
duplication, cash margin deposit;
     (j) if the Account Debtor of such Account Receivable is a debtor under
Chapter 11 of the United States Bankruptcy Code (a “Chapter 11 Debtor”), then
such Account Receivable arose after the commencement of the bankruptcy case (the
“Petition Date”) of such Account Debtor or has been assumed by such Account
Debtor;
     (k) at the time of the sale giving rise to such Account Receivable, the
Account Debtor is not in contractual default on any other obligations to a Loan
Party (other than any

-14-



--------------------------------------------------------------------------------



 



amounts subject to a good faith dispute under the applicable contract and any
Account Debtor that is a Chapter 11 Debtor solely with respect to contractual
defaults that occurred prior to the Petition Date of such Account Debtor) and
such Loan Party has no other reason to anticipate that any such prior
Indebtedness or newly arising Indebtedness of such Account Debtor will not be
paid when due;
     (l) the Account Debtor obligated on such Account Receivable (i) has not
admitted in writing its inability to pay its debts generally or made a general
assignment for the benefit of its creditors, (ii) has not instituted or had
instituted against it a proceeding seeking to adjudicate it a debtor, bankrupt
or insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official of it or for any substantial part of its
property, and (iii) has not taken any corporate action to authorize any of the
foregoing;
     (m) the Account Debtor of such Account Receivable shall not be a
Governmental Authority unless all actions required under any Assignment of
Claims Act applicable to such Account Receivable and such Governmental Authority
shall have been taken to approve and permit the assignment of rights to payment
thereunder or thereon to the Collateral Agent, for the ratable benefit of the
Secured Parties, under the Security Documents;
     (n) if the Account Debtor of such Account Receivable is incorporated in, or
primarily conducting business in, any jurisdiction outside of the United States
or Canada, such Account Debtor is approved or deemed approved, in accordance
with requirements and procedures set forth in the definitions of “Tier 1
Counterparty” and “Tier 2 Counterparty”, as applicable, in this Section 1.1; and
     (o) such Account Receivable is not otherwise determined, in the sole
discretion of the Supermajority Lenders, to be ineligible.
          “Eligible Broker”: as defined in the definition of “Eligible Net
Liquidity in Brokerage Accounts” in this Section 1.1.
          “Eligible Cash and Cash Equivalents”: as of any Borrowing Base Date,
currency consisting of United States Dollars or Cash Equivalents, in each case,
which (i) have been deposited in a Controlled Account with a Cash Management
Bank, (ii) is subject to a Perfected First Lien, and (iii) is subject to no
other Liens other than Permitted Cash Management Liens.
          “Eligible Commodities”: natural gas, natural gas liquids, transmix,
ethanol (and related renewable identification numbers associated with the
government mandated renewable fuel standards), biofuels, crude oil, refined
petroleum products (including heating oil, diesel, gasoline, kerosene, jet fuel
and propane), and any other product or by-product of any of the foregoing,
rights to transmit, transport or store any of the foregoing, or, with the
consent of the Required Lenders, any other energy commodities that are of the
type which are purchased, sold or otherwise traded in physical, futures, forward
or over-the-counter markets; provided that, additional commodities may be
included as Eligible Commodities under this Agreement from time to time after
the Closing Date in accordance with the following procedure: (x) the Borrower
shall deliver a written request to the Administrative Agent for such approval by
the Required Lenders of such commodity, which request shall be provided by the
Administrative Agent to the Lenders, including, without limitation, if requested
by a Lender, through posting on Intralinks or other web site in use to
distribute information to the Lenders, or by other electronic mail, or other
notice procedure permitted under Section 11.2; and (y) the Required Lenders
shall inform the

-15-



--------------------------------------------------------------------------------



 



Administrative Agent of such approval in writing (by electronic communication,
telecopy or facsimile) within ten (10) Business Days after receipt of notice
from the Administrative Agent; provided, further, that, failure of a Lender to
respond to any request for approval within the time period provided for hereby
shall be deemed to be approval of such commodity, except in the case of a
request by the Borrower to include power as an Eligible Commodity, in which such
case such failure by the Required Lenders shall not be deemed to be approval of
power as an Eligible Commodity. The Administrative Agent may, in its sole
discretion, extend such ten (10) Business Day period if the Administrative Agent
determines that any commodity requires additional review by the Lenders. The
definition of “Eligible Commodities” in this Section 1.1 shall be deemed amended
to include such commodity without further action immediately upon the Required
Lenders’ approval of such commodity in accordance with the procedure described
in this definition.
          “Eligible Exchange Receivable”: an Exchange Receivable of a Loan Party
with a Tier 1 Counterparty or a Tier 2 Counterparty; provided, however, that the
value of an Eligible Exchange Receivable shall be the Market Value as of any
Borrowing Base Date of the Eligible Commodities required to be delivered to such
Loan Party.
          “Eligible Forward Contract”: a Forward Contract of a Loan Party with a
Tier 1 Counterparty or a Tier 2 Counterparty which (a) conforms to the Risk
Management Policy, (b) is evidenced by a written agreement or a trade
confirmation enforceable against the Tier 1 Counterparty or Tier 2 Counterparty
thereto, (c) is subject to a Perfected First Lien, subject only to Permitted
Borrowing Base Liens, (d) has not been terminated and is not subject to
termination by reason of a default or any other termination event thereunder and
(e) the Forward Contract Counterparty thereto is not a Governmental Authority
unless all actions required under any applicable Assignment of Claims Act, if
any, applicable to such Forward Contract and such Governmental Authority shall
have been taken to approve and permit the assignment of rights to payment
thereunder or thereon to the Collateral Agent, for the ratable benefit of the
Secured Parties, under the Security Documents.
          “Eligible Hedged Inventory”: as of any Borrowing Base Date, the Market
Value of Eligible Inventory which has been Hedged as of such date.
          “Eligible Inventory”: as of any Borrowing Base Date, all inventory of
a Loan Party consisting of Eligible Commodities valued at the then current
Market Value as of such date, and in all instances as to which the following
requirements have been fulfilled:
     (a) the inventory is owned by the relevant Loan Party free and clear of all
Liens other than Perfected First Liens or Permitted Borrowing Base Liens;
     (b) the inventory has not been identified for deliveries so that one or
more buyers may have rights to the inventory that could be superior to the
Perfected First Liens, nor shall such inventory have become subject to a
customer’s ownership or lien;
     (c) the inventory is (A) in storage on the property of the relevant Loan
Party, (B) is in transit under the control and ownership of such Loan Party or
is in transit on a water borne vessel chartered, rented, owned or leased by such
Loan Party with the 3/3 bills of lading issued to or endorsed to the order of
the Collateral Agent for the ratable benefit of the Secured Parties or (C) is in
an Approved Inventory Location;
     (d) the inventory is subject to a Perfected First Lien, subject to
Permitted Borrowing Base Liens; and

-16-



--------------------------------------------------------------------------------



 



     (e) the inventory has not otherwise been determined, in the sole discretion
of the Supermajority Lenders, to be ineligible.
          “Eligible L/C Backed Accounts Receivable”: as of any Borrowing Base
Date, an Account Receivable from a counterparty to a Commodity Contract whose
obligations thereunder are supported by a letter of credit issued by a bank or
credit insurer that is Investment Grade which does not terminate earlier than
ten (10) days after such date; provided that, if the Administrative Agent shall
so request, the issuing bank or credit insurer in respect of such letter of
credit shall have been notified of, and the applicable Loan Party shall have
used commercially reasonable efforts to cause such issuing bank or credit
insurer to acknowledge in writing, the Lien of the Administrative Agent on the
proceeds of such letter of credit or such issuing bank or credit insurer shall
have consented to the assignment of the proceeds of such letter of credit to the
Administrative Agent.
          “Eligible L/C Backed Unbilled Accounts Receivable”: as of any
Borrowing Base Date, an Account Receivable that has not actually been invoiced
prior to the applicable Borrowing Base Date, from a counterparty to a Commodity
Contract whose obligations thereunder are supported by a letter of credit issued
by a bank or credit insurer that is Investment Grade which does not terminate
earlier than ten (10) days after such date; provided that, if the Administrative
Agent shall so request, the issuing bank or credit insurer in respect of such
letter of credit shall have been notified of, and the applicable Loan Party
shall have used commercially reasonable efforts to cause such issuing bank or
credit insurer to acknowledge in writing, the Lien of the Administrative Agent
on the proceeds of such letter of credit or such issuing bank or credit insurer
shall have consented to the assignment of the proceeds of such letter of credit
to the Administrative Agent.
          “Eligible Letters of Credit Issued for Commodities Not Yet Received”:
as of any Borrowing Base Date, the aggregate available and undrawn amount of
Letters of Credit related to the physical purchase by the relevant Loan Party of
Eligible Commodities, which Eligible Commodities have not yet been received by
such Loan Party as of such date, minus any other liabilities then existing which
may be satisfied by such Letters of Credit for the purchase of the Eligible
Commodities as of such date for which title has passed to the relevant Loan
Party as of such date but which Eligible Commodities have not yet been received
by such Loan Party as of such date.
          “Eligible Medium Term Unrealized Forward Gain”: as of any Borrowing
Base Date, the Aggregate Eligible In the Money Forward Contracts Amount at such
date, minus the absolute value of the Aggregate Eligible Out of the Money
Forward Contracts Amount at such date, in each case, for Eligible Forward
Contract obligations whose final cash or physical settlement is during the
period exceeding six (6) months but no greater than twelve months after such
Borrowing Base Date.
          “Eligible Net Liquidity in Brokerage Accounts”: as of any Borrowing
Base Date, the amount of “net liquidating value” or “net equity” (however
designated) in any commodities futures account of a Loan Party as of such date
maintained with BNP Paribas or a reputable broker reasonably acceptable to the
Administrative Agent (each, an “Eligible Broker”) which is subject to (i) a
Perfected First Lien, subject only to Permitted Borrowing Base Liens and any
customary lien of such Eligible Broker in connection with any indebtedness of
such Loan Party to such Eligible Broker solely with respect to such account
(including, but not limited to, any right of the Eligible Broker to close out
open positions of such Loan Party without prior demand for additional margin and
without prior notice) (such amounts in a commodities futures account subject to
the liens (other than the Perfected First Lien) and close-out rights set forth
in this clause (i), the “Brokerage Account Deducts”), and (ii) an Account
Control Agreement among the Collateral Agent, such Loan Party that owns such
account and the Eligible Broker with which such account is maintained. Eligible
Net Liquidity in Brokerage Accounts shall include any discounted face value of
any U.S. Treasury Securities held as of such date in such account that are zero

-17-



--------------------------------------------------------------------------------



 



coupon securities issued by the United States of America minus any unearned
interest on such U.S. Treasury Securities as of such date; provided that, the
maturity date thereof is within six months of the relevant Borrowing Base Date;
provided, further, that, the Eligible Net Liquidity in Brokerage Accounts as
calculated pursuant to this definition shall not include any Brokerage Account
Deducts.
          “Eligible Short Term Unrealized Forward Gain”: as of any Borrowing
Base Date, the Aggregate Eligible In the Money Forward Contracts Amount at such
date, minus the absolute value of the Aggregate Eligible Out of the Money
Forward Contracts Amount at such date, in each case, for Eligible Forward
Contract obligations whose final cash or physical settlement is during the
period ending six (6) months after such Borrowing Base Date.
          “Eligible Tier 1 Account Receivable”: at the time of any determination
thereof, each Eligible Account Receivable from a Tier 1 Counterparty.
          “Eligible Tier 2 Account Receivable”: at the time of any determination
thereof, each Eligible Account Receivable from a Tier 2 Counterparty.
          “Eligible Unbilled Account Receivable”: as of any Borrowing Base Date,
each Account Receivable of a Loan Party which would be an Eligible Account
Receivable but for the fact that such Account Receivable has not actually been
invoiced prior to such Borrowing Base Date.
          “Eligible Unbilled Tier 1 Account Receivable”: at the time of any
determination thereof, each Eligible Unbilled Account Receivable from a Tier 1
Counterparty.
          “Eligible Unbilled Tier 2 Account Receivable”: at the time of any
determination thereof, each Eligible Unbilled Account Receivable from a Tier 2
Counterparty.
          “Eligible Unhedged Inventory”: as of any Borrowing Base Date, the
Market Value of Eligible Inventory as of such date which has not been Hedged.
          “Enforcement Action”: as defined in the Security Agreement.
          “Environmental Laws”: any and all Laws pertaining to pollution,
protection of human health or the environment, remediation of contamination,
Hazardous Substances, or workplace health and safety, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. §§ 9601 et seq.; the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. § 1471 et seq.; the Toxic Substances Control Act,
15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.;
the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et
seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; as such Laws have
been amended or supplemented, and the regulations promulgated pursuant thereto,
and all related or analogous state or local laws.
          “Environmental Permits”: any permit, license, registration, consent,
approval and other authorization — and the filing of any notification, report or
assessment necessary to maintain authorization — as required under any
Environmental Law for the operation of the business of any Loan Party conducted
on or from the properties owned or used by any Loan Party.
          “ERISA”: the Employee Retirement Income Security Act of 1974.

-18-



--------------------------------------------------------------------------------



 



          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the rates (expressed as
a decimal fraction) of reserve requirements current on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto), as now and from time to time hereafter in effect, dealing
with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board)
maintained by a member bank of the Federal Reserve System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in United States Dollars for a period equal to
such Interest Period commencing on the first day of such Interest Period
appearing on Reuters Reference LIBOR 01 (or any successor page) at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period. In the event that such rate does not appear on Reuters
Reference LIBOR 01 (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered United States Dollar deposits at or about
11:00 a.m. (New York City time), two (2) Business Days prior to the beginning of
such Interest Period in the interbank eurodollar market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein and in an amount comparable to the amount of its Eurodollar Loan to be
outstanding during such Interest Period.
          “Eurodollar Loans”: Loans for which the applicable rate of interest is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upwards to the nearest 1/100th
of 1%):
Eurodollar Base Rate
 
1.00 – Eurocurrency Reserve Requirements
          “Event of Default”: any of the events specified in Section 9.1 for
which any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.
          “Exchange Receivable”: to the extent of the non-cash consideration to
be received, any right to receive consideration that would be an Account
Receivable but for the fact that the consideration to be received by the
relevant Loan Party consists in whole or in part of the delivery of Eligible
Commodities.
          “Excise Taxes”: any amounts which are due and owing to any
Governmental Authority with respect to the sale of products (excluding franchise
taxes and taxes on net income or capital).
          “Excluded Accounts”: the Payroll Account and the Intermediate
Investment Account.
          “Excluded Taxes”: as defined in Section 4.11(e).
          “Executive Order”: as defined in Section 5.24(a).
          “Existing Credit Agreement”: as defined in the recitals hereto.

-19-



--------------------------------------------------------------------------------



 



          “Existing Lenders”: as defined in the recitals hereto.
          “Existing Issuing Lenders”: as defined in the recitals hereto.
          “Extensions of Credit”: at any date, as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Credit Loans made by such Lender then outstanding plus (b) the amount of such
Lender’s participation (to the extent of its Commitment Percentage), in the L/C
Obligations then outstanding plus (c) the amount of such Lender’s Commitment
Percentage of the aggregate principal amount of Swing Line Loans then
outstanding plus (d) the amount of such Lender’s Commitment Percentage of the
aggregate principal amount of Daylight Overdraft Loans then outstanding;
provided, however, that for purposes of calculating Available Commitment solely
for purposes of Section 2.7, the amount referred to in (i) clause (c) above
shall be deemed to be zero, unless such Lender is the Swing Line Lender, and
(ii) clause (d) above shall be deemed to be zero, unless such Lender is the
Daylight Overdraft Lender.
          “FATCA” means Section 1471 through 1474 of the Code, as enacted on the
date hereof, and any regulations or official interpretations thereof.
          “Federal Funds Effective Rate”: for any day, the rate per annum equal
to the weighted average of the interest rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.
          “Fee Letters”: collectively, the fee letters dated as of the date
hereof between BNP Paribas and the Borrower.
          “FERC”: the U.S. Federal Energy Regulatory Commission.
          “Financial Hedging Agreement”: any currency swap, cross-currency rate
swap, currency option, interest rate option, interest rate swap, cap or collar
agreement or similar arrangement or any other similar transaction (including any
option to enter into any of the foregoing) or any combination of the foregoing
including, without limitation, any derivative relating to interest rate or
currency rate risk, in each case which is not a Commodity Hedging Agreement.
          “Financing Lease”: any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.
          “First Purchaser Lien”: a so-called “first purchaser” Lien, as defined
in Texas Bus. & Com. Code Section 9.343, comparable Laws of the states of
Oklahoma, Kansas, Mississippi, Wyoming or New Mexico, or any other comparable
Law of any such jurisdiction or any other applicable jurisdiction.
          “First Purchaser Lien Amount”: as of any Borrowing Base Date, in
respect of any property of the Loan Parties subject to a First Purchaser Lien,
the aggregate amount of the obligations outstanding as of such date giving rise
to such First Purchaser Lien as of such date, less any portion of such
obligations that are secured or supported by cash, Cash Equivalents or
Acceptable Investment Grade Credit Enhancement.

-20-



--------------------------------------------------------------------------------



 



          “Fiscal Year”: the fiscal year of the Borrower, which consists of a
twelve (12) month period beginning on each January 1 and ending on each
December 31.
          “Forward Contract”: a Commodity Contract with a delivery date more
than two (2) days after the contract is entered into.
          “Forward Contract Counterparty”: any counterparty to a Forward
Contract of a Loan Party.
          “Futures Contract”: a contract for making or taking delivery of
Eligible Commodities that is traded on a market-recognized commodity exchange,
which contract meets the specification and delivery requirements of commodity
futures contracts on such commodity exchange, the value of which shall be
reflected in a Commodity Account.
          “GAAP”: generally accepted accounting principles in the United States
of America in effect from time-to-time.
          “Governing Documents”: with respect to (a) a corporation, its articles
or certificate of incorporation, continuance or amalgamation and by-laws, (b) a
partnership, its certificate of limited partnership or partnership declaration,
as applicable, and partnership agreement, (c) a limited liability company, its
certificate of formation and operating agreement and (d) any other Person, the
other organizational or governing documents of such Person.
          “Governmental Authority”: any nation or government, any state,
provincial or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
          “Grantors”: any Person executing and delivering a Security Document,
or becoming party to a Security Document (by supplement or otherwise), pursuant
to this Agreement.
          “Guarantee”: the Guarantee to be executed and delivered by the Loan
Parties (other than the Borrower) from time to time substantially in the form of
Exhibit K.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of an obligation for which the guaranteeing person has issued a reimbursement,
counterindemnity or similar monetary obligation, in either case guaranteeing or
in effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of a third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the obligee of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The terms “Guarantee”
and “Guaranteed” used as a verb shall have a correlative meaning. The amount of
any Guarantee Obligation of any guaranteeing person shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee

-21-



--------------------------------------------------------------------------------



 



Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith. Guaranteed Obligation shall not include any performance
bonds, surety bonds, appeal bonds or customs bonds required in the ordinary
course of business or in connection with the enforcement of rights or claims of
any Loan Party or in connection with judgments that do not result in a Default
or an Event of Default.
          “Guarantors”: any Person executing and delivering the Guarantee, or
becoming party to the Guarantee (by supplement or otherwise), pursuant to this
Agreement.
          “Hazardous Substances”: (a) any hazardous materials, hazardous wastes,
hazardous substances, toxic wastes and toxic substances as those or similar
terms are defined under any Environmental Laws; (b) asbestos; (c) PCBs; and
(d) any other hazardous, radioactive or toxic substance, material, pollutant or
contaminant regulated under any Environmental Law.
          “Hedged”: in relation to Eligible Inventory, if the purchase or sale
price thereof has been materially hedged as evidenced by a position report in
form and substance reasonably similar to Exhibit J (a “Hedged Inventory and
Position Report”) or, if not in the Hedged Inventory and Position Report, as
otherwise reasonably acceptable to the Administrative Agent through one or a
combination of Commodity Contracts or Futures Contracts entered into or held in
accordance with the Risk Management Policy for the corresponding volume of
physical Eligible Commodities held in Eligible Inventory; provided that, the
applicable Loan Parties’ rights under such Commodity Contracts or Futures
Contracts and all amounts due or to become due to the relevant Loan Party under
or in respect of such Commodity Contracts or Futures Contracts are subject to a
Perfected First Lien.
          “Hedged Inventory and Position Report”: as defined in the definition
of “Hedged” in this Section 1.1.
          “Increase Amount”: as defined in Section 4.1(b)(iii).
          “Increase and New Lender Agreement”: as defined in
Section 4.1(b)(iii).
          “Increase Period”: the period from the Closing Date until (but
excluding) the Termination Date.
          “Increasing Lender”: as defined in Section 4.1(b)(iii).
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money (whether by loan or the
issuance and sale of debt securities) or for the deferred purchase price of
property or services (other than trade liabilities incurred in the ordinary
course of business and payable in accordance with customary practices and not
past due for more than ninety (90) days), (b) any other indebtedness of such
Person which is evidenced by a note, bond, debenture or similar instrument,
(c) all obligations of such Person under Financing Leases or Synthetic Leases,
(d) all obligations of such Person in respect of letters of credit, acceptances
or similar instruments issued or created for the account of such Person, (e) all
liabilities of a third party secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof, (f) all Guarantee
Obligations of such Person in respect of obligations of the kind

-22-



--------------------------------------------------------------------------------



 



referred to in clauses (a) through (e) above, and (g) for the purposes of
Section 9.1(e) only, all obligations of such Person in respect of Commodity
Hedging Agreements and Financial Hedging Agreements. The amount of any
Indebtedness under (x) clause (e) shall be equal to the lesser of (A) the stated
amount of the relevant obligations and (B) the fair market value of the property
subject to the relevant Lien and (y) clause (g) shall be the net amount,
including any net termination payments, required to be paid to a counterparty
rather than the notional amount of the applicable Commodity Hedging Agreement or
Financial Hedging Agreement.
          “Indemnified Liabilities”: as defined in Section 11.6.
          “Indemnitee”: as defined in Section 11.6.
          “Ineligible Transferee”: Persons identified by the Borrower to the
Administrative Agent and the Lenders from time-to-time as Persons to whom no
interest in a Loan or a Commitment may be transferred pursuant to Section 11.7
for competitive reasons.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvency Proceeding”: as defined in the Security Agreement.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: as defined in Section 5.9.
          “Interest Payment Date”: (a) with respect to any Base Rate Loan,
(i) prior to the Termination Date, the last Business Day of each month and
(ii) the Termination Date, (b) as to any Eurodollar Loan having an Interest
Period of three months or shorter, the last day of such Interest Period, (c) as
to any Cost of Funds Loan having an Interest Period of one day, one week or two
weeks, the last Business Day of each month, (d) as to any Cost of Funds Loan
having an Interest Period of one month, two months or three months, the last day
of such Interest Period, (e) as to any Eurodollar Loan or Cost of Funds Loan
having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period and (f) as to any Loan (other than any
Base Rate Loan) the date of any repayment or prepayment made in respect thereof.
          “Interest Period”: (a) with respect to any Eurodollar Loan:
     (i) initially, the period commencing on the Borrowing Date or Conversion
date, as the case may be, with respect to such Eurodollar Loan and ending one
(1), two (2), three (3) or six (6) months thereafter, as selected by the
relevant Borrower of such Eurodollar Loan in its Borrowing Notice or
Continuation/Conversion Notice, as the case may be, given with respect thereto;
and
     (ii) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Eurodollar Loan and ending one (1),
two (2), three (3) or six (6) months thereafter, as irrevocably selected by the
relevant Borrower in its Continuation/Conversion Notice to the Administrative
Agent not less than three (3) Business Days prior to the last day of the then
current Interest Period with respect thereto;

-23-



--------------------------------------------------------------------------------



 



     (b) with respect to any Cost of Funds Loan:
     (i) initially, the period commencing on the Borrowing Date, as the case may
be, with respect to such Cost of Funds Loan and ending one (1) day, one (1) or
two (2) weeks, or one (1), two (2), three (3) or six (6) months thereafter, as
selected by the relevant Borrower in its Borrowing Notice or
Continuation/Conversion Notice, as the case may be, given with respect thereto;
and
     (ii) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Cost of Funds Loan and ending one
(1) day, one (1) or two (2) weeks, or one (1), two (2), three (3) or six
(6) months thereafter, as selected by the relevant Borrower in its
Continuation/Conversion Notice to the Administrative Agent;
provided that, with respect any Eurodollar Loan or Cost of Funds Loan:
     (A) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (B) any Interest Period with respect to any Loan that would otherwise
extend beyond the Termination Date, shall end on the Termination Date; and
     (C) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the applicable calendar month.
          “Intermediate Investment Account”: the deposit account no.
2079951076125 (or any successor account established in accordance with the
applicable provisions of the Security Agreement and Section 5.16(d) of this
Agreement) held at a Cash Management Bank in the name of a Loan Party holding
(i) the proceeds of Accounts Receivable relating to Intermediate Investments and
credit card purchases of transportation fuels from retail distributors that have
received Intermediate Investments and (ii) funds transferred from time to time
by a Loan Party to pay operating expenses in the ordinary course; provided that,
the oil companies that have provided the Intermediate Investment Advances may
have access and withdrawal rights with respect to such account.
          “Intermediate Investment Advances”: funds advanced by an oil company
to any Loan Party intended to be invested by such Loan Party in one or more
retail distributors of transportation fuels to support such distributors’
meeting the oil company’s branding requirements.
          “Intermediate Investments”: investments made with the proceeds of
Intermediate Investment Advances by any Loan Party in retail distributors of
transportation fuels to support such distributors’ meeting the relevant oil
company’s branding requirements.
          “Investment”: any advance, loan, extension of credit or capital
contribution to, investment in, or purchase or acquisition of any stock, bonds,
notes, debentures or other securities of or any assets constituting a business
unit of, any Person.

-24-



--------------------------------------------------------------------------------



 



          “Investment Grade”: with respect to any Person, the long term senior
unsecured non-credit enhanced credit rating or shadow rating of which is BBB- or
higher by S&P or Baa3 or higher by Moody’s.
          “ISP98”: as defined in Section 3.1(h).
          “Issuing Lenders”: BNP Paribas and each other Lender from time-to-time
designated by the Borrower as an Issuing Lender with the prior consent of the
Administrative Agent (such consent not to be unreasonably withheld), each in its
capacity as issuer of any Letter of Credit.
          “Laws”: collectively, all international, foreign, Federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law, but if not
having the force of law, then in respect of which compliance is customary in the
Loan Parties’ industry.
          “L/C Fee Payment Date”: with respect to any Letter of Credit
outstanding during any month, the fifth Business Day of the immediately
following month (or if any such day is not a Business Day, the next succeeding
Business Day), or if earlier, the expiration date of the last outstanding
Post-Termination LOC.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate undrawn amount of the then-outstanding Letters of Credit and (b) the
aggregate amount of drawings under Letters of Credit that have not then been
reimbursed or converted into a Loan pursuant to Section 3.5(b).
          “L/C Participants”: with respect to any Letter of Credit, all of the
Lenders other than the Issuing Lender thereof.
          “Lead Arranger”: BNP Paribas.
          “Lenders”: as defined in the introductory paragraph to this Agreement
and, as the context requires, includes, the Issuing Lenders, the Daylight
Overdraft Lender and the Swing Line Lender. As of the Closing Date, each Lender
is specified on Schedule 1.0.
          “Letter of Credit Request”: a request by the Borrower for a new Letter
of Credit or an amendment to an existing Letter of Credit, in each case pursuant
to Section 3.2 and substantially in the form of Annex I-B or other form
reasonably satisfactory to the applicable Issuing Lender and the Administrative
Agent.
          “Letters of Credit”: as defined in Section 3.1(a).
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing); provided
that, neither (a) any interest or title of a lessor under any leases or
subleases entered into by the Loan Parties in the ordinary course of business
nor (b) licenses, sub-licenses, leases or sub-leases granted to third parties in
the ordinary course of business consistent with past practices shall be Liens
hereunder.

-25-



--------------------------------------------------------------------------------



 



          “Loan”: any loan made pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Notes, Letter of Credit
Requests, the Perfection Certificate, the Guarantee and the Security Documents.
          “Loan Parties”: the Borrower and each Subsidiary of the Borrower that
is party to a Loan Document.
          “Long Position”: the aggregate quantity measured in Barrels of
Eligible Commodities attributable to the Loan Parties resulting from the
following long positions:
     (a) all inventory of a Loan Party in respect of Eligible Commodities;
     (b) all imbalances (whether in storage or in pipelines or otherwise) of
Eligible Commodities due to each Loan Party;
     (c) all Physical Commodity Contracts of each Loan Party for the purchase or
positive exchange of Eligible Commodities;
     (d) all Futures Contracts of each Loan Party for the purchase of Eligible
Commodities;
     (e) all options under a Commodity Hedging Agreement or a Financial Hedging
Agreement of each Loan Party, in each case calculated on a Delta Equivalent
Basis, that equates to a contracted purchase by the relevant Loan Party of
Eligible Commodities (regardless if financially settled); and
     (f) all Commodity Hedging Agreements where a Loan Party is a fixed price
purchaser;
provided that, solely with respect to the definition of “Long Position” in this
Section 1.1, Eligible Commodities shall include any other commodities permitted
under the Risk Management Policy (including the use of Eligible Commodities as a
component of the definition of any other term used in the definition of Long
Position).
          “Marked-to-Market Report”: a comprehensive marked-to-market report of
the Loan Parties’ Eligible Commodities purchase and sale positions as evidenced
by a position report in form and substance reasonably similar to Exhibit O. Such
report shall include all existing positions for all current and future time
periods and cover all contracts that create either an obligation or a right
under a Commodity Contract and/or that generate price exposure for any Eligible
Commodities and shall include Marked-to-Market Value for each position
considered. The contracts shall include but not be limited to contracts for spot
and future deliveries of Eligible Commodities, exchanges, derivatives (including
Physical Commodity Contracts, Commodity Hedging Agreements and Financial Hedging
Agreements) and Futures Contracts; provided that, solely with respect to the
definition of “Marked-to-Market Report” in this Section 1.1, Eligible
Commodities shall include any other commodities permitted under the Risk
Management Policy (including the use of Eligible Commodities as a component of
the definition of any other term used in the definition of Marked-to-Market
Report).

-26-



--------------------------------------------------------------------------------



 



          “Marked-to-Market Value”: with respect to any Commodity Contract of
any Person on any date:
     (a) in the case of a Commodity Contract for the purchase, sale, transfer or
exchange of any physical Eligible Commodities, the unrealized gain or loss on
such Commodity Contract, determined by comparing (i) the amount to be paid or
received under such Commodity Contract for such Eligible Commodities pursuant to
the terms thereof to (ii) the Market Value of such Eligible Commodities on such
date, and
     (b) in the case of any other Commodity Contract, the unrealized gain or
loss on such Commodity Contract determined by calculating the amount to be paid
or received under such other Commodity Contract pursuant to the terms thereof as
if the cash settlement of such other Commodity Contract were to be calculated on
such date of determination by reference to the Market Value of the Eligible
Commodities which is the subject of such other Commodity Contract;
provided, that (i) in the case of any Commodity Contract that is, in whole or in
part, an option by its terms, the amount so calculated shall reflect industry
standard valuation models approved by the Administrative Agent and (ii) in the
case of amounts due under any Forward Contract with a delivery date more than
one year from the date of determination, each such amount shall be discounted to
present value in a commercially reasonable manner unless otherwise discounted as
part of the calculation referred to above.
          “Market Value”: with respect to an Eligible Commodity on any date, the
price at which such Eligible Commodities could be purchased or sold for delivery
on that date or during the applicable period adjusted to reflect the
specifications thereof and the location and transportation differential,
determined by using prices (a) on the New York Mercantile Exchange, the COMEX,
the London Metal Exchange, the New York Board of Trade, the International
Petroleum Exchange, the Intercontinental Commodities Exchange, the Chicago Board
of Trade, the Chicago Mercantile Exchange or, if a price for any such Eligible
Commodities (or delivery period or location) is not available on such exchanges,
such other markets or exchanges recognized as such in the commodities trading
industry, including over-the-counter markets and private quotations, or as
published in an independent industry recognized source, in each case reasonably
selected by the Loan Parties, (b) if such a price for any such Eligible
Commodities is not available in any market or exchange described in clause
(a) above, any other exchange or market reasonably selected by the Loan Parties
and reasonably satisfactory to the Administrative Agent on such date or (c) if
such a price for any such Eligible Commodities is not available in any market or
exchange described in clauses (a) or (b) above, such other value determined
pursuant to methodology reasonably selected by the Loan Parties and reasonably
satisfactory to the Administrative Agent.
          “Material Adverse Effect”: a material adverse effect on (a) the
business, assets, property, operations or condition (financial or otherwise) of
the Borrower and its Subsidiaries, taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or any pollutant, contaminant,
dangerous good, Hazardous Substances, toxic substances, materials or wastes,
defined or regulated as such in or under, or which form the basis of liability
under, any Environmental Law(s) or Environmental Permit, including, without
limitation, asbestos, polychlorinated biphenyls and urea-formaldehyde
insulation, medical waste, mold, microbial matters, radioactive materials and
electromagnetic fields.

-27-



--------------------------------------------------------------------------------



 



          “Maximum Amount”: on any date of determination, the lesser of (i)
$500,000,000 and (ii) the Maximum Sub-Limit in effect on such date.
          “Maximum Consolidated Leverage Ratio”: (a) from the Closing Date until
the date the first election is made by the Borrower pursuant to clause (a)(ii)
of the definition of “Sub-Limit” in this Section 1.1, 7.00:1.00, and
(b) thereafter, at any time that the Maximum Sub-Limit is an amount specified in
the table in clause (a)(ii) of the definition of “Sub-Limit”, the amount set
forth opposite such Maximum Sub-Limit in such table under the heading “Maximum
Consolidated Leverage Ratio”.
          “Maximum Position Limits”: the limits set forth below opposite the
then-current Maximum Sub-Limit as the maximum position (defined as the maximum
quantities, in Barrels, which, at a fixed price, the Loan Parties hold either as
a Net Long Position, Net Short Position or Net Basis Position, all such
positions including, without limitation, options on a Delta Equivalent Basis),
which the Loan Parties may hold at any time on an aggregate basis, irrespective
of whether financed hereunder or otherwise:

                              Maximum Position Limits - Eligible Commodities
Maximum Sub-Limit   Net Long Position   Net Short Position   Net Basis Position
$150,000,000
    350,000       25,000       4,000,000    
> $150,000,000 and < $200,000,000
    420,000       50,000       5,000,000    
> $200,000,000 and < $250,000,000
    500,000       75,000       6,000,000    
> $250,000,000 and < $300,000,000
    500,000       75,000       6,000,000    
> $300,000,000 and < $350,000,000
    500,000       75,000       6,000,000    
> $350,000,000 and < $400,000,000
    500,000       75,000       6,000,000    
> $400,000,000 and < $450,000,000
    500,000       75,000       6,000,000    
> $450,000,000 and < $500,000,000
    500,000       75,000       6,000,000  

          “Maximum Qualified Counterparty Amount”: for each Qualified
Counterparty, the amount set forth opposite such Qualified Counterparty’s name
on Schedule 1.1(D) under the caption “Maximum Qualified Counterparty Amount”;
provided that,
     (a) with respect to any Qualified Counterparty not set forth on Schedule
1.1(D), the Maximum Qualified Counterparty Amount for such Qualified
Counterparty shall be deemed to be zero until such time as a Maximum Qualified
Counterparty Amount for such Qualified Counterparty is included in
Schedule 1.1(D) pursuant to this definition;
     (b) the sum of the Maximum Qualified Counterparty Amounts of all Qualified
Counterparties shall not at any time exceed the Qualified Counterparty Cap in
effect at such time;
     (c) any increase in the Maximum Qualified Counterparty Amount of a
Qualified Counterparty (including in connection with any reallocation of Maximum
Qualified Counterparty

-28-



--------------------------------------------------------------------------------



 



Amounts among Qualified Counterparties), or the inclusion in Schedule 1.1(D) of
a Maximum Qualified Counterparty Amount for a Qualified Counterparty, in each
case which would cause the sum of the Maximum Qualified Counterparty Amounts of
all Qualified Counterparties to exceed the Qualified Counterparty Cap as then in
effect, shall be subject to the approval of the Required Lenders in accordance
with the following procedure:
     (i) not less than ten (10) Business Days prior to the proposed effective
date of such increase in, or inclusion of, the Maximum Qualified Counterparty
Amount of such Qualified Counterparty, the Borrower may make a written request
to the Administrative Agent for approval by the Required Lenders of such
increase in, or inclusion of, such Maximum Qualified Counterparty Amount for
such Qualified Counterparty, and for a concurrent increase in the Qualified
Counterparty Cap sufficient such that, after giving effect to such increase or
inclusion of such Maximum Qualified Counterparty Amount and such increase in the
Qualified Counterparty Cap, clause (b) of this proviso would not be contravened,
and the Administrative Agent shall provide a copy of any such request to each of
the Lenders (including, without limitation, if requested by a Lender, through
posting on Intralinks or other web site in use to distribute information to the
Lenders, or by other electronic mail, or other notice procedure permitted under
Section 11.2);
     (ii) each Lender shall inform the Administrative Agent of its approval or
disapproval of such requests in writing (by electronic communication, telecopy
or facsimile) within five (5) Business Days after receipt of such notice from
the Administrative Agent; provided that, failure of a Lender to respond to any
request for approval within the time period provided for hereby shall be deemed
to be approval of such increase in, or inclusion of, the applicable Maximum
Qualified Counterparty Amount and such increase in the Qualified Counterparty
Cap; and
     (iii) the Administrative Agent may, in its sole discretion, extend such
five (5) Business Day period if the Administrative Agent determines that any
such increase or addition requires additional review by the Lenders. Schedule
1.1(D) shall be deemed amended to include such increase in, or inclusion of, the
applicable Maximum Qualified Counterparty Amount, and the Qualified Counterparty
Cap shall be deemed modified by such increase, without further action
immediately upon the Required Lenders’ approval of such increase in, or
inclusion of, the applicable Maximum Qualified Counterparty Amount in accordance
with the procedure described in this definition. The Administrative Agent shall
notify the Borrower and the Lenders of each modification of such Schedule 1.1(D)
and the Qualified Counterparty Cap (including, without limitation, if requested
by a Lender, through posting on Intralinks or other web site in use to
distribute information to the Lenders, or by other electronic mail, or other
notice procedure permitted under Section 11.2);
     (d) any increase in the Maximum Qualified Counterparty Amount of a
Qualified Counterparty (other than an increase made pursuant to clause (e) of
this definition), or the inclusion in Schedule 1.1(D) of a Maximum Qualified
Counterparty Amount for a Qualified Counterparty, in each case which would not
cause the sum of the Maximum Qualified Counterparty Amounts of all Qualified
Counterparties to exceed the Qualified Counterparty Cap as then in effect, shall
be made in accordance with the following procedure:
     (i) not less than ten (10) Business Days prior to the effective date of
such increase in, or inclusion of, the Maximum Qualified Counterparty Amount of
such

-29-



--------------------------------------------------------------------------------



 



Qualified Counterparty, the Borrower, together with the applicable Qualified
Counterparty, may notify in writing the Administrative Agent of such increase
in, or inclusion of, such Maximum Qualified Counterparty Amount for such
Qualified Counterparty; provided that, so long as an Event of Default has
occurred and is continuing, the consent or the approval of, or any action by,
the Borrower shall not be required for any such increase in, or inclusion of,
the applicable Maximum Qualified Counterparty Amount; and
     (ii) Schedule 1.1(D) shall be deemed amended to include such increase in,
or inclusion of, the applicable Maximum Qualified Counterparty Amount without
further action immediately upon the effective date of such increase in, or
inclusion of, the applicable Maximum Qualified Counterparty Amount in accordance
with the procedure described in this definition. The Administrative Agent shall
notify the Borrower and the Lenders of each modification of such Schedule 1.1(D)
(including, without limitation, if requested by a Lender, through posting on
Intralinks or other web site in use to distribute information to the Lenders, or
by other electronic mail, or other notice procedure permitted under Section
11.2); and
     (e) Qualified Counterparties each having a Maximum Qualified Counterparty
Amount (excluding any Qualified Counterparty deemed to have a Maximum Qualified
Counterparty Amount of zero pursuant to clause (a) of this definition) may, with
the consent of the Borrower (so long as no Event of Default has occurred and is
continuing), reallocate their respective Maximum Qualified Counterparty Amounts
among themselves without the consent or prior approval of, or any action by any
other Lenders or the Administrative Agent, so long as such reallocation would
not cause the sum of the Maximum Qualified Counterparty Amounts of all Qualified
Counterparties to exceed the Qualified Counterparty Cap as then in effect;
provided that, not less than five (5) Business Days prior to the effective date
of such reallocation, the applicable Qualified Counterparties shall notify in
writing the Administrative Agent and the Borrower of such reallocation and the
applicable increase and decrease in the Maximum Qualified Counterparty Amount of
each Qualified Counterparty. The Administrative Agent shall notify the Borrower
and the Lenders of each modification of such Schedule 1.1(D) (including, without
limitation, if requested by a Lender, through posting on Intralinks or other web
site in use to distribute information to the Lenders, or by other electronic
mail, or other notice procedure permitted under Section 11.2).
          “Maximum Sub-Limit”: the amount set forth under the heading “Maximum
Sub-Limit” in clause (a)(i) or clause (a)(ii), as applicable, of the definition
of “Sub-Limit” in this Section 1.1; provided that, the Maximum Sub-Limit shall
at no time be an amount less than $150,000,000 or greater than $500,000,000.
          “Minimum Consolidated Net Working Capital Amount”: (a) from the
Closing Date until the date the first election is made by the Borrower pursuant
to clause (a)(ii) of the definition of “Sub-Limit” in this Section 1.1,
$70,000,000, and (b) thereafter, at any time that the Maximum Sub-Limit is an
amount specified in the table in clause (a)(ii) of the definition of “Sub-Limit”
in this Section 1.1, the amount set forth opposite such Maximum Sub-Limit in
such table under the heading “Minimum Consolidated Net Working Capital”.
          “Minimum Consolidated Tangible Net Worth Amount”: (a) from the Closing
Date until the date the first election is made by the Borrower pursuant to
clause (a)(ii) of the definition of “Maximum Sub-Limit” in this Section 1.1,
$84,000,000, and (b) thereafter, at any time that the Maximum Sub-Limit is an
amount specified in the table in clause (a)(ii) of the definition of “Sub-Limit”
in this

-30-



--------------------------------------------------------------------------------



 



Section 1.1, the amount set forth opposite such Maximum Sub-Limit in such table
under the heading “Minimum Consolidated Tangible Net Worth”.
          “Monthly Financials”: as defined in the definition of “Applicable
Financial Statements” in this Section 1.1.
          “Moody’s”: Moody’s Investors Service, Inc., or any successor to its
rating agency business.
          “Multiemployer Plan”: a Plan which is a “multiemployer plan” as
defined in Section 4001(a)(3) of ERISA and which is subject to Title IV of
ERISA.
          “Net Basis Position”: the aggregate net quantity of Eligible
Commodities, measured in Barrels, purchased or sold under Commodity Contracts of
an Eligible Commodity that is Hedged by a sale or purchase under a Commodity
Contract at a different delivery location, for delivery during a different time
period, or for different grades of the same Eligible Commodity, less the hedging
impact from any storage and/or transportation contract; provided that, solely
with respect to the definition of “Net Basis Position” in this Section 1.1,
Eligible Commodities shall include any other commodities permitted under the
Risk Management Policy (including the use of Eligible Commodities as a component
of the definition of any other term used in the definition of Net Basis
Position).
          “Net Long Position”: at any time, the amount (but not less than zero)
by which Long Positions exceed Short Positions.
          “Net Short Position”: at any time, the amount (but not less than zero)
by which Short Positions exceed Long Positions.
          “New Lenders”: as defined in Section 4.1(b)(iii).
          “Non-Defaulting Lender”: at any time, each Lender that is not a
Defaulting Lender at such time.
          “Non-Excluded Taxes”: as defined in Section 4.11(a).
          “Non-Exempt Lender”: as defined in Section 4.11(e).
          “Note” and “Notes”: as defined in Section 4.5(e).
          “Notice of Prepayment”: as defined in Section 4.6.
          “Obligations”: the unpaid principal amount of, and interest
(including, without limitation, interest accruing after the maturity of the
Loans and Reimbursement Obligations and interest accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
on the Loans and Reimbursement Obligations, and all other obligations and
liabilities of the Loan Parties to the Secured Parties, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, or out of or in connection with this
Agreement, the Notes, the Security Documents, any other Loan Documents, any
Letter of Credit, any Commodity Hedging Agreement with a Qualified Counterparty,
any Financial Hedging Agreement with a Qualified Counterparty and any other
document made, delivered or given in connection therewith or herewith, whether
on account of principal, interest, reimbursement

-31-



--------------------------------------------------------------------------------



 



obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees and disbursements of counsel to the Agents or to the Lenders that are
required to be paid by a Loan Party pursuant to the terms of the Loan Documents)
or otherwise; provided that,
     (a) the obligations of the Borrower or any Subsidiary under any Commodity
Hedging Agreement to a Qualified Counterparty or Financial Hedging Agreement to
a Qualified Counterparty (the “Secured Hedge Obligations”) shall be secured and
guaranteed pursuant to the Security Documents and the Guarantee only to the
extent that, and for so long as, the Credit Agreement Obligations are so secured
and guaranteed, unless the Credit Agreement Obligations cease to be so secured
and guaranteed (i) as a result of the Collateral Agent’s undertaking an
Enforcement Action or (ii) following the commencement of an Insolvency
Proceeding with respect to the Borrower or any Guarantor, in which cases the
Secured Hedge Obligations of the Borrower or any Subsidiary shall continue to be
secured and guaranteed pursuant to the Security Documents and the Guarantee;
     (b) any release of Collateral or Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of any
Secured Hedge Obligations; and
     (c) with respect to any Qualified Counterparty, the aggregate Secured Hedge
Obligations of the Borrower or any Subsidiary to such Qualified Counterparty in
excess of the Maximum Qualified Counterparty Amount for such Qualified
Counterparty shall be subordinated to the Senior Obligations pursuant to the
terms of the Security Agreement.
          “OFAC”: as defined in Section 5.24.
          “Other Taxes”: as defined in Section 4.11(b).
          “Out of the Money Swap Amount”: to the extent that the Qualified
Counterparty Swap Amount with respect to any Qualified Counterparty is negative,
the absolute value of such Qualified Counterparty Swap Amount.
          “Parent Subordinated Indebtedness”: Subordinated Indebtedness of the
Borrower or any of its Subsidiaries owing to Buckeye Partners, L.P. or any of
its Subsidiaries that are not Loan Parties, which Subordinated Indebtedness
shall be subordinated to the prior payment in full of the principal of and
interest (including by its terms post-petition interest) on the Loans and all
other Obligations of the Borrower to the Agents and the Lenders under the Loan
Documents on terms and conditions substantially in the form of Exhibit I, which
shall be deemed to satisfy the requirement of clause (i) of the definition of
“Subordinated Indebtedness”.
          “Participant” and “Participants”: as defined in Section 11.7(b).
          “Participation”: as defined in Section 11.7(b).
          “Payment Intangible”: as defined in Section 9-102 of the New York
Uniform Commercial Code.
          “Payroll Account”: the demand deposit account no. 2000037555542 held
in the name of the Borrower at Wachovia Bank, N.A. (or any successor account
established in accordance with the applicable provisions of the Security
Agreement and Section 5.16(d) of this Agreement).

-32-



--------------------------------------------------------------------------------



 



          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.
          “Perfected First Lien”: any perfected, first priority Lien or security
interest (or its substantial equivalent under applicable Laws) granted by a Loan
Party pursuant to a Security Document in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties; provided that, in the case of inventory
that is not located in the United States or contracts, Accounts Receivable or
Payment Intangibles not governed by Laws of the United States of America or any
state or political subdivision thereof, the validity and priority of such Lien
shall be confirmed by an opinion of special local counsel, the form and
substance of which shall be reasonably satisfactory to the Administrative Agent.
          “Perfection Certificate”: the Perfection Certificate to be executed
and delivered by the Loan Parties, substantially in the form of Exhibit P.
          “Performance Letter of Credit”: a standby Letter of Credit issued to
support bonding, performance, swap, transportation and tariff requirements
relating to Eligible Commodities (other than the obligation to pay for the
purchase of Eligible Commodities).
          “Permitted Borrowing Base Liens”: collectively, (i) First Purchaser
Liens, (ii) Permitted Cash Management Liens, (iii) Liens permitted under
Section 8.3(k) which have been appealed and which have been bonded or fully
covered by insurance which coverage has been acknowledged in writing, in each
case, by institutions reasonably acceptable to the Administrative Agent within
sixty (60) days from the entry of such judgments or decrees, (iv) Liens of
carriers, warehousemen, mechanics, materialmen, and any similar Lien arising by
operation of law securing obligations to pay or provide consideration for goods
or services with respect to Eligible Commodities, which obligations are not past
due, (v) inchoate tax liens and (vi) Liens permitted under Section 8.3(i).
          “Permitted Cash Management Liens”: Liens with respect to (i) all
amounts due to the Cash Management Banks in respect of customary fees and
expenses for the routine maintenance and operation of each Excluded Account or
each Pledged Account, (ii) the face amount of any checks which have been
credited to any Excluded Account or any Pledged Account, but are subsequently
returned unpaid because of uncollected or insufficient funds, (iii) other
returned items or mistakes made in crediting any Excluded Account or any Pledged
Account, (iv) any currency, Cash Equivalents, commodities or Commodity Contracts
deposited in, or credited to, any Excluded Account or any Pledged Account which
are specifically permitted by the account documentation (including any Account
Control Agreement) of such Excluded Account or Pledged Account and (v) any
Excluded Account or any Pledged Account which arise by operation of law.
          “Permitted Equity Contribution”: any purchase by Buckeye Energy
Holdings LLC of any common units of Capital Stock issued by any Loan Party that
is the direct Subsidiary of Buckeye Energy Holdings LLC in exchange for cash.
          “Permitted Liens”: any of the Liens described in clauses (a) through
(n) of Section 8.3.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Petition Date”: as defined in paragraph (j) the definition of
“Eligible Account Receivable” in this Section 1.1.

-33-



--------------------------------------------------------------------------------



 



          “Physical Commodity Contract”: a contract for the purchase, sale,
transfer or exchange of any physical Eligible Commodity.
          “Plan”: at a particular time, any employee benefit plan which is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Pledge Agreement”: the Amended and Restated Pledge Agreement to be
executed and delivered by the Loan Parties, substantially in the form of
Exhibit C.
          “Pledged Account”: all Commodity Accounts, Deposit Accounts and
Securities Accounts of any Grantor, other than the Excluded Accounts.
          “Pledged Collateral”: as defined in the Pledge Agreement.
          “Post-Termination LOC”: as defined in Section 3.1(f).
          “Prime Rate”: for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time-to-time and, if requested, provided to the relevant Borrower prior to the
delivery of the relevant Borrowing Notice. The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually available.
          “Properties”: as defined in Section 5.22(a).
          “Qualified Counterparty”: any counterparty to any Financial Hedging
Agreement or Commodity Hedging Agreement entered into between a Loan Party and a
Person which, at the time such Financial Hedging Agreement or Commodity Hedging
Agreement was entered into, was a Lender or an Affiliate of a Lender; provided,
that such counterparty shall be a “Qualified Counterparty” with respect to any
Financial Hedging Agreement or Commodity Hedging Agreement solely to the extent
such counterparty has delivered a notification to the Administrative Agent in
substantially the form attached hereto as Exhibit R.
          “Qualified Counterparty Cap”: $75,000,000 (as such amount may be
modified pursuant to the definition of “Maximum Qualified Counterparty Amount”
in this Section 1.1).
          “Qualified Counterparty Swap Amount”: with respect to any Qualified
Counterparty, an amount equal to (a) the aggregate unrealized gains to the
Borrower, based upon the Borrower’s reasonable calculation of such amount in
accordance with industry standard valuation models, under all Commodity Hedging
Agreements and Financial Hedging Agreements between such Qualified Counterparty
and the Borrower minus (b) the aggregate unrealized losses to the Borrower,
based upon the Borrower’s reasonable calculation of such amount in accordance
with industry standard valuation models, under all Commodity Hedging Agreements
and Financial Hedging Agreements between such Qualified Counterparty and the
Borrower.
          “Refunded Daylight Overdraft Loan”: as defined in Section 2.6(a).
          “Refunded Swing Line Loan”: as defined in Section 2.5.
          “Register”: as defined in Section 11.7(d).

-34-



--------------------------------------------------------------------------------



 



          “Regulation U”: Regulation U of the Board.
          “Reimbursement Date”: as defined in Section 3.4(c).
          “Reimbursement Obligations”: the obligation of the Borrower to
reimburse any Issuing Lender, pursuant to Section 3.5(a) for Unreimbursed
Amounts.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived under PBGC Reg. § 4043.
          “Representatives”: as defined in Section 11.16.
          “Requested Increase Amount”: as defined in Section 4.1(b)(i).
          “Requested Increase Effective Date”: as defined in Section 4.1(b)(i).
          “Required Lenders”: at any time, Lenders holding more than 50.00% of
either (i) the Total Commitments, or (ii) if the Commitments have been
terminated, the Total Extensions of Credit then outstanding; provided, that the
portion of the Commitments or Extensions of Credit held by any Defaulting Lender
shall be excluded from both the approvals received and the Total Commitments or
Extensions of Credit then in effect for purposes of making a determination of
Required Lenders for any purpose hereunder or under any other Loan Document.
          “Requirement of Law”: as to any Person, any Law or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Responsible Person”: with respect to any Loan Party, the chief
executive officer, president, chairman, senior vice-president, executive
vice-president, vice-president of finance or treasurer of such Loan Party;
provided that, with respect to any Borrowing Base Report, “Responsible Person”
shall include any vice president responsible for the oversight of the trading
and financial operations of such Loan Party.
          “Restricted Tier 2 Counterparty”: as defined in the definition of
“Tier 2 Counterparty” in this Section 1.1.
          “Revolving Credit Loans”: as defined in Section 2.1(a).
          “Risk Management Policy”: the risk management policy of the Loan
Parties applicable to the funding activities of the Loan Parties as approved by
the Board of Directors of the Borrower and as in effect as of the date hereof,
and as the same may be modified in accordance with Section 7.10(a).
          “Section 4.11 Certificate”: as defined in Section 4.11.
          “Secured Hedge Obligations”: as defined in clause (a) of the proviso
to the definition of “Obligations” in this Section 1.1.
          “Secured Parties”: the Lenders, the Issuing Lenders, the
Administrative Agent and the other Agents, Qualified Counterparties and their
respective successors, endorsees, transferees and assigns.

-35-



--------------------------------------------------------------------------------



 



          “Securities Account”: as defined in Section 8-501 of the New York
Uniform Commercial Code.
          “Security Agreement”: the Amended and Restated Security Agreement to
be executed and delivered by the Loan Parties, substantially in the form of
Exhibit B.
          “Security Documents”: the collective reference to the Account Control
Agreements, the Pledge Agreement, the Security Agreement, and all other security
documents hereafter delivered to the Collateral Agent granting a Lien on any
asset or assets of any Person to secure any of the Obligations or to secure any
guarantee of any such Obligations.
          “Senior Obligations”: as defined in the Security Agreement.
          “Short Position”: the aggregate quantity measured in Barrels of
Eligible Commodities attributable to the Loan Parties resulting from the
following short positions:
     (a) all imbalances (whether in storage or in pipelines or otherwise) of
Eligible Commodities due from each Loan Party;
     (b) all Physical Commodity Contracts of each Loan Party for the sale or
negative exchange of Eligible Commodities;
     (c) all Futures Contracts of each Loan Party for the sale of Eligible
Commodities;
     (d) all options under a Commodity Hedging Agreement or a Financial Hedging
Agreement of each Loan Party, in each case calculated on a Delta Equivalent
Basis, that equates to a contracted sale by the relevant Loan Party of Eligible
Commodities (regardless if financially settled); and
     (e) all Commodity Hedging Agreements where a Loan Party is the fixed price
seller;
provided that, solely with respect to the definition of “Short Position” in this
Section 1.1, Eligible Commodities shall include any other commodities permitted
under the Risk Management Policy (including the use of Eligible Commodities as a
component of the definition of any other term used in the definition of Short
Position).
          “Single Employer Plan”: any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.
          “S&P”: Standard and Poor’s Ratings Group, or any successor to its
rating agency business.
          “Specified Laws”: (i) Trading with the enemy act, and each of the
foreign assets control regulations of the united states treasury department (31
C.F.R., Subtitle B, Chapter V) and any other enabling legislation or executive
order relating thereto, and (ii) the USA PATRIOT act.
          “Stop Loss Cure Amount”: as defined in Section 7.10(b).
          “Sub-Limit”:

-36-



--------------------------------------------------------------------------------



 



     (a) with respect to the Maximum Sub-Limit:
     (i) from the date of this Agreement until the date the first election is
made by the Borrower pursuant to clause (a)(ii) of this definition,
$350,000,000; and
     (ii) so long as no Default or Event of Default has occurred and is
continuing or would result from such election, the amount set forth in the table
below under the heading “Maximum Sub-Limit” (which must be a whole multiple of
$5,000,000 that is equal to or greater than $150,000,000 and equal to or less
than $500,000,000) elected by the Borrower from time to time by written notice
delivered to the Administrative Agent in the form attached hereto as Annex V
(the “Sub-Limit Election Notice”); provided that, at the time of any such
election of any such amount as the Maximum Sub-Limit, but not for any other
purpose herein, each of the Borrower’s Consolidated Net Working Capital,
Consolidated Tangible Net Worth and Consolidated Leverage Ratio at such time of
election, each as determined by the Applicable Financial Statements, are within
the requirements set forth opposite such amount in the table below; provided,
further, that, the Maximum Sub-Limit shall at no time exceed the Total
Commitment at such time; provided, further, that, if at any time the Borrower
elects to reduce the Maximum Sub-Limit, the Borrower shall prepay the Loans
and/or Cash Collateralize, replace or decrease (if the beneficiary of such
Letter of Credit agrees to such decrease) the amount of outstanding Letters of
Credit to the extent required by Section 4.7(c) on the date of such election:

                                  Minimum   Maximum     Minimum Consolidated  
Consolidated Net   Consolidated Maximum Sub-Limit   Tangible Net Worth   Working
Capital   Leverage Ratio
$150,000,000
  $ 40,000,000     $ 30,000,000     7.0:1.00  
> $150,000,000 and < $200,000,000
  $ 50,000,000     $ 40,000,000     7.0:1.00  
> $200,000,000 and < $250,000,000
  $ 60,000,000     $ 50,000,000     7.0:1.00  
> $250,000,000 and < $300,000,000
  $ 72,000,000     $ 60,000,000     7.0:1.00  
> $300,000,000 and < $350,000,000
  $ 84,000,000     $ 70,000,000     7.0:1.00  
> $350,000,000 and < $400,000,000
  $ 96,000,000     $ 80,000,000     7.0:1.00  
> $400,000,000 and < $450,000,000
  $ 108,000,000     $ 90,000,000     7.0:1.00  
> $450,000,000 and < $500,000,000
  $ 120,000,000     $ 100,000,000     7.0:1.00

-37-



--------------------------------------------------------------------------------



 



     (b) with respect to each of the Swing Line Loan Sub-Limit, the Daylight
Overdraft Loan Sub-Limit, the 364-Day Letters of Credit Sub-Limit or the
Subsidiary L/C Sub-Limit:
     (i) from the date of this Agreement until the date the first election is
made by the Borrower pursuant to clause (a)(ii) of this definition, the amount
set forth opposite the applicable Sub-Limit in the table below:

          Sub-Limit   Amount
Daylight Overdraft Loan Sub-Limit
  $ 10,000,000    
364-Day Letters of Credit Sub-Limit
  $ 25,000,000    
Subsidiary L/C Sub-Limit
  $ 50,000,000    
Swing Line Loan Sub-Limit
  $ 25,000,000  

     (ii) thereafter, at any time, the amount set forth in the table below under
the heading “Swing Line Loan Sub-Limit”, the “Daylight Overdraft Loan
Sub-Limit”, the “364-Day Letters of Credit Sub-Limit” or the “Subsidiary L/C
Sub-Limit” opposite the then-current Maximum Sub-Limit:

                                      Daylight   364-Day Letters   Swing Line  
      Overdraft Loan   of Credit Sub-   Loan Sub-   Subsidiary L/C Maximum
Sub-Limit   Sub-Limit   Limit   Limit   Sub-Limit
$150,000,000
  $ 10,000,000     $ 15,000,000     $ 15,000,000     $ 30,000,000    
> $150,000,000 and < $200,000,000
  $ 10,000,000     $ 20,000,000     $ 20,000,000     $ 40,000,000    
> $200,000,000 and < $250,000,000
  $ 10,000,000     $ 25,000,000     $ 25,000,000     $ 50,000,000    
> $250,000,000 and < $300,000,000
  $ 10,000,000     $ 25,000,000     $ 25,000,000     $ 50,000,000    
> $300,000,000 and < $350,000,000
  $ 10,000,000     $ 25,000,000     $ 25,000,000     $ 50,000,000    
> $350,000,000 and < $400,000,000
  $ 10,000,000     $ 25,000,000     $ 25,000,000     $ 50,000,000    
> $400,000,000 and < $450,000,000
  $ 10,000,000     $ 25,000,000     $ 25,000,000     $ 50,000,000    
> $450,000,000 and < $500,000,000
  $ 10,000,000     $ 25,000,000     $ 25,000,000     $ 50,000,000  

-38-



--------------------------------------------------------------------------------



 



          “Sub-Limit Election Notice”: as defined in the definition of
“Sub-Limit” in this Section 1.1.
          “Subordinated Debt Compliance Certificate”: as defined in Section 8.8.
          “Subordinated Indebtedness”: any Indebtedness of the Borrower and its
Subsidiaries: (i) subject to Section 8.8, the payment of the principal of and
interest on which and other obligations of such Person in respect thereof are
subordinated to the prior payment in full of the principal of and interest
(including by its terms post-petition interest) on the Loans and all other
Obligations of the Borrower to the Agents and the Lenders under the Loan
Documents on terms and conditions approved in writing by the Administrative
Agent; provided that, so long as no Default or Event of Default has occurred and
is continuing, the Borrower and its Subsidiaries may make scheduled payments of
interest on Subordinated Indebtedness; (ii) any portion which is guaranteed by
any Loan Party and all Guarantee Obligations in respect of such guarantee of
such subordinated Indebtedness are subordinated to the Guarantees and all other
Obligations of such Person to the Agents and the Lenders under the Loan
Documents in the manner and to the extent such subordinated Indebtedness is
subordinated to the Loans and all other Obligations of the Borrower to the
Agents and the Lenders under the Loan Documents under subclause (i) of this
definition; (iii) such Indebtedness shall not have a maturity date earlier than
six (6) months after the Termination Date; (iv) mandatory prepayments of such
Indebtedness shall not be permitted earlier than six (6) months after the
earlier of (A) the Termination Date and (B) the payment in full of principal of
and interest (including by its terms post-petition interest) on the Loans and
all other Obligations of the Loan Parties to the Agents and the Lenders under
the Loan Documents (except for mandatory prepayments due under customary
covenants relating to changes of control, the sale of assets, casualty events,
or equity issuances, and excess cash flows); (v) all financial covenants
contained therein corresponding to the covenants contained in Sections 8.1 of
this Agreement shall contain ratio levels, amounts and thresholds less
restrictive on the Borrower and its Subsidiaries than the corresponding ratio
levels, amount and thresholds contained in the corresponding covenants in the
Loan Documents; and (vi) which shall not be secured in all or in part by any
portion of the Collateral.
          “Subordinated Obligations”: as defined in the Security Agreement.
          “Subsidiary”: as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.
          “Subsidiary L/C Sub-Limit”: the amount set forth under the heading
“Subsidiary L/C Sub-Limit” in clause (b)(i) or clause (b)(ii), as applicable, of
the definition of “Sub-Limit” in this Section 1.1.
          “Supermajority Lenders”: at any time, Lenders holding more than 75% of
(i) the sum of Total Commitments, or (ii) if the Commitments have been
terminated, the Total Extensions of Credit then outstanding; provided, that the
portion of the Commitments or Extensions of Credit held by any Defaulting Lender
shall be excluded from both the approvals received and the Total Commitments or
Extensions of Credit then in effect for purposes of making a determination of
Supermajority Lenders for any purpose hereunder or under any other Loan
Document.
          “Swap Amounts due to Qualified Counterparties”: as of any Borrowing
Base Date, the aggregate of all Out of the Money Swap Amounts; provided that,
for purposes of the definition of

-39-



--------------------------------------------------------------------------------



 



“Borrowing Base” in this Section 1.01, the Swap Amounts due to Qualified
Counterparties as of any Borrowing Base Date shall not exceed the Qualified
Counterparty Cap at such time.
          “Swing Line Lender”: BNP Paribas, in its capacity as lender of Swing
Line Loans hereunder.
          “Swing Line Loan Sub-Limit”: the amount set forth under the heading
“Swing Line Loan Sub-Limit” in clause (b)(i) or clause (b)(ii), as applicable,
of the definition of “Sub-Limit” in this Section 1.1.
          “Swing Line Loans”: as defined in Section 2.3(a).
          “Swing Line Participation Amount”: as defined in Section 2.5(b).
          “Syndication Agent”: Barclays Bank PLC.
          “Synthetic Lease”: any lease of property, real or personal, the
obligations of the lessee in respect of which are treated as an operating lease
for financial accounting purposes and a Financing Lease for tax purposes, in
accordance with GAAP.
          “Taxes”: as defined in Section 4.11(a).
          “Termination Date”: June 25, 2013, or, if such date is not a Business
Day, the next preceding Business Day.
          “Tier 1 Counterparty”: in relation to an Eligible Account Receivable
or Eligible Forward Contract, the counterparty thereto to the extent that (i)
(a) such counterparty is Investment Grade, (b) such counterparty’s obligations
with respect thereto are supported by Acceptable Investment Grade Credit
Enhancement or (c) such counterparty and the credit exposure of the Loan Parties
to such counterparty has either (A) been approved as of the Closing Date by the
Lenders in their sole discretion and set forth on Schedule 1.1(A) as a Tier 1
Counterparty or (B) been approved by the Required Lenders, in their sole
discretion, from time to time after the Closing Date in accordance with the
following procedure: (x) the Borrower shall deliver a written request to the
Administrative Agent for such approval by the Required Lenders of such
counterparty and credit exposure, which request shall be provided by the
Administrative Agent to the Lenders, including, without limitation, if requested
by a Lender, through posting on Intralinks or other web site in use to
distribute information to the Lenders, or by other electronic mail, or other
notice procedure permitted under Section 11.2; and (y) the Required Lenders
shall inform the Administrative Agent of such approval in writing (by electronic
communication, telecopy or facsimile) within five (5) Business Days after
receipt of notice from the Administrative Agent; provided that, failure of a
Lender to respond to any request for approval within the time period provided
for hereby shall be deemed to be approval of such counterparty as a Tier 1
Counterparty by such Lender; provided, further, that, the Supermajority Lenders,
in their sole discretion, may from time to time revoke the Tier 1 Counterparty
status of any counterparty previously approved as a Tier 1 Counterparty or
reduce the previously-approved credit exposure of the Loan Parties to such
counterparty, which revocation or reduction shall be effective as of the first
Borrowing Base Date that is at least ten (10) days after the delivery of written
notice of such revocation or reduction by the Administrative Agent to the
Borrower. The Administrative Agent may, in its sole discretion, extend such five
(5) Business Day period if the Administrative Agent determines that any
counterparty requires additional review by the Lenders. Schedule 1.1(A) shall be
deemed amended to include such Tier 1 Counterparties without further action
immediately upon the Required Lenders’ approval of such Tier 1 Counterparty and
the related credit exposure in accordance with the procedure described in this
definition.

-40-



--------------------------------------------------------------------------------



 



          “Tier 2 Counterparty”: in relation to an Eligible Account Receivable
or Eligible Forward Contract, the counterparty thereto to the extent that (a) it
is not a Tier 1 Counterparty and (b) either (i) the aggregate credit exposure of
the Loan Parties to such counterparty (generally Accounts Receivable and other
amounts owing to the Loan Parties from such counterparty under any Commodity
Contract) does not exceed $1,000,000 for any counterparty described in this
clause (b)(i) or to the extent and for so long as such exposure exceeds
$1,000,000, the amount of any such Eligible Account Receivable from such
counterparty shall be deemed to be $1,000,000 (such a counterparty, a
“Restricted Tier 2 Counterparty”), or (ii) each such counterparty and the credit
exposure of the Loan Parties to such counterparty has either (A) been approved
as of the Closing Date by the Lenders in their sole discretion and set forth on
Schedule 1.1(B) as a Tier 2 Counterparty or (B) been approved by the Required
Lenders, in their sole discretion, from time to time after the Closing Date in
accordance with the following procedure: (x) the Borrower shall deliver a
written request to the Administrative Agent for such approval by the Required
Lenders of such counterparty and credit exposure, which request shall be
provided by the Administrative Agent to the Lenders, including, without
limitation, if requested by a Lender, through posting on Intralinks or other web
site in use to distribute information to the Lenders, or by other electronic
mail, or other notice procedure permitted under Section 11.2; and (y) the
Required Lenders shall inform the Administrative Agent of such approval in
writing (by electronic communication, telecopy or facsimile) within five
(5) Business Days after receipt of notice from the Administrative Agent;
provided that, failure of a Lender to respond to any request for approval within
the time period provided for hereby shall be deemed to be approval of such
counterparty as a Tier 2 Counterparty by such Lender; and provided, further,
that, the Supermajority Lenders, in their sole discretion, may from time to time
revoke the Tier 2 Counterparty status of any counterparty previously approved as
a Tier 2 Counterparty or reduce the previously-approved credit exposure of the
Loan Parties to such counterparty, which revocation or reduction shall be
effective as of the first Borrowing Base Date that is at least ten (10) days
after the delivery of written notice of such revocation or reduction by the
Administrative Agent to the Borrower. The Administrative Agent may, in its sole
discretion, extend such five (5) Business Day period if the Administrative Agent
determines that any counterparty requires additional review by the Lenders.
Schedule 1.1(B) shall be deemed amended to include such Tier 2 Counterparties
and the related credit exposure without further action immediately upon the
Required Lenders’ approval of such Tier 2 Counterparty in accordance with the
procedure described in this definition.
          “Total Borrowing Base”: at any time, an amount equal to the sum of the
Borrowing Base of each Loan Party.
          “Total Commitment”: the aggregate amount of all Commitments of all
Lenders.
          “Total Extensions of Credit”: at any time, the aggregate outstanding
principal and/or face amount of the Extensions of Credit of the Lenders then in
effect.
          “Trade Letter of Credit”: a commercial or standby Letter of Credit
supporting the purchase of Eligible Commodities.
          “Trading Business”: with respect to each Lender, the day-to-day
activities of such Lender or a division or Affiliate of such Lender relating to
the proprietary purchase, sale, hedging and/or trading of commodities,
including, without limitation, Eligible Commodities, and any related derivative
transactions.
          “Tranche”: Loans, the then-current Interest Periods which all begin on
the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).
          “Transferee”: as defined in Section 11.7(f).

-41-



--------------------------------------------------------------------------------



 



          “Type”: as to any Loan, its nature as a Base Rate Loan, a Eurodollar
Loan or a Cost of Funds Loan.
          “UCP 600”: as defined in Section 3.1(h).
          “United States Dollars” and “$”: dollars in lawful currency of the
United States of America.
          “Unreimbursed Amount”: as defined in Section 3.5(a).
          “Updated Financials”: as defined in the definition of “Applicable
Financial Statements” in this Section 1.1.
          “USA PATRIOT Act”: as defined in Section 5.24.
          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in any Notes or any other Loan Documents or any certificate or other
document made or delivered pursuant hereto or thereto.
          (b) As used herein and in any Notes, any other Loan Documents and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Subsidiaries not defined in
Section 1.1 and (subject to Section 1.2(c)) accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule,
Exhibit and Annex references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) Unless otherwise expressly provided herein, (i) references to
Governing Documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, waivers, supplements and other modifications thereto
and (ii) references to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Law.
          1.3 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
          SECTION 2. AMOUNT AND TERMS OF THE LOANS AND COMMITMENTS
          2.1 Revolving Credit Loans. (a) Subject to the terms and conditions
specified in Section 6.1, on the Closing Date, (i) each Lender which was an
Existing Lender holding “Revolving Credit Loans” (as defined in the Existing
Credit Agreement) (such loans, collectively, the “Existing Revolving Credit
Loans”) immediately prior to the Closing Date severally agrees to continue such

-42-



--------------------------------------------------------------------------------



 



Existing Revolving Credit Loans and/or sell all or a portion of its Existing
Revolving Credit Loans to other Lenders hereunder and/or purchase from other
Existing Lenders all or a portion of such other Existing Lenders’ Existing
Revolving Credit Loans, and (ii) each Lender which was not an Existing Lender
(an “Additional Lender”) severally agrees to purchase from the Existing Lenders
all or a portion of such Existing Lenders’ Existing Revolving Credit Loans, in
each case such that, after giving effect to all such sales and purchases, the
Existing Revolving Credit Loans held by each Lender shall be in an amount equal
to such Lender’s Commitment Percentage of all such Existing Revolving Credit
Loans, and such Existing Revolving Credit Loans so continued and purchased by
the Lenders hereunder shall automatically be deemed to constitute Revolving
Credit Loans outstanding under this Section 2.1(a) of the Agreement for all
purposes. Subject to the terms and conditions hereof, each Lender severally
agrees to make revolving credit loans under the Commitments (the “Revolving
Credit Loans”) to the Borrower in an amount requested by the Borrower from
time-to-time during the Commitment Period in an aggregate principal amount at
any one time outstanding which, when added to such Lender’s Commitment
Percentage of the sum of (i) the L/C Obligations then outstanding, (ii) the
aggregate principal amount of the Swing Line Loans then outstanding and
(iii) the aggregate principal amount of the Daylight Overdraft Loans then
outstanding, does not exceed such Lender’s Commitment at such time. During the
Commitment Period, the Borrower may borrow, prepay the Revolving Credit Loans in
whole or in part, and reborrow Revolving Credit Loans, all in accordance with
the terms and conditions hereof.
          (b) Revolving Credit Loans may be denominated only in United States
Dollars and may from time-to-time be (i) Eurodollar Loans, (ii) Base Rate Loans,
(iii) Cost of Funds Loans or (iv) a combination thereof, in each case, as the
Borrower shall notify the Administrative Agent in accordance with Sections 2.4
and 4.3. No Revolving Credit Loan shall be made as a Eurodollar Loan after the
day that is one month prior to the Termination Date.
          2.2 Daylight Overdraft Loans. (a) Subject to the terms and conditions
hereof, the Daylight Overdraft Lender agrees to make daylight overdraft loans
with respect to Deposit Accounts of the Borrower located at the Collateral Agent
(individually, a “Daylight Overdraft Loan” and collectively, the “Daylight
Overdraft Loans”) to the Borrower from time-to-time during the Commitment Period
in an aggregate principal amount at any one time outstanding not to exceed the
Daylight Overdraft Loans Sub-Limit then in effect; provided that, (i) the
aggregate principal amount of Daylight Overdraft Loans outstanding at any time,
when aggregated with the Daylight Overdraft Lender’s Commitment Percentage of
the Total Extensions of Credit, may exceed the Daylight Overdraft Loan Sub-Limit
then in effect or such Daylight Overdraft Lender’s Commitment then in effect and
(ii) the Borrower shall not request, and the Daylight Overdraft Lender shall not
make, any Daylight Overdraft Loan if, after giving effect to the making of such
Daylight Overdraft Loan, the aggregate amount of the Available Commitments would
be less than zero. During the Commitment Period, the Borrower may use the
Daylight Overdraft Loan Sub-Limit by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof.
          (b) Daylight Overdraft Loans Shall Be Base Rate Loans. Subject to
Section 2.6, each Daylight Overdraft Loan shall mature at 4:00 p.m. (New York
City time), on the Borrowing Date therefor.
          2.3 Swing Line Loans. (a) On the Closing Date, upon the satisfaction
of the conditions specified in Section 6.1, each of the outstanding “Swing Line
Loans” (as defined in the Existing Credit Agreement) shall automatically be
deemed to be Swing Line Loans outstanding under this Agreement. Subject to the
terms and conditions hereof, the Swing Line Lender agrees to make a portion of
the credit under the Commitments available to the Borrower by making swing line
loans (individually, a “Swing Line Loan” and collectively, the “Swing Line
Loans”) to the Borrower from time-to-time during the Commitment Period in an
aggregate principal amount at any one time outstanding not to exceed the Swing
Line Loan Sub-Limit then in effect; provided that, (i) the aggregate principal
amount of Swing

-43-



--------------------------------------------------------------------------------



 



Line Loans outstanding at any time, when aggregated with the Swing Line Lender’s
Commitment Percentage of the Total Extensions of Credit, may exceed the Swing
Line Loan Sub-Limit then in effect or such Swing Line Lender’s Commitment then
in effect and (ii) the Borrower shall not request, and the Swing Line Lender
shall not make, any Swing Line Loan if, after giving effect to the making of
such Swing Line Loan, the aggregate amount of the Available Commitments would be
less than zero. During the Commitment Period, the Borrower may use the Swing
Line Loan Sub-Limit by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.
          (b) Swing Line Loans Shall Be Base Rate Loans. Subject to Section 2.5,
each Swing Line Loan shall mature five (5) days after the Borrowing Date
therefor.
          2.4 Procedure for Borrowing. (a) The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day; provided that,
other than with respect to a request for a Daylight Overdraft Loan, the Borrower
shall give the Administrative Agent, irrevocable notice (which notice must be
received by the Administrative Agent, (x) in the case of a Revolving Credit
Loan, prior to 12:00 noon (New York City time), (A) three (3) Business Days
prior to the requested Borrowing Date, if all or any part of the requested
Revolving Credit Loans are to be initially Eurodollar Loans, or (B) on the same
Business Day of the requested Borrowing Date, otherwise, and (y) in the case of
a Swing Line Loan, prior to 3:00 p.m. (New York City time) on the requested
Borrowing Date, in each case, in the form attached hereto as Annex I-A (the
“Borrowing Notice”), specifying:
     (i) whether the borrowing is to be a Revolving Credit Loan, Daylight
Overdraft Loan or a Swing Line Loan;
     (ii) the amount to be borrowed;
     (iii) the requested Borrowing Date;
     (iv) in the case of a Revolving Credit Loan, whether the borrowing is to be
a Base Rate Loan, a Cost of Funds Loan, a Eurodollar Loan or a combination
thereof;
     (v) in the case of a Revolving Credit Loan, the respective amounts of each
such Type of Revolving Credit Loan; and
     (vi) in the case of a Revolving Credit Loan, if the borrowing is to be
entirely or partly of Eurodollar Loans or Cost of Funds Loans, the respective
amounts of each such Type of Revolving Credit Loan and the respective lengths of
the initial Interest Periods therefor;
provided, further, that, in the case of Daylight Overdraft Loans, (w) no
Borrowing Notice shall be required, (x) on any Business Day and with respect to
any Deposit Account located at the Collateral Agent, the Daylight Overdraft
Lender will consider making a Daylight Overdraft Loan based on a statement
showing the accounts payable due and owing from such Deposit Account on such day
and the Eligible Accounts Receivable expected by the Borrower to be received in
such Deposit Account on such day, (y) the making of a Daylight Overdraft Loan by
the Daylight Overdraft Lender shall be deemed to constitute a representation by
the Borrower that the conditions contained in Section 6.2 have been satisfied,
and (z) the making of any Daylight Overdraft Loan shall not constitute a waiver
of the failure of any condition in Section 6.2 to be satisfied or any other
Default or Event of Default.
          (b) Each borrowing under the Commitments shall be in an amount equal
to (x) in the case of Base Rate Loans, $100,000 or a whole multiple thereof (or,
if the then Available Commitments

-44-



--------------------------------------------------------------------------------



 



are less than $100,000, such lesser amount) and (y) in the case of Eurodollar
Loans and Cost of Funds Loans, $1,000,000 or a whole multiple of $100,000 in
excess thereof.
          (c) Upon receipt of any notice from the Borrower pursuant to
Section 2.4(a) with respect to a requested borrowing under the Commitments
(other than a notice in respect of a Swing Line Loan or a Daylight Overdraft
Loan), the Administrative Agent shall promptly notify each Lender thereof. Each
Lender (other than the Swing Line Lender with respect to a Swing Line Loan and
the Daylight Overdraft Lender with respect to a Daylight Overdraft Loan) will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Administrative
Agent’s office specified in Section 11.2 prior to 3:00 p.m. (New York City time)
on the Borrowing Date requested by the Borrower in funds immediately available
to the Administrative Agent. Each Revolving Credit Loan will then promptly be
made available on the Borrowing Date to the Borrower by the Administrative Agent
by wire transfer to the account of the Borrower set forth on Schedule 2.2 in
like funds as received by the Administrative Agent. Each Swing Line Loan will
promptly be made available on the Borrowing Date to the Borrower by the Swing
Line Lender by wire transfer to the account of the Borrower set forth on
Schedule 2.2. Each Daylight Overdraft Loan will be made available on the
Borrowing Date to the Borrower by the Daylight Overdraft Lender by crediting the
amount of such Daylight Overdraft Loan to the account of the Borrower set forth
on Schedule 2.2.
          2.5 Refunding of Swing Line Loans. (a) If the Administrative Agent
shall not have received full repayment in cash of any Swing Line Loan on or
before 1:00 p.m. (New York City time) on the day that is five (5) Business Days
after the making of such Swing Line Loan, the Swing Line Lender may, not later
than 3:00 p.m. (New York City time), on such day, request on behalf of the
Borrower of such Swing Line Loan (which hereby irrevocably authorizes the Swing
Line Lender to act on its behalf), that each Lender, including the Swing Line
Lender, make a Revolving Credit Loan (which initially shall be a Base Rate Loan)
in an amount equal to such Lender’s Commitment Percentage of the outstanding
amount of the portion of such Swing Line Loan (a “Refunded Swing Line Loan”). In
accordance with Section 2.5(d), unless any of the events described in
Section 9.1(f) shall have occurred and be continuing (in which event the
procedures of clause (b) of this Section 2.5 shall apply), each Lender shall
make the proceeds of its Revolving Credit Loan available to the Swing Line
Lender for the account of the Swing Line Lender at the Swing Line Lender’s
Applicable Lending Office for Base Rate Loans prior to 11:00 a.m. (New York City
time) in funds immediately available on the Business Day next succeeding the
date such request is made. The proceeds of such Revolving Credit Loans shall be
immediately applied to repay the Refunded Swing Line Loans.
          (b) If prior to the making of any Revolving Credit Loan pursuant to
paragraph (a) of this Section 2.5 one of the events described in Section 9.1(f)
shall have occurred and be continuing, each Lender shall, on the date such
Revolving Credit Loan was to have been made, purchase an undivided participating
interest in the then-outstanding Swing Line Loans in an amount equal to its
Commitment Percentage of such Swing Line Loans that were to have been repaid
with such Revolving Credit Loans (the “Swing Line Participation Amount”). Each
Lender shall promptly transfer to the Swing Line Lender, in immediately
available funds, the amount of its Swing Line Participation Amount and upon
receipt thereof the Swing Line Lender shall deliver to such Lender a Swing Line
Loan participation certificate, in a form specified by the Swing Line Lender,
dated the date of receipt of the Swing Line Participation Amount and in such
amount.
          (c) Whenever, at any time after the Swing Line Lender has received
from any Lender such Lender’s Swing Line Participation Amount, the Swing Line
Lender receives any payment on account thereof, the Swing Line Lender shall
distribute to such Lender its Swing Line Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded, and in
the case of principal and

-45-



--------------------------------------------------------------------------------



 



interest payments, to reflect such Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all Swing
Line Loans then due) in like funds as received; provided, however, that in the
event that such payment received by the Swing Line Lender is required to be
returned, such Lender shall return to the Swing Line Lender any portion thereof
previously distributed by the Swing Line Lender to it in like funds as such
payment is required to be returned by the Swing Line Lender.
          (d) Each Lender’s obligation to make Revolving Credit Loans referred
to in Section 2.5(a) and to purchase participating interests pursuant to
Section 2.5(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower, or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of an Event of Default, (iii) any failure to
satisfy any condition precedent to extensions of credit set forth in Section 6,
(iv) any adverse change in the condition (financial or otherwise) of any Loan
Party, (v) any breach of this Agreement by any Loan Party or any other Lender or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
          2.6 Refunding of Daylight Overdraft Loans. (a) If the Administrative
Agent shall not have received full repayment in cash of any Daylight Overdraft
Loan on or before 3:00 p.m. (New York City time) on the Borrowing Date of such
Daylight Overdraft Loan, the Daylight Overdraft Lender may, not later than 4:00
p.m. (New York City time), on such day, request on behalf of the Borrower (which
hereby irrevocably authorizes the Daylight Overdraft Lender to act on its
behalf), that each Lender make a Revolving Credit Loan (which initially shall be
a Base Rate Loan) in an amount equal to the outstanding amount of such Daylight
Overdraft Loan (a “Refunded Daylight Overdraft Loan”). In accordance with
Section 2.6(d), unless any of the events described in Section 9.1(f) shall have
occurred and be continuing (in which event the procedures of clause (b) of this
Section 2.6 shall apply), each Lender shall make the proceeds of its Revolving
Credit Loan available to the Daylight Overdraft Lender for the account of the
Daylight Overdraft Lender at the Daylight Overdraft Lender’s Applicable Lending
Office for Base Rate Loans prior to 11:00 a.m. (New York City time) in funds
immediately available on the Business Day next succeeding the date such request
is made. The proceeds of such Revolving Credit Loans shall be immediately
applied to repay the Daylight Overdraft Loans.
          (b) If prior to the making of any Revolving Credit Loan pursuant to
paragraph (a) of this Section 2.6 one of the events described in Section 9.1(f)
shall have occurred and be continuing, each Lender shall, on the date such
Revolving Credit Loan was to have been made, purchase an undivided participating
interest in the then-outstanding Daylight Overdraft Loans in an amount equal to
its Commitment Percentage of such Daylight Overdraft Loans that were to have
been repaid with such Revolving Credit Loans (the “Daylight Overdraft
Participation Amount”). Each Lender shall promptly transfer to the Daylight
Overdraft Lender, in immediately available funds, the amount of its Daylight
Overdraft Participation Amount and upon receipt thereof the Daylight Overdraft
Lender shall deliver to such Lender a Daylight Overdraft Loan participation
certificate, in a form specified by the Daylight Overdraft Lender, dated the
date of receipt of the Daylight Overdraft Participation Amount and in such
amount.
          (c) Whenever, at any time after the Daylight Overdraft Lender has
received from any Lender such Lender’s Daylight Overdraft Participation Amount,
the Daylight Overdraft Lender receives any payment on account thereof, the
Daylight Overdraft Lender shall distribute to such Lender its Daylight Overdraft
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded, and in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Daylight Overdraft

-46-



--------------------------------------------------------------------------------



 



Loans then due) in like funds as received; provided, however, that in the event
that such payment received by the Daylight Overdraft Lender is required to be
returned, such Lender shall return to the Daylight Overdraft Lender any portion
thereof previously distributed by the Daylight Overdraft Lender to it in like
funds as such payment is required to be returned by the Daylight Overdraft
Lender.
          (d) Each Lender’s obligation to make Revolving Credit Loans referred
to in Section 2.6(a) and to purchase participating interests pursuant to
Section 2.6(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Daylight Overdraft Lender,
the Borrower, or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of an Event of Default, (iii) any failure to satisfy any
condition precedent to extensions of credit set forth in Section 6, (iv) any
adverse change in the condition (financial or otherwise) of any Loan Party,
(v) any breach of this Agreement by any Loan party or any other Lender or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
          2.7 Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee for the period from and
including the first day of the Commitment Period to but not including the
Termination Date, computed at the Commitment Fee Rate on the average daily
amount of the Available Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the fifteenth day after the
last Business Day of each March, June, September and December (or, if such day
is not on a Business Day, the next succeeding Business Day) and on the
Termination Date or such earlier date as the Commitments shall terminate as
provided herein, commencing on the first of such dates to occur after the date
hereof.
          SECTION 3. LETTERS OF CREDIT
          3.1 Letters of Credit. (a) Subject to the terms and conditions hereof,
each Issuing Lender severally agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower on behalf of Loan Parties from
time-to-time during the Commitment Period; provided that, after giving effect to
any Letter of Credit requested by the Borrower:
     (i) the Total Extensions of Credit shall not exceed the Total Borrowing
Base at such time;
     (ii) Sections 3.1(c), (d) and (e) shall not be contravened at any time;
     (iii) the Total Extensions of Credit shall not exceed the Total Commitments
at any time;
     (iv) the Total Extensions of Credit shall not exceed the Maximum Amount at
such time; and
     (v) the aggregate outstanding amount of Letters of Credit issued for the
accounts of the Borrower on behalf of Loan Parties (other than the Borrower)
shall not exceed the Subsidiary L/C Sub-Limit.
          (b) On the Closing Date, upon the satisfaction of the conditions
specified in Section 6.1, each of the outstanding “Letters of Credit” (as
defined in the Existing Credit Agreement) shall automatically be deemed to be
Letters of Credit outstanding under this Agreement.

-47-



--------------------------------------------------------------------------------



 



          (c) Each Trade Letter of Credit shall, subject to Section 3.2, expire
no later than the earlier of ninety (90) days after the date of issuance and the
Termination Date; provided that, at any time, Trade Letters of Credit may be
issued that expire after the Termination Date but no later than the earlier of
ninety (90) days after the date of issuance and ninety (90) days after the
Termination Date then in effect if such Letters of Credit are Cash
Collateralized no later than twenty (20) days prior to the Termination Date in
an amount equal to 103% of the undrawn face amount of each such Trade Letter of
Credit; provided, further, that, at any time, Trade Letters of Credit may be
issued that expire later than ninety (90) days following issuance but no later
than the earlier of 364 days after the date of issuance and six months after the
Termination Date then in effect (any Trade Letter of Credit issued pursuant to
this proviso having an expiration date later than ninety (90) days following
issuance but less than 364 days following issuance, a “364-Day Trade Sub-Limit
Letter of Credit”) so long as the face amount of such Trade Letters of Credit,
together with the sum of the then already outstanding L/C Obligations in respect
of (i) 364-Day Trade Sub-Limit Letters of Credit and (ii) Performance Letters of
Credit, would not exceed the 364-Day Letters of Credit Sub-Limit if such 364-Day
Trade Sub-Limit Letters of Credit that expire after the Termination Date are
Cash Collateralized no later than twenty (20) days prior to the Termination Date
in an amount equal to 103% of the undrawn face amount of each such 364-Day Trade
Sub-Limit Letter of Credit. For the avoidance of doubt, subject to the
provisions of Section 3.1(a), Trade Letters of Credit other than 364-Day Trade
Sub-Limit Letters of Credit may be issued hereunder in an aggregate outstanding
amount not to exceed the lesser of the Total Commitments, the Total Borrowing
Base or the Maximum Amount.
          (d) Each Performance Letter of Credit shall, subject to Section 3.2,
expire no later than the earlier of 364 days after the date of issuance and the
Termination Date; provided that, at any time, Performance Letters of Credit may
be issued that expire after the Termination Date but no later than the earlier
of 364 days after issuance and six months after the Termination Date then in
effect if such Letters of Credit are Cash Collateralized no later than twenty
(20) days prior to the Termination Date in an amount equal to 103% of the
undrawn face amount of each such Letter of Credit; provided, further, that,
Performance Letters of Credit may only be issued in an amount that does not
exceed an amount equal to (a) the 364-Day Letters of Credit Sub-Limit minus
(b) the sum of the then already outstanding L/C Obligations in respect of
(i) 364-Day Trade Sub-Limit Letters of Credit and (ii) Performance Letters of
Credit.
          (e) At any time, the aggregate undrawn face amount of outstanding
Letters of Credit which expire following the Termination Date shall not exceed
$25,000,000.
          (f) The obligations of the L/C Participants to purchase participations
in the obligations of the Issuing Lenders under outstanding Letters of Credit
pursuant to Section 3.4 shall survive the Termination Date with respect to
Letters of Credit which have been Cash Collateralized pursuant to Section 3.1
until the earliest of (i) the expiration date for such Letters of Credit,
(ii) the date the entire amount available under such Letters of Credit are drawn
and such drawings are repaid, and (iii) the date that is six (6) months after
the Termination Date; provided that, notwithstanding any other provision of this
Section 3.1(e), with respect to any Letter of Credit having an expiration date
following the Termination Date (such a Letter of Credit, a “Post-Termination
LOC”), in no event shall the obligations of the L/C Participants to purchase
participations in the obligations of an Issuing Lender under a Post-Termination
LOC pursuant to Section 3.4 expire or terminate prior to the Business Day
following the expiration, cancellation or termination of the last remaining
outstanding Post-Termination LOC.
          (g) From time-to-time, the Borrower may Cash Collateralize any Letter
of Credit issued for its account in an amount equal to the undrawn face amount
of such Letter of Credit. Cash Collateralized amounts with respect to a Letter
of Credit shall be applied by the Collateral Agent to the payment of drafts
drawn under such Letter of Credit. After such Letter of Credit shall have
expired or

-48-



--------------------------------------------------------------------------------



 



been fully drawn upon and all Reimbursement Obligations with respect to such
Letter of Credit shall have been satisfied, the balance, if any, in such cash
collateral account shall be returned to the Borrower.
          (h) Each Letter of Credit shall be subject to the International
Standby Practices (“ISP98”) International Chamber of Commerce Publication
No. 590 or Uniform Customs and Practice for Documentary Credits No. 600 (“UCP
600”), as applicable, and to the extent not inconsistent with ISP 98 or UCP 600,
the Laws of the State of New York.
          3.2 Procedure for Issuance of Letters of Credit. (a) The Borrower may
from time-to-time request that any Issuing Lender issue or amend a Letter of
Credit by delivering to such Issuing Lender and the Administrative Agent a
Letter of Credit Request and such other certificates, documents and other papers
and information as such Issuing Lender may reasonably request (consistent with
requests made by such Issuing Lender from other similarly-situated account
parties). In the case of a request for an initial issuance of any Letter of
Credit, such Letter of Credit Request shall specify:
     (i) the maximum amount of such Letter of Credit and the account party
therefor;
     (ii) whether such Letter of Credit is a Performance Letter of Credit or a
Trade Letter of Credit;
     (iii) the requested date on which such Letter of Credit is to be issued;
     (iv) the purpose and nature of the proposed Letter of Credit;
     (v) the name and address of the beneficiary of such Letter of Credit;
     (vi) the expiration or termination date of the Letter of Credit;
     (vii) the documents to be presented by such beneficiary in the case of a
drawing or demand for payment thereunder; and
     (viii) the delivery instructions for such Letter of Credit.
          In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Request shall specify in form and detail
satisfactory to the Administrative Agent and the Issuing Lender thereof:
     (i) the Letter of Credit to be amended;
     (ii) the requested date of the proposed amendment;
     (iii) the nature of the proposed amendment; and
     (iv) the delivery instructions for such amendment.
          Any such Letter of Credit Request must be received by the applicable
Issuing Lender and the Administrative Agent by no later than 11:00 a.m. (New
York City time), one (1) Business Day prior to the date such Letter of Credit is
to be issued or amended, or such other time as previously agreed between the
Administrative Agent and the Borrower. Upon the issuance of any Letter of Credit
or any amendment to an outstanding Letter of Credit, the Administrative Agent
and the applicable Lenders shall be entitled to assume that the Letter of Credit
Request and certificates, documents and other papers and

-49-



--------------------------------------------------------------------------------



 



information reasonably requested by the relevant Issuing Lender in connection
therewith were completed and delivered to the satisfaction of such Issuing
Lender.
          (b) Upon receipt of a Letter of Credit Request by an Issuing Lender,
such Issuing Lender will confirm with the Administrative Agent (by telephone and
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Request and, if not, such Issuing Lender will provide the Administrative
Agent, with a copy thereof. Upon receipt by such Issuing Lender of confirmation
from the Administrative Agent, that the requested Letter of Credit or amendment
is permitted in accordance with the terms hereof, such Issuing Lender shall, on
the requested date, issue a Letter of Credit for the account of the requesting
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Lender’s usual and customary business
practices.
          (c) Notwithstanding anything herein to the contrary, an Issuing Lender
is under no obligation to issue or provide any Letter of Credit unless consented
to by such Issuing Lender and the Administrative Agent, if:
     (i) Any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing or amending such Letter of Credit, or any Requirement of Law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of Law) from any Governmental Authority with jurisdiction over
such Issuing Lender shall prohibit, or request that such Issuing Lender refrain
from, the issuance or amending of a Letter of Credit generally or such Letter of
Credit in particular or shall impose upon such Issuing Lender with respect to
such Letter of Credit any restriction, reserve or capital requirement (in the
case of an amendment of a Letter of Credit, for which such Issuing Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Lender in good faith
deems material to it; or
     (ii) such Letter of Credit is not in form and substance reasonably
acceptable to such Issuing Lender thereof or the issuance of such Letter of
Credit shall violate any applicable policies of such Issuing Lender that apply
to its customers generally.
          (d) Within one (1) Business Day after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the Issuing Lender thereof will also
deliver to the Borrower and the Administrative Agent, a true and complete copy
of such Letter of Credit or amendment.
          3.3 Fees, Commissions and Other Charges.
          (a) Letter of Credit Fee. The Borrower shall pay to the Administrative
Agent, for the account of the relevant Issuing Lender and the L/C Participants a
letter of credit commission, with respect to each outstanding Letter of Credit,
in an amount equal to a per annum fee of 2.25% times the average daily maximum
amount available to be drawn under such Letter of Credit from time to time;
provided that, the letter of credit commission for each such Letter of Credit
shall not be in an amount less than $600, and, in each case, shall be shared
ratably among the L/C Participants and the Issuing Lender of such Letter of
Credit in accordance with their respective Commitment Percentages. Such
commissions shall be payable monthly in arrears on each L/C Fee Payment Date;
provided that, with respect to any Letter of Credit Cash Collateralized by the
Borrower pursuant to Section 3.1(g), such commissions shall be payable in
advance upon the Cash Collateralization of such Letter of Credit. With respect
to any Letter of Credit that expires after the Termination Date, on or prior to
the Termination Date, the Borrower shall pay

-50-



--------------------------------------------------------------------------------



 



to the Administrative Agent, for the account of the relevant Issuing Lender and
the L/C Participants, an amount equal to the letter of credit commission to be
owed with respect to such Letter of Credit for the period from the Termination
Date until the expiration date of such Letter of Credit.
          (b) Other Charges. In addition to the foregoing fees and commissions,
the relevant Borrower shall pay or reimburse each Issuing Lender of any Letter
of Credit for such normal and customary costs and expenses as are incurred or
charged by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit. The Borrower shall pay each
Issuing Lender of any Letter of Credit a fee of $100 for any amendment of a
Letter of Credit issued by such Issuing Lender.
          (c) Distribution of Fees. The Administrative Agent shall, within two
(2) Business Days following its receipt thereof, distribute to the relevant
Issuing Lenders and the L/C Participants all fees and commissions received by
the Administrative Agent for their respective accounts pursuant to this
Section 3.3, and shall promptly notify the Administrative Agent of such
distribution.
          3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lenders to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each such
Issuing Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest in such Issuing
Lender’s obligations and rights under each Letter of Credit issued or provided
by such Issuing Lender hereunder and the amounts paid by such Issuing Lender
thereunder equal to such L/C Participant’s Commitment Percentage.
          (b) Each L/C Participant’s obligation to accept and purchase for such
L/C Participant’s own account and risk, an undivided interest in an Issuing
Lender’s obligations and rights under each Letter of Credit issued or provided
by such Issuing Lender hereunder and the amounts paid by such Issuing Lender
thereunder equal to such L/C Participant’s Commitment Percentage shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right which such L/C Participant may have against any Issuing
Lender, the Borrower, or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of an Event of Default, (iii) any adverse change in
the condition (financial or otherwise) of any Loan Party, (iv) any breach of
this Agreement by any Loan Party or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
          (c) If the Borrower fails to reimburse any Issuing Lender pursuant to
Section 3.5(a) at the time and on the due date specified in such Section (the
“Reimbursement Date”), such Issuing Lender shall so notify the Administrative
Agent (with a copy to the Borrower), which notice shall be provided on a
Business Day, and specify in such notice the amount of the Unreimbursed Amount.
Immediately upon receipt of such notice from such Issuing Lender, the
Administrative Agent shall notify each L/C Participant of the Reimbursement
Date, the Unreimbursed Amount, and the amount of such L/C Participant’s
Commitment Percentage.
          (d) If any amount required to be paid by any L/C Participant to any
Issuing Lender pursuant to Section 3.4(a), 3.4(b) and 3.4(c) in respect of any
Unreimbursed Amount is paid to such Issuing Lender within one (1) Business Day
after such L/C Participant receives a copy of the notice delivered by the
relevant Issuing Lender to the Administrative Agent, pursuant to Section 3.4(c)
(provided that, if such notice is not received by such L/C Participant prior to
11:00 a.m. (New York City time), the amount required to be paid shall be due on
the second Business Day following the receipt of such notice), such L/C
Participant shall pay on that Business Day to such Issuing Lender from its
Applicable Lending Office for the Letter of Credit for which reimbursement is
being sought on demand an amount equal to

-51-



--------------------------------------------------------------------------------



 



the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate, as quoted by such Issuing Lender, during the period from and
including the date such payment is required to the date on which such payment is
immediately available to such Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any L/C
Participant pursuant to this Section 3.4 is not in fact made available to the
applicable Issuing Lender by such L/C Participant within such one (1) Business
Day period, such Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Base Rate Loans hereunder. A
certificate of any Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section 3.4 shall be conclusive in the absence
of manifest error.
          (e) Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Commitment Percentage of such payment in accordance with Section 3.4(c), such
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by such Issuing Lender), or any payment of interest on account
thereof, such Issuing Lender will distribute to such L/C Participant its
Commitment Percentage thereof; provided, however, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.
          3.5 Reimbursement Obligations of the Borrower. (a) Upon receipt from
the beneficiary of any Letter of Credit of any notice of a drawing or demand for
payment under such Letter of Credit, the Issuing Lender of such Letter of Credit
shall promptly notify the Borrower and the Administrative Agent thereof. If the
Borrower receives notice (confirmed by telephone) from such Issuing Lender of a
drawing or demand for payment under a Letter of Credit prior to 11:00 a.m. (New
York City time), on any Business Day, the Borrower shall reimburse such Issuing
Lender on such Business Day for the Unreimbursed Amount of such Letter of
Credit. If the Borrower receives notice (confirmed by telephone) from such
Issuing Lender of a drawing or demand for payment under a Letter of Credit at or
after 11:00 a.m. (New York City time), on any Business Day, the Borrower shall
so reimburse such Issuing Lender on the Business Day immediately following the
Business Day upon which such notice was received by the Borrower; provided that,
the Borrower may reimburse such Issuing Lender with the proceeds of Revolving
Credit Loans, Daylight Overdraft Loans or Swing Line Loans made pursuant to
Section 2.4 or with proceeds from any other source. Such reimbursement shall be
made directly to such Issuing Lender in an amount equal to (i) the amount so
paid and (ii) any Non-Excluded Taxes and any reasonable fees, charges or other
costs or expenses incurred by such Issuing Lender at its Applicable Lending
Office in immediately available funds (such amount that has not been reimbursed
by the Borrower being, the “Unreimbursed Amount”).
          (b) If the relevant Issuing Lender shall not have received full
reimbursement for any drawing prior to the time such reimbursement is due for
such drawing pursuant to Section 3.5(a) (unless an event of the type described
in Section 9.1(f) shall have occurred and be continuing with respect to the
Borrower, in which case the procedures specified in Section 3.4 for funding by
L/C Participants shall apply), such drawing or demand for payment under a Letter
of Credit shall constitute a request by the Borrower for a borrowing pursuant to
Section 2.4 of Revolving Credit Loans that are Base Rate Loans in the amount
equal to the Unreimbursed Amount of such Letter of Credit. The Borrowing Date
with respect to such borrowing shall be the date of such drawing or payment.
          (c) With respect to Unreimbursed Amounts that are not paid on the date
due, interest shall be payable on any and all Unreimbursed Amounts from the date
such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full (either in cash or upon the

-52-



--------------------------------------------------------------------------------



 



making of a Revolving Credit Loan) at the applicable rate which would be payable
on any outstanding Revolving Credit Loans which were then overdue.
          3.6 Obligations Absolute. (a) The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any set-off, counterclaim or defense to payment which the
Borrower may have or have had against any Issuing Lender, the Administrative
Agent, any beneficiary of a Letter of Credit or any other Person.
          (b) Subject to the provisions of UCP 600, the Borrower agrees with
each Issuing Lender that such Issuing Lender shall not be responsible for, and
the Borrower’s Reimbursement Obligations under Section 3.5(a) shall not be
affected by, among other things, (i) the validity or genuineness of documents
submitted to the Issuing Lender for payment under the Letter of Credit or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, (ii) any dispute between or among the Borrower
and any beneficiary of any Letter of Credit or any other party to which such
Letter of Credit may be transferred, (iii) any claims whatsoever of the Borrower
against any beneficiary of such Letter of Credit or any such transferee,
(iv) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any Letter of
Credit or any other amendment or waiver of or any consent to departure from the
terms of any Letter of Credit or any document executed or delivered in
connection with the issuance or payment thereof, or (v) any payment by the
Issuing Lender of any Letter of Credit against presentation of any document or
certificate that does not strictly comply with the terms of such Letter of
Credit, or any payment made by any Issuing Lender under any Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of any
Letter of Credit, including arising in connection with any proceeding of the
type described in Section 9.1(f).
          (c) No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by such Issuing Lender’s gross negligence or willful
misconduct.
          (d) The Borrower agrees that any action taken or omitted by any
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the New
York Uniform Commercial Code shall be binding on the Borrower and shall not
result in any liability of such Issuing Lender to the Borrower.
          3.7 Role of the Issuing Lenders. (a) The responsibility of any Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit issued on behalf of the Borrower shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered by or on
behalf of the beneficiary under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit. In addition, each
Lender and the Borrower agree that, in paying any drawing or demand for payment
under any Letter of Credit, the Issuing Lender of such Letter of Credit shall
not have any responsibility to inquire as to the validity or accuracy of any
document presented in connection with such drawing or demand for payment or the
authority of the Person executing or delivering the same.
          (b) No Agent-Related Person nor any of the respective correspondents,
participants or assignees of any Issuing Lender shall be liable to any Lender
for: (i) any action taken or omitted in connection herewith in respect of any
Letter of Credit at the request or with the approval or deemed approved of the
Required Lenders; (ii) any action taken or omitted in respect of any Letter of
Credit in the

-53-



--------------------------------------------------------------------------------



 



absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any Letter of Credit or any
document delivered in connection with the issuance or payment of such Letter of
Credit.
          (c) The Borrower hereby assume all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letters of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower from pursuing such rights and remedies as it may have
against such beneficiary or transferee. No Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the Issuing Lenders
shall be liable or responsible for any of the matters described in Section 3.6;
provided, however, that anything in such Section or elsewhere herein to the
contrary notwithstanding, the Borrower may have a claim against any Issuing
Lender and such Issuing Lender may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proved were caused by such
Issuing Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of documents strictly complying with the
terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing: (i) any Issuing Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; and
(ii) no Issuing Lender shall be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
          3.8 Letter of Credit Request. To the extent that any material
provision of any Letter of Credit Request related to any Letter of Credit is
inconsistent with the provisions of this Agreement, the provisions of this
Agreement shall apply.
          SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF
CREDIT
          4.1 Increase, Termination or Reduction of Commitments. (a) The
Borrower shall have the right, from time to time, upon not less than three
(3) Business Days’ notice to the Administrative Agent, to terminate the
Commitments or, from time-to-time, to irrevocably reduce the amount of the
Commitments; provided that, no such termination or irrevocable reduction of
Commitments shall be permitted to the extent that, after giving effect thereto
and to any prepayments of the Loans and Cash Collateralization of the Letters of
Credit made on or before the effective date thereof, the Total Extensions of
Credit would exceed the Total Commitment then in effect. Any such irrevocable
reduction shall be in an amount equal to $500,000 or a whole multiple thereof
and shall reduce permanently the Commitments then in effect.
          (b) The Commitments may be increased at any time during the Increase
Period to a Total Commitment not to exceed $500,000,000 as follows:
     (i) Not more than thirty (30) days and not less than fifteen (15) days
prior to the proposed effective date of such increase in Commitments, the
Borrower may make a written request for such increase to the Administrative
Agent, who shall forward a copy of any such request to each of the Lenders. Each
request by the Borrower pursuant to the immediately preceding sentence shall
specify a proposed effective date of such increase (the “Requested Increase
Effective Date”), the aggregate amount of such requested increase in Commitments
(the “Requested Increase Amount”), and shall constitute an invitation to each
Lender to increase its Commitment by a ratable portion of such Requested
Increase Amount.

-54-



--------------------------------------------------------------------------------



 



     (ii) Each Lender, acting in its sole discretion and with no obligations to
increase its Commitment pursuant to this Section 4.1(b), shall by written notice
to the Borrower and the Administrative Agent advise the Borrower and the
Administrative Agent whether or not such Lender agrees to all or any portion of
such increase in Commitment within ten (10) days after the Borrower’s request.
Any such Lender may accept all of such ratable increase, a portion of such
increase, or decline to accept any of such increase in Commitment. If any Lender
shall not have responded affirmatively within such ten (10) day period, such
Lender shall be deemed to have rejected the Borrower’s request for an increase
in Commitment in full. Promptly following the conclusion of such ten (10) day
period, the Administrative Agent shall notify the Borrower of the results of
such request to the Lenders to so increase the Commitments by the Requested
Increase Amount.
     (iii) If the aggregate amount of the increases in Commitment which the
Lenders have accepted in accordance with Section 4.1(b)(ii) shall be less than
the Requested Increase Amount, the Administrative Agent (subject to the approval
of the Borrower and the Issuing Lenders) may offer to such additional Persons
(including Lenders) as may be agreed by the Borrower and the Administrative
Agent (to the extent not Existing Lenders, “New Lenders”) the opportunity to
make available such amount of new Commitments as may be required so that the
aggregate increases in Commitments by the existing Lenders and new Commitments
by the New Lenders shall equal the Requested Increase Amount (the aggregate
increases in Commitments by the existing Lenders and new Commitments by the New
Lenders, the “Increase Amount”). Such Increase Amount shall be in an amount
equal to $5,000,000 or a whole multiple thereof. The effectiveness of all such
increases in Commitments (each such increase in Commitments which becomes
effective, a “Credit Facility Increase”) are subject to the satisfaction of the
following conditions: (A) each Lender that so elects to increase its Commitments
(each an “Increasing Lender”), each New Lender, the Administrative Agent and the
Borrower shall have executed and delivered an agreement, substantially in the
form attached hereto as Exhibit N (an “Increase and New Lender Agreement”);
(B) the Total Commitment after giving effect to such increases shall not exceed
$500,000,000; (C) any fees and other amounts (including, without limitation,
pursuant to Section 11.6) payable by the Borrower in connection with such
increase and accession shall have been paid; (D) no Default or Event of Default
has occurred and is continuing or would result from such increase in the
Commitments; (E) each of the Borrower’s Consolidated Net Working Capital,
Consolidated Tangible Net Worth and Consolidated Leverage Ratio at the time of
such increase, each as determined by the Applicable Financial Statements, are
within the requirements set forth opposite the Maximum Amount equal to the Total
Commitments after giving effect to such increases; and (F) delivery of a
certificate of a Responsible Person of the Borrower as to the matters set forth
in Sections 6.2(b), (c) and (e).
     (iv) On any Requested Increase Effective Date, (i) each Increasing Lender
or New Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other relevant Lenders, as being required in order to cause,
after giving effect to such increase and the use of such amounts to make
payments to such other relevant Lenders, each Lender’s portion of the
outstanding Loans of all the Lenders to equal its Commitment Percentage of such
Loans and (ii) the Borrower shall be deemed to have repaid and reborrowed all
outstanding Loans of all the Lenders to equal its Commitment Percentage of such
outstanding Loans as of the date of any increase in the Commitments (with such
reborrowing to consist of the Types of Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower in accordance with
the requirements of Section 4.3). The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence in respect of each Eurodollar Loan
shall be

-55-



--------------------------------------------------------------------------------



 



subject to indemnification by the Borrower pursuant to the provisions of
Section 4.14 if the deemed payment occurs other than on the last day of the
related Interest Periods.
     (v) Upon the Requested Increase Effective Date, Schedule 1.0 of the
Increase and New Lender Agreement, which shall reflect the Commitments and
Commitment Percentages of the Lenders at such time, shall be deemed to supersede
Schedule 1.0 hereto without any further action or consent of any party. The
Administrative Agent shall cause a copy of such revised Schedule 1.0 to be
available to the Issuing Lenders and the Lenders.
          4.2 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate for such Eurodollar Loan determined
for such day plus the Applicable Margin.
          (b) Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate plus the Applicable Margin.
          (c) Each Cost of Funds Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the Cost
of Funds for such Cost of Funds Loan determined for such day plus the Applicable
Margin.
          (d) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) (to the extent legally permitted) shall
bear interest at a rate per annum that is equal to (x) in the case of the Loans,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% or (y) in the case of Reimbursement
Obligations, the rate applicable to Base Rate Loans plus 2%, and (ii) if all or
a portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to Base Rate Loans plus 2%, in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(after as well as before judgment).
          (e) Interest shall be payable in arrears on each Interest Payment
Date.
          4.3 Conversion and Continuation Options. (a) The Borrower may elect
from time-to-time to Convert Eurodollar Loans to Base Rate Loans or Cost of
Funds Loans by giving the Administrative Agent at least two (2) Business Days’
prior irrevocable notice of such election in the form attached hereto as Annex
II (the “Continuation/Conversion Notice”), such Continuation/Conversion Notice
specifying the amount and the date such Conversion is to be made; provided that,
any such Conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. The Borrower may elect from time-to-time
to Convert Base Rate Loans or Cost of Funds Loans to Eurodollar Loans by giving
the Administrative Agent irrevocable notice of such election (in the form of a
Continuation/Conversion Notice) prior to 12:00 noon (New York City time) at its
New York office, three (3) Business Days before the date of such election. Any
such notice of Conversion to Eurodollar Loans shall specify the amount to be
Converted, the date of such Conversion and the length of the initial Interest
Period or Interest Periods therefor. The Borrower may elect from time-to-time to
Convert Base Rate Loans to Cost of Funds Loans or Convert Cost of Funds Loans to
Base Rate Loans by giving the Administrative Agent irrevocable notice of such
election (in the form of a Continuation/Conversion Notice) prior to 12:00 noon
(New York City time) at its New York office, one (1) Business Day before the
date of such election. Any such notice of Conversion shall specify the amount to
be Converted, the date of such Conversion and the length of the initial Interest
Period or Interest Periods therefor. Upon

-56-



--------------------------------------------------------------------------------



 



receipt of any such notice the Administrative Agent shall promptly notify each
Lender thereof. All or any part of outstanding Eurodollar Loans, Base Rate Loans
or Cost of Funds Loans may be Converted as provided herein; provided that,
(i) no Base Rate Loan or Cost of Funds Loan may be Converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Required Lenders have reasonably determined that
such a Conversion is not appropriate and (ii) no Base Rate Loan or Cost of Funds
Loan may be Converted into a Eurodollar Loan after the date that is one
(1) month prior to the Termination Date.
          (b) Any Eurodollar Loans or Cost of Funds Loans may be Continued as
such upon the expiration of the then current Interest Period with respect
thereto by the Borrower giving the Administrative Agent irrevocable notice (in
the form of a Continuation/Conversion Notice) prior to 12:00 noon (New York City
time), at its New York office, in each case, three (3) Business Days before the
date such Eurodollar Loans or Cost of Funds Loans are to be Continued, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans. If the relevant Borrower fails to give timely notice requesting a
Continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any automatic Conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Loans or Cost of Funds Loans.
          (c) During the existence of an Event of Default, no Revolving Credit
Loan may be requested as, Converted to or Continued as Eurodollar Loans or Cost
of Funds Loans if the Required Lenders have reasonably determined that such a
request, Conversion or Continuation is not appropriate.
          4.4 Minimum Amounts of Tranches; Maximum Number of Tranches. (a) All
borrowings, Conversions and Continuations of Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, after giving effect thereto, the aggregate principal
amount of the Loans comprising each Tranche shall be equal to $1,000,000 or a
whole multiple of $100,000 in excess thereof.
          (b) No more than fifteen (15) Tranches of Eurodollar Loans shall be
outstanding at any one time.
          4.5 Repayment of Loans; Evidence of Debt. (a) The Borrower
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender the then unpaid principal amount of each Loan and
Reimbursement Obligation of the Borrower owing to such Lender on the Termination
Date (or such earlier date on which the Loans mature in accordance with this
Agreement, become due and payable pursuant to Section 9.1 or the Commitments
terminate pursuant to Section 4.1). The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans and Reimbursement
Obligations of the Borrower from time-to-time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 4.2.
          (b) Each Lender shall maintain in accordance with its usual practice a
record or records setting forth all of the indebtedness of the Borrower to such
Lender resulting from each Loan of such Lender from time-to-time, including the
amounts of principal and interest payable and paid to such Lender from
time-to-time under this Agreement.
          (c) The Administrative Agent on behalf of the Borrower, shall maintain
the Register required by Section 11.7(d), and shall include a subaccount therein
for each Lender, in which it shall record, for each Loan (i) the amount of such
Loan and a copy of the Note, if any, evidencing such Loan, the Type thereof and
each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, and

-57-



--------------------------------------------------------------------------------



 



(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.
          (d) The entries made in the Register and the records of each Lender
maintained pursuant to Section 4.5(b) shall, to the extent permitted by
applicable Law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded (absent manifest error); provided,
however, that the failure of any Lender or the Administrative Agent to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans and other Extensions of Credit made to the Borrower by such Lender in
accordance with the terms of this Agreement.
          (e) The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note evidencing the Revolving Credit Loan, Daylight Overdraft Loans
or the Swing Line Loans, as applicable, of such Lender, substantially in the
form of Exhibit A-1, A-2 or A-3, as applicable, with appropriate insertions as
to date and principal amount individually a “Note” and, collectively, the
“Notes”.
          4.6 Optional Prepayments. The Borrower may at any time and from
time-to-time prepay the Loans made to it, in whole or in part, without premium
or penalty, upon notice in the form attached hereto as Annex III (the “Notice of
Prepayment”) delivered to the Administrative Agent (x) no later than 11:00 a.m.
(New York City time) at least three (3) Business Days prior to the proposed
prepayment date in the case of Eurodollar Loans, (y) no later than 11:00 a.m.
(New York City time) one (1) Business Day prior to the proposed prepayment date
in the case of Revolving Credit Loans that are Base Rate Loans or Cost of Funds
Loans, and (z) not later than 11:00 a.m. (New York City time) on the proposed
prepayment date in the case of Swing Line Loans, in each case, which notice
shall specify (A) the date and amount of prepayment, (B) which Loans shall be
prepaid and (C) whether the prepayment is of Base Rate Loans, Cost of Funds
Loans, Eurodollar Loans or a combination thereof, and, if of a combination
thereof, the amount allocable to each; provided that, if a Eurodollar Loan or
Cost of Funds Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, or the Borrower revokes any notice of prepayment
previously delivered pursuant to this Section 4.6, the Borrower shall also pay
any amounts owing pursuant to Section 4.14. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with any amounts payable pursuant to
Section 4.14 and any accrued but unpaid interest in the case of Eurodollar Loans
or Cost of Funds Loans. Partial prepayments pursuant to this Section 4.6 shall
be in an aggregate principal amount of $100,000 or a whole multiple thereof.
          4.7 Mandatory Prepayments. (a) If on any Borrowing Base Date, the
Total Extensions of Credit exceed the Total Borrowing Base, the Borrower shall
prepay the Loans and/or Cash Collateralize, replace or decrease (if the
beneficiary of such Letter of Credit agrees to such decrease) the amount of
outstanding Letters of Credit in an amount so that, after giving effect to any
such action, the Total Extensions of Credit do not exceed the Total Borrowing
Base, no later than the Business Day immediately following the date that is the
earlier of (x) the date on which the Borrowing Base Report for such Borrowing
Base Date is required to be delivered pursuant to Section 7.2(d) or 7.2(e), as
applicable, and (y) the date on which such Borrowing Base Report is actually
delivered.
          (b) If on any date the Total Extensions of Credit exceed the Total
Commitment, the Borrower shall prepay the Loans and/or Cash Collateralize,
replace or decrease (if the beneficiary of such Letter of Credit agrees to such
decrease) the amount of outstanding Letters of Credit in an amount so that,
after giving effect to any such action, the Total Extensions of Credit do not
exceed the Total Commitment, no later than three (3) Business Days immediately
following such date.

-58-



--------------------------------------------------------------------------------



 



          (c) If on any date the Total Extensions of Credit exceed the Maximum
Amount then in effect, the Borrower shall prepay the Loans and/or Cash
Collateralize, replace or decrease (if the beneficiary of such Letter of Credit
agrees to such decrease) the amount of outstanding Letters of Credit in an
amount so that, after giving effect to any such action, the Total Extensions of
Credit do not exceed the Maximum Amount then in effect, no later than three
(3) Business Days immediately following such date.
          (d) If on any date the aggregate outstanding amount of L/C Obligations
in respect of 364-Day Trade Sub-Limit Letters of Credit and Performance Letters
of Credit exceeds the 364-Day Letters of Credit Sub-Limit then in effect, the
Borrower shall Cash Collateralize, replace or decrease (if the beneficiary of
such Letter of Credit agrees to such decrease) the amount of outstanding 364-Day
Trade Letters of Credit and Performance Letters of Credit in an amount so that,
after giving effect to any such action, the aggregate outstanding amount of L/C
Obligations in respect of 364-Day Trade Sub-Limit Letters of Credit and
Performance Letters of Credit does not exceed the 364-Day Letters of Credit
Sub-Limit then in effect, no later than three (3) Business Days immediately
following such date.
          (e) The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swing Line Loan, the Swing Line Lender) by written
notice of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Loan, not later than 11:00 a.m. (New York City time), three Business Days before
the date of the prepayment, (ii) in the case of prepayment of a Revolving Credit
Loan that is a Base Rate Loan or Cost of Funds Loan, not later than 11:00 a.m.
(New York City time) one Business Day before the date of the prepayment and
(iii) in the case of prepayment of a Swing Line Loan, not later than 11:00 a.m.
(New York City time) on the date of prepayment. Each such notice shall specify
the prepayment date, the principal amount of each Loan or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the required amount of such prepayment. Promptly following
receipt of any such notice (other than a notice relating solely to Swing Line
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each prepayment of an extension of credit shall be applied ratably to
the Loans included in the prepaid extension of credit and otherwise in
accordance with this Section 4.7(e). Prepayments shall be accompanied by accrued
interest to the extent required by Section 4.2.
          (f) Any prepayment of Loans pursuant to this Section 4.7, and the
rights of the Lenders in respect thereof, are subject to the provisions of
Section 4.9.
          4.8 Computation of Interest and Fees. (a) All fees and interest on
Eurodollar Loans and Cost of Funds Loans shall be calculated on the basis of a
360-day year for the actual days elapsed. Interest on Base Rate Loans shall be
calculated on the basis of a 365/366-day year, as the case may be, for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of each determination of each Eurodollar
Rate for any Eurodollar Loans outstanding. Any change in the interest rate on a
Loan resulting from a change in the Base Rate shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change in interest
rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 4.2(a) or (b).

-59-



--------------------------------------------------------------------------------



 



          4.9 Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder and any reduction of the Commitment shall be
made pro rata according to the respective Commitment Percentages, as applicable,
of the Lenders. Each payment (including each prepayment) by the Borrower on
account of principal of and interest and fees on the Revolving Credit Loans and
Reimbursement Obligations shall be made pro rata according to the respective
outstanding principal amounts of the Revolving Credit Loans and Reimbursement
Obligations then held by the Lenders.
          (b) All payments (including prepayments) to be made by the Borrower
hereunder on account of principal of Loans (other than Base Rate Loans) shall be
accompanied by a payment in an amount equal to all accrued and unpaid interest
on such Loans. All payments (including prepayments) to be made by the Borrower
hereunder (other than in respect of Daylight Overdraft Loans), whether on
account of principal, interest, fees or otherwise, shall be made without set-off
or counterclaim and shall be made prior to 1:00 p.m. (New York City time) on the
due date thereof to the Administrative Agent, in the case of Revolving Credit
Loans, for the account of the Lenders, and in the case of Swing Line Loans, for
the account of the Swing Line Lender, at the Administrative Agent’s office
specified in Section 11.2 in immediately available funds. All payments made by
the Borrower on account of Daylight Overdraft Loans shall be made without
set-off or counterclaim and shall be made prior to 4:00 p.m. (New York City
time) on the Borrowing Date of such Daylight Overdraft Loan to the
Administrative Agent for the account of the Daylight Overdraft Lender at the
Administrative Agent’s office specified in Section 11.2 in immediately available
funds. The Administrative Agent shall distribute such payments, in the case of
Revolving Credit Loans, to the Lenders, in the case of Daylight Overdraft Loans,
to the Daylight Overdraft Lender, and in the case of Swing Line Loans, to the
Swing Line Lender, promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment obligation shall be
extended to the next succeeding Business Day, and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
          (c) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its Commitment Percentage of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent. A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this Section 4.9 shall be
conclusive in the absence of manifest error. If such Lender’s Commitment
Percentage of such borrowing is not made available to the Administrative Agent
by such Lender within three (3) Business Days of such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to Base Rate Loans on demand, from the
Borrower (without duplication of the interest otherwise applicable thereto).
          (d) The application of any payment of Loans (including optional and
mandatory prepayments) shall be made, first, to Base Rate Loans, second, to Cost
of Funds Loans, and third, to

-60-



--------------------------------------------------------------------------------



 



Eurodollar Loans. Each payment of the Loans (except in the case of Daylight
Overdraft Loans, Swing Line Loans and Revolving Credit Loans that are Base Rate
Loans) shall be accompanied by accrued interest to the date of such payment on
the amount paid.
          4.10 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
     (i) does or shall subject any Lender to any Tax or increased Tax of any
kind whatsoever with respect to this Agreement, any Note or any Eurodollar Loan
made by it, any Letter of Credit issued by it (except for changes in the rate of
tax on the overall net income of such Lender or Non-Excluded Taxes for which
indemnification or additional costs are paid pursuant to Section 4.11) or change
the basis of taxation of payments to such Lender in respect thereof;
     (ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender which is not otherwise included in the determination of
the Eurodollar Rate; or
     (iii) does or shall impose on such Lender any other condition, cost or
expense;
and the result of any of the foregoing is to increase the cost to such Lender of
making, Converting into, Continuing or maintaining Eurodollar Loans or issuing,
providing and maintaining Letters of Credit or holding an interest in any
Issuing Lender’s obligations thereunder, or to reduce any amount receivable by
the Lender in respect thereof;
then, in any such case, the Borrower shall promptly, after receiving notice as
specified in clause (c) of this Section 4.10, pay such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduced amount receivable plus any Taxes thereon.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time-to-time, the Borrower shall promptly pay to such
Lender such additional amount or amounts as will compensate such Lender for such
reduction plus any taxes thereon.
          (c) If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 4.10, it shall promptly notify the Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled. A certificate as to any additional amounts payable pursuant to this
Section 4.10 submitted by such Lender to the Borrower (with a copy to the
Administrative Agent) shall be presumed to be correct in the absence of manifest
error. The agreements in this Section 4.10

-61-



--------------------------------------------------------------------------------



 



shall survive the termination of this Agreement and the payment of the Loans,
Reimbursement Obligations and all other amounts payable hereunder.
          4.11 Taxes. (a) Any and all payments by each Loan Party under or in
respect of this Agreement or any other Loan Documents to which such Loan Party
is a party shall be made free and clear of, and without deduction or withholding
for or on account of, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest and additions to tax) with respect thereto, whether now or hereafter
imposed, levied, collected, withheld or assessed by any taxation authority or
other Governmental Authority (collectively, “Taxes”), unless required by law. If
any Loan Party shall be required under any Requirement of Law to deduct or
withhold any Taxes from or in respect of any sum payable under or in respect of
this Agreement or any of the other Loan Documents to the Lender (including for
purposes of this Section 4.11 and Section 4.10 any assignee, successor or
participant), (i) such Loan Party shall make all such deductions and
withholdings in respect of Taxes, (ii) such Loan Party shall pay the full amount
deducted or withheld in respect of Taxes to the relevant taxation authority or
other Governmental Authority in accordance with any Requirement of Law, and
(iii) the sum payable by such Loan Party shall be increased as may be necessary
so that after such Loan Party has made all required deductions and withholdings
(including deductions and withholdings applicable to additional amounts payable
under this Section 4.11) such Lender receives an amount equal to the sum it
would have received had no such deductions or withholdings been made in respect
of Non-Excluded Taxes. For purposes of this Agreement the term “Non-Excluded
Taxes” are Taxes other than, (A) in the case of a Lender, Taxes that are imposed
on its overall net income (and franchise taxes imposed in lieu thereof) by the
jurisdiction under the laws of which such Lender is organized, of its applicable
lending office, and, in the case of any Non-Exempt Lender that provides the
Borrower with an IRS Form W-8ECI, the United States, or, in each case, any
political subdivision thereof, unless such type of Taxes are imposed solely as a
result of such Lender having executed, delivered or performed its obligations or
received payments under, or enforced, this Agreement, the Notes or any of the
other Loan Documents (in which case such Taxes will be treated as Non-Excluded
Taxes), (B) in the case of a Non-Exempt Lender, any withholding tax that is
imposed on amounts payable to such Non-Exempt Lender at the time such Non-Exempt
Lender becomes a party to this Agreement (or designates a different Applicable
Lending Office pursuant to Section 4.11(i)) or is attributable to such
Non-Exempt Lender’s failure to comply with Section 4.11(e), except to the extent
that such Non-Exempt Lender (or its assignor, if any) was entitled, at the time
of designation of a different Applicable Lending Office (or assignment), to
receive additional amounts from the Loan Parties with respect to such
withholding tax pursuant to this Section 4.11(a) and (C) in the case of a
Non-Exempt Lender any U.S. federal withholding tax imposed on “withholding
payments” made after December 31, 2012 on a Loan issued after March 18, 2012 as
a result of the non-Exempt Lender’s failure to comply with the requirements of
FATCA to establish a complete exemption from withholding thereunder.
          (b) In addition, each Loan Party hereby agrees to pay any present or
future stamp, recording, documentary, excise, property or value-added taxes, or
similar taxes, charges or levies that arise from any payment made under or in
respect of this Agreement or any other Loan Document or from the execution,
delivery or registration of, any performance under, or otherwise with respect
to, this Agreement or any other Loan Document (collectively, “Other Taxes”).
          (c) Each Loan Party hereby agrees to indemnify the Lenders and each
Agent for, and to hold each harmless against, the full amount of Non-Excluded
Taxes and Other Taxes, and the full amount of Taxes of any kind imposed by any
jurisdiction on amounts payable under this Section 4.11 imposed on or paid by
such Lender or Agent, and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. The indemnity
by the Loan Parties provided for in this Section 4.11(c) shall apply and be made
whether or not the Non-Excluded Taxes or Other Taxes for which indemnification
hereunder is sought have been correctly or legally asserted.

-62-



--------------------------------------------------------------------------------



 



Amounts payable by any Loan Party under the indemnity set forth in this
Section 4.11(c) shall be paid within ten (10) days from the date on which any
Lender or Agent makes written demand therefor. Notwithstanding anything herein
to the contrary, no Lender or Agent shall be indemnified for any Non-Excluded
Taxes or Other Taxes hereunder unless such Lender or Agent shall make written
demand on such Loan Party for indemnification hereunder no later than 180 days
after the earlier of (i) the date on which such Lender (or Agent on behalf of
such Lender) makes payment of the Non-Excluded Taxes or Other Taxes and (ii) the
date on which the relevant taxation authority or other Governmental Authority
makes written demand upon such Lender or Agent for payment of the Non-Excluded
Taxes or Other Taxes (for purposes of this clause (ii), “written demand” means a
written notice that includes the amount of such Non-Excluded Taxes or Other
Taxes). Any such demand shall be in writing and shall describe in reasonable
detail any such Non-Excluded Taxes or Other Taxes. In the event such Lender or
Agent fails to give a Loan Party timely written demand as provided herein, the
Loan Party shall not have any obligation to pay such claim for indemnification.
          (d) Within thirty (30) days after the date of any payment of Taxes,
the applicable Loan Party (or any Person making such payment on behalf of the
Loan Parties) shall furnish to the applicable Lender or Agent for its own
account a certified copy of the original official receipt evidencing payment
thereof.
          (e) For purposes of this Section 4.11(e), the terms “United States”
and “United States person” shall have the meanings specified in Section 7701 of
the Code. Each Lender (including for avoidance of doubt any assignee, successor
or participant) that either (i) is not incorporated under the laws of the United
States, any State thereof, or the District of Columbia or (ii) whose name does
not include “Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,” “N.A.,”
“National Association,” “insurance company,” or “assurance company” (a
“Non-Exempt Lender”) shall deliver or cause to be delivered to the Loan Parties
the following properly completed and duly executed documents:
     (i) in the case of a Non-Exempt Lender that is not a United States person,
a complete and executed (x) U.S. Internal Revenue Form W-8BEN with Part II
completed in which Lender claims the benefits of a tax treaty with the United
States providing for a zero or reduced rate of withholding (or any successor
forms thereto), including all appropriate attachments or (y) a U.S. Internal
Revenue Service Form W-8ECI (or any successor forms thereto); or
     (ii) in the case of a Non-Exempt Lender that is an individual, (x) a
complete and executed U.S. Internal Revenue Service Form W-8BEN (or any
successor forms thereto) and a certificate substantially in the form of
Exhibit D (a “Section 4.11 Certificate”) or (y) a complete and executed U.S.
Internal Revenue Service Form W-9 (or any successor forms thereto); or
     (iii) in the case of a Non-Exempt Lender that is organized under the laws
of the United States, any State thereof, or the District of Columbia, a complete
and executed U.S. Internal Revenue Service Form W-9 (or any successor forms
thereto); or
     (iv) in the case of a Non-Exempt Lender that (x) is not organized under the
laws of the United States, any State thereof, or the District of Columbia and
(y) is treated as a corporation for U.S. federal income tax purposes, a complete
and executed U.S. Internal Revenue Service Form W-8BEN (or any successor forms
thereto) and a Section 4.11 Certificate; or
     (v) in the case of a Non-Exempt Lender that (A) is treated as a partnership
or other non-corporate entity, and (B) is not organized under the laws of the
United States, any State thereof, or the District of Columbia, (x) (i) a
complete and executed U.S. Internal Revenue Service Form W-8IMY (or any
successor forms thereto) (including all required documents and

-63-



--------------------------------------------------------------------------------



 



attachments) and (ii) a Section 4.11 Certificate, and (y) without duplication,
with respect to each of its beneficial owners and the beneficial owners of such
beneficial owners looking through chains of owners to individuals or entities
that are treated as corporations for U.S. federal income tax purposes (all such
owners, “beneficial owners”), the documents that would be provided by each such
beneficial owner pursuant to this Section 4.11(e) if each such beneficial owner
were a Lender; provided, however, that no such documents will be required with
respect to a beneficial owner to the extent the actual Lender is determined to
be in compliance with the requirements for certification on behalf of its
beneficial owner as may be provided in applicable U.S. Treasury regulations, or
the requirements of this clause (v) are otherwise determined to be unnecessary
as determined by the Loan Party in its sole discretion; provided, however, that
Lender shall be provided an opportunity to establish such compliance as
reasonable; or
     (vi) in the case of a Non-Exempt Lender that is disregarded for U.S.
federal income tax purposes, the document that would be provided by its
beneficial owner for U.S. federal income tax purposes pursuant to this
Section 4.11(e) if such beneficial owner were the Lender; or
     (vii) in the case of a Non-Exempt Lender that (A) is not a United States
person and (B) is acting in the capacity as an “intermediary” (as defined in
U.S. Treasury Regulations), (x) (i) a U.S. Internal Revenue Service Form W-8IMY
(or any successor form thereto) (including all required documents and
attachments) and (ii) a Section 4.11 Certificate, and (y) if the intermediary is
a “non-qualified intermediary” (as defined in U.S. Treasury Regulations), from
each person upon whose behalf the “non-qualified intermediary” is acting the
documents that would be provided by each such person pursuant to this
Section 4.11(e) if each such person were Lender.
If any Lender provides a form pursuant to clause (i)(x) and the form provided by
such Lender at the time such Lender first becomes a party to this Agreement or,
with respect to a grant of a participation, the effective date thereof indicate
a United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be treated as Taxes other than “Non-Excluded Taxes”
(“Excluded Taxes”) and shall not qualify as Non-Excluded Taxes unless and until
such Lender provides the appropriate form certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate shall be considered Excluded Taxes
solely for the periods governed by such form. If, however, on the date a Person
becomes an Assignee, successor or Participant to this Agreement, the Lender
transferor was entitled to indemnification or additional amounts under this
Section 4.11, then the Lender Assignee, successor or Participant shall be
entitled to indemnification or additional amounts to the extent (and only to the
extent), that the Lender transferor was entitled to such indemnification or
additional amounts for Non-Excluded Taxes, and the Lender Assignee, successor or
Participant shall be entitled to additional indemnification or additional
amounts for any other or additional Non-Excluded Taxes.
          (f) For any period with respect to which a Lender has failed to
provide the Loan Parties with the appropriate form, certificate or other
document described in Section 4.11(e), if required (other than (i) if such
failure is due to a change in any Requirement of Law, or in the interpretation
or application thereof, occurring after the date on which a form, certificate or
other document originally was required to be provided by such Lender or (ii) if
it is legally prohibited), such Lender shall not be entitled to indemnification
or additional amounts under sub-section (a) or (c) of this Section 4.11 with
respect to Non-Excluded Taxes imposed by the United States by reason of such
failure; provided, however, that should a Lender become subject to Non-Excluded
Taxes because of its failure to deliver a form, certificate or other document
required hereunder, the Loan Parties shall take such steps as such Lender shall
reasonably request to assist such Lender in recovering such Non-Excluded Taxes.

-64-



--------------------------------------------------------------------------------



 



          (g) If any Agent or Lender determines, in its sole discretion, that it
has received a refund of any Non-Excluded Taxes or Other Taxes as to which it
has been indemnified by the Loan Parties or with respect to which the Loan
Parties have paid additional amounts pursuant to this Section 4.11, it shall pay
over such refund to the Loan Parties (but only to the extent of indemnity
payments made, or additional amounts paid, by the Loan Parties under this
Section 4.11 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of such Agent or Lender and
without interest (other than any interest paid by the relevant taxation
authority or other Governmental Authority with respect to such refund); provided
that, the Loan Parties, upon the request of such Agent or Lender, agree to repay
the amount paid over to the Loan Parties (plus any penalties, interest or other
charges imposed by the relevant taxation authority or other Governmental
Authority) to such Agent or Lender in the event such Agent or Lender is required
to repay such refund to such taxation authority or other Governmental Authority.
In no event shall any Agent or Lender be required to arrange its Tax affairs to
claim any refund. This Section 4.11(g) shall not be construed to require any
Agent or Lender to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential in its sole discretion) to the
Loan Parties or any other person. Notwithstanding anything to the contrary, in
no event shall any Agent or Lender be required to pay any amount to the Loan
Parties the payment of which would place it in a less favorable net after-Tax
position than it would have been in if the additional amounts giving rise to
such refund of Non-Excluded Taxes had never been paid.
          (h) Without prejudice to the survival of any other agreement of the
Loan Parties hereunder, the agreements and obligations of the Loan Parties
contained in this Section 4.11 shall survive the termination of this Agreement
and the other Loan Documents. Nothing contained in Section 4.10 or this
Section 4.11 shall require any Agent or Lender to make available any of its tax
returns or any other information that it deems to be confidential or
proprietary.
          (i) Each Lender hereby agrees that, upon the occurrence of any
circumstances entitling such Lender to additional amounts pursuant to this
Section 4.11, at the request of the Borrower, such Lender shall use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions), at the sole cost and expense of the Borrower, to designate a
different Applicable Lending Office if the making of such a change would avoid
the need for, or materially reduce the amount of, any such additional amounts
that may thereafter accrue and would not be, in the sole judgment of such
Lender, legally inadvisable or commercially or otherwise disadvantageous to such
Lender in any respect.
          4.12 Lending Offices. Loans of each Type made by any Lender shall be
made and maintained at such Lender’s Applicable Lending Office for Loans of such
Type.
          4.13 Credit Utilization Reporting. Within five (5) Business Days after
the end of each calendar month, each Issuing Lender shall deliver a report to
the Administrative Agent, substantially in the form of Annex IV (a “Credit
Utilization Summary”), setting forth, for each Letter of Credit issued or
provided by such Issuing Lender, (i) the amount available to be drawn or
utilized under such Letters of Credit as of the end of such calendar month and
(ii) the amount of any drawings, payments or reductions of such Letters of
Credit during such month, in each case, on an aggregate and per Letter of Credit
basis. Upon receiving notice from the Borrower or the beneficiary under a Letter
of Credit issued or provided by such Issuing Lender of a reduction or
termination of such Letter of Credit, each Issuing Lender shall notify the
Administrative Agent thereof.
          4.14 Indemnity. The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any actual loss or expense which such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, Conversion into or Continuation of Cost of Funds Loans or
Eurodollar Loans after the Borrower has given a notice requesting the same in

-65-



--------------------------------------------------------------------------------



 



accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans or Cost of Funds Loans on a day which is not the
last day of an Interest Period with respect thereto. This covenant shall survive
the termination of this Agreement and the payment in full of the Loans,
Reimbursement Obligations and all other amounts payable hereunder.
          4.15 Inability to Determine Interest Rate. (a) If prior to the first
day of any Interest Period:
     (i) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the relevant Eurodollar Rate for such Interest
Period, or
     (ii) the Administrative Agent shall have received notice from the Required
Lenders that the relevant Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their affected Revolving Credit Loans during
such Interest Period;
then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower, and the Lenders as soon as practicable thereafter.
          (b) If such notice is given with respect to the Eurodollar Rate
applicable to Revolving Credit Loans, (w) any such Eurodollar Loan requested to
be made on the first day of such Interest Period shall be made as Base Rate
Loans, (x) any Base Rate Loans that were to have been Converted on the first day
of such Interest Period to Eurodollar Loans shall continue as Base Rate Loans,
(y) any Cost of Funds Loans that were to have been Converted on the first day of
such Interest Period to Eurodollar Loans shall continue as Cost of Funds Loans
and (z) any outstanding Eurodollar Loans shall be Converted to Base Rate Loans
on the first day of such Interest Period. Until such notice has been revoked by
the Administrative Agent, no further Eurodollar Loans shall be made or Continued
as such, nor shall the Borrower have the right to Convert Base Rate Loans or
Cost of Funds Loans to Eurodollar Loans.
          (c) The Administrative Agent shall promptly revoke (i) any such notice
pursuant to clause (a) above if the Administrative Agent determines that the
relevant circumstances have ceased to exist and (ii) any such notice pursuant to
clause (b) above upon receipt of notice from the Required Lenders that the
relevant circumstances described in such clause (b) have ceased to exist.
          4.16 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, Continue Eurodollar Loans as such and
Convert Base Rate Loans or Cost of Funds Loans to Eurodollar Loans shall
forthwith be cancelled and (b) such Lender’s Loans then outstanding as
Eurodollar Loans, if any, shall be Converted automatically to Base Rate Loans on
the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law. If any such
Conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 4.14.

-66-



--------------------------------------------------------------------------------



 



          4.17 Replacement of Lenders. If (a) (i) (A) the Borrower is required
to pay any additional amount to or indemnify any Lender pursuant to Section 4.11
or (B) any Lender requests compensation under Section 4.10, and (ii) in the case
of Section 4.11, the Lender has declined to designate a different Applicable
Lending Office as provided in Section 4.11(i), (b) any Lender invokes
Section 4.16 (c) any Lender becomes a Defaulting Lender, or (d) if any Lender
has failed to consent to a proposed amendment, waiver or other modification
that, pursuant to the terms of Section 11.1, requires the consent of all the
Lenders, or all affected Lenders, and with respect to which the Required Lenders
shall have granted their consent, then, in each case, so long as no Default or
Event of Default shall have occurred and be continuing, the Borrower may, at its
sole cost and expense, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions and obligations contained in Section 11.7), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 4.10 and 4.11) and obligations under this Agreement and the other Loan
Documents to an assignee that shall assume such obligations and become a Lender
pursuant to the terms of this Agreement and the other Loan Documents; provided
that, the transferring Lender shall have received payment of an amount equal to
(i) the outstanding principal of its Loans, accrued interest thereon, and
accrued fees payable to it hereunder, from the Assignee and (ii) any additional
amounts (including indemnity payments) payable to it hereunder from the
Borrower; provided, further, that, if, upon such demand by the Borrower, such
Lender elects to waive its request for additional compensation pursuant to
Sections 4.10 or 4.11, or consents to the proposed amendment, waiver or other
modification, the demand by the Borrower for such Lender to so assign all of its
rights and obligations under this Agreement shall thereupon be deemed withdrawn.
Nothing in Sections 4.11(i) or this Section 4.17 shall affect or postpone any of
the rights of any Lender or any of the Obligations of the Borrower under any of
the foregoing provisions of Sections 4.10, 4.11 or 4.16 in any manner.
          4.18 Defaulting Lender. Notwithstanding any other provision in this
Agreement to the contrary, if at any time a Lender becomes a Defaulting Lender,
the following provisions shall apply so long as any Lender is a Defaulting
Lender as determined in accordance with Section 4.18(e):
          (a) If a Defaulting Lender (or a Lender who would be a Defaulting
Lender but for the expiration of the relevant grace period) as a result of the
exercise of a set-off shall have received a payment in respect of its Extensions
of Credit which results in its Extensions of Credit being less than its
Commitment Percentage of the Total Extensions of Credit, then payments
(including principal, interest and fees) to such Defaulting Lender will be
suspended until such time as all amounts due and owing to the Lenders have been
equalized in accordance with each of the Lenders’ respective Commitment
Percentages of the Total Extensions of Credit. Further, if at any time prior to
the acceleration or maturity of the Extensions of Credit, the Administrative
Agent shall receive any payment in respect of principal of a Loan or a
reimbursement of an L/C Obligation while one or more Defaulting Lenders shall be
party to this Agreement, the Administrative Agent shall apply such payment first
to the Extensions of Credit(s) for which such Defaulting Lender(s) shall have
failed to fund its pro rata share until such time as such Extensions of
Credit(s) are paid in full or each Lender (including each Defaulting Lender) is
owed its Commitment Percentage of all Extensions of Credit then outstanding.
After acceleration or maturity of the Extensions of Credits, subject to the
first sentence of this Section 4.18(a), all principal will be paid ratably as
provided in last clause in the first paragraph of Section 4.9.
          (b) Notwithstanding any provision of this Agreement to the contrary,
if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
     (i) fees shall cease to accrue on the Available Commitment of such
Defaulting Lender pursuant to Section 2.7;

-67-



--------------------------------------------------------------------------------



 



     (ii) with respect to any L/C Obligation, Refunded Swing Line Loan, Swing
Line Participation Amount, Refunded Daylight Overdraft Loan or Daylight
Overdraft Participation of such Defaulting Lender that exists at the time a
Lender becomes a Defaulting Lender or thereafter:
     (A) all or any part of such Defaulting Lender’s pro rata portion of the L/C
Obligations, Refunded Swing Line Loan, Swing Line Participation Amount, Refunded
Daylight Overdraft Loan and Daylight Overdraft Participation Amount, shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that after such reallocation (x) the sum of
all Non-Defaulting Lenders’ Available Commitments is greater than zero; (y) the
conditions set forth in Section 6.2 are satisfied at such time and (z) each such
Non-Defaulting Lender’s Available Commitment is greater than zero;
     (B) if the reallocation described in clause (ii)(A) above cannot, or can
only partially, be effected, then the Borrower shall within three (3) Business
Days following notice by the Administrative Agent (1) Cash Collateralize such
Defaulting Lender’s portion of the L/C Obligations (after giving effect to any
partial reallocation pursuant to clause (ii)(A) above) for so long as such L/C
Obligations are outstanding and (2) after giving effect to any partial
reallocation pursuant to clause (ii)(A) above, immediately repay the
non-reallocated amount of each Swing Line Loan and Daylight Overdraft Loan;
     (C) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s portion of the L/C Obligations pursuant to this Section 4.18 then the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.3(a) with respect to such Defaulting Lender’s portion of
the L/C Obligations during the period such Defaulting Lender’s portion of the
L/C Obligation is Cash Collateralized;
     (D) if the L/C Obligation, Refunded Swing Line Loan, Swing Line
Participation Amount, Refunded Daylight Overdraft Loan and/or Daylight Overdraft
Participation Amount of the Non-Defaulting Lenders is reallocated pursuant to
Section 4.18(b)(ii)(A), then the fees payable to the Lenders pursuant to
Section 2.7 and Section 3.3(a) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Commitment Percentages (calculated without regard to
such Defaulting Lender’s Commitment); and
     (E) if any Defaulting Lender’s portion of the L/C Obligation, Refunded
Swing Line Loan, Swing Line Participation Amount, Refunded Daylight Overdraft
Loan and/or Daylight Overdraft Participation Amount is neither Cash
Collateralized nor reallocated pursuant to this Section 4.18(b)(ii), then,
without prejudice to any rights or remedies of the Issuing Lenders, the Swing
Line Lender, the Daylight Overdraft Lender or any other Lender hereunder, all
commitment and commission fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such L/C Obligation, Refunded Swing
Line Loan, Swing Line Participation Amount, Refunded Daylight Overdraft Loan
and/or Daylight Overdraft Participation Amount) and letter of credit fees
payable under Section 3.3(a) with respect to such Defaulting Lender’s portion of
the L/C Obligations shall be payable to the Issuing Lenders and the Swing Line
Lender, the Daylight Overdraft Lender, pro rata, until such L/C Obligation,
Refunded Swing Line Loan, Swing Line Participation Amount, Refunded Daylight
Overdraft Loan and/or

-68-



--------------------------------------------------------------------------------



 



Daylight Overdraft Participation Amount is Cash Collateralized, reallocated
and/or repaid in full.
          (c) So long as any Lender is a Defaulting Lender, (i) no Issuing
Lender shall be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related exposure will be 100% covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 4.18(b), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with Section 3.4
(and Defaulting Lenders shall not participate therein), (ii) the Swing Line
Lender shall not be required to advance any Swing Line Loan, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and (iii) the Daylight Overdraft Lender shall not be
required to advance any Daylight Overdraft Loan, unless it is satisfied that the
related exposure will be 100% covered by the Commitments of the Non-Defaulting
Lenders.
          (d) So long as any Lender is a Defaulting Lender, such Defaulting
Lender shall not be a Qualified Counterparty with respect to any Commodity
Hedging Agreements or Financial Hedging Agreements entered into while such
Lender is a Defaulting Lender.
          (e) In the event that the Administrative Agent, the Borrower, each
Issuing Lender, the Swing Line Lender and the Daylight Overdraft Lender each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the L/C Obligation, Refunded Swing
Line Loan, Swing Line Participation Amount, Refunded Daylight Overdraft Loan and
Daylight Overdraft Participation of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans, Commitments and/or Obligations of the other
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans, Commitments and/or Obligations in accordance
with its Commitment Percentage.
          SECTION 5. REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Revolving Credit Loans and provide other Extensions of
Credit, the Borrower hereby represents and warrants to the Administrative Agent
and each Lender that:
          5.1 Financial Condition.
          (a) The audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries at December 31, 2009 and the related consolidated
statements of income and of cash flows for the fiscal year ended on such date,
audited by Deloitte & Touche LLP, copies of each which have heretofore been
furnished to each Lender, in each case, present fairly in all material respects
the consolidated financial position of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of their operations
and their consolidated cash flows for the fiscal year then ended. The financial
statements described in this Section 5.1(a), including the related schedules and
notes thereto, have been prepared in accordance with GAAP, in each case applied
consistently throughout the periods involved (except as approved by such
accountants and as disclosed therein).
          (b) The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at March 31, 2010 and the related unaudited
consolidated statements of income and of cash flows for the three months ended
on such date, prepared in accordance with GAAP, and certified by a Responsible
Person of the Borrower, copies of each of which have heretofore been furnished
to each Lender, present fairly in all material respects the consolidated
financial position of the Borrower and its

-69-



--------------------------------------------------------------------------------



 



consolidated Subsidiaries as at such date, and the consolidated results of their
operations and their consolidated cash flows for the three months then ended
(subject to normal year-end audit adjustments and the absence of footnotes).
          (c) Except as set forth on Schedule 5.1(d) hereto, the Borrower did
not have, at the date of the most recent balance sheet referred to in Sections
5.1(a) or 5.1(b) as applicable, any material Guarantee Obligation, material
contingent liability or material liability for taxes, or any material long-term
lease or unusual forward or long-term commitment, including, without limitation,
any material interest rate or foreign currency swap or exchange transaction or
other financial derivative, which is not reflected in the foregoing statements
or in the notes thereto.
          (d) During the period from December 31, 2009 to and including the date
hereof, there has been no sale, transfer or other disposition by any Loan Party
or any of their respective consolidated Subsidiaries of any material part of
their respective business or property and no purchase or other acquisition of
any business or property (including any Capital Stock of any other Person)
material in relation to the consolidated financial condition of such Loan Party
and its consolidated Subsidiaries at December 31, 2009, other than those sales,
transfers, dispositions and acquisitions listed on Schedule 5.1(e).
          5.2 No Change. Since December 31, 2009 there has been no development
or event which has had or could reasonably be expected to have a Material
Adverse Effect.
          5.3 Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly formed or organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate (or analogous) power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where such qualification is required, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect and
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
          5.4 Power; Authorization; Enforceable Obligations. Each of the Loan
Parties has the corporate (or analogous) power and authority, and the legal
right, to execute, deliver and perform the Loan Documents to which it is a party
and, in the case of the Borrower, to borrow hereunder and has taken all
necessary corporate (or analogous) action to authorize the borrowings on the
terms and conditions of this Agreement and any Notes and to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party. Except for (a) the filing of UCC financing statements and equivalent
filings for foreign jurisdictions, (b) consents to be obtained in the future in
the performance of the ordinary course of the applicable Loan Party’s business
for such Loan Party to conduct its business and (c) the filings or other actions
listed on Schedule 5.4 (and including, without limitation, such other
authorizations, approvals, registrations, actions, notices, or filings as have
already been obtained, made or taken and are in full force and effect), no
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person, including without
limitation the FERC, to which the Borrower or any of its Subsidiaries is
subject, is required in connection with the borrowings hereunder or with the
execution, delivery, performance, validity or enforceability of the Loan
Documents to which the Loan Parties are a party. As of the Closing Date, there
are no contracts as to which further consent of the FERC may be required in
connection with the exercise of remedies by the Administrative Agent or the
Collateral Agent under the Loan Documents are contracts for the transportation
of certain Eligible Commodities. This Agreement and each other Loan Document to
which they are a party have been duly executed and delivered on behalf of the
Loan Parties and constitutes a legal, valid and binding

-70-



--------------------------------------------------------------------------------



 



obligation of such Loan Party, as applicable, enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, and subject to
general equitable principles (whether considered in a proceeding in equity or at
law) and an implied covenant of good faith and fair dealing.
          5.5 No Conflicts. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which each of the Loan Parties is a party, the
borrowings hereunder and the use of the proceeds thereof by the Loan Parties
(i) will not violate any Requirement of Law, including any rules or regulations
promulgated by the FERC, in each case to the extent applicable to or binding
upon such Loan Party or its properties, (ii) will not violate a material
Contractual Obligation of the Borrower or any of its Subsidiaries, except where
such violation could not reasonably be expected to have a Material Adverse
Effect and (iii) will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation (other than Liens created by the
Security Documents in favor of the Collateral Agent for the ratable benefit of
the Secured Parties and Permitted Liens).
          5.6 No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
Actual Knowledge of the Borrower, threatened by or against the Borrower or any
of its Subsidiaries or against any of their respective properties or revenues
(a) with respect to any of the Loan Documents or (b) which could reasonably be
expected to have a Material Adverse Effect.
          5.7 No Default. Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any Contractual Obligations in any respect
which could reasonably be expected to have a Material Adverse Effect. No Default
or Event of Default has occurred and is continuing.
          5.8 Ownership of Property; Liens. Except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title could not reasonably be expected
to have a Material Adverse Effect, the Borrower and each of its Subsidiaries has
good and defensible title in fee simple to, or a valid leasehold interest in,
all its real property, and good title to, or a valid leasehold interest in, all
its other property, and none of such property is subject to any Lien except
Permitted Liens.
          5.9 Intellectual Property. The Borrower and each of its Subsidiaries
owns, is licensed to use or has a common law or contractual right to access and
use, all material trademarks, tradenames, copyrights, technology, know-how and
processes necessary for the conduct of its business as currently conducted
except for those the failure to own or license which could not reasonably be
expected to have a Material Adverse Effect (the “Intellectual Property”). Except
as set forth on Schedule 5.9, no claim has been filed and to the Actual
Knowledge of the Borrower, no claim has been asserted by any Person challenging
or questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor to the Actual Knowledge of
the Borrower is there any valid basis for any such claim which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect. The
use of such Intellectual Property by the Borrower or Subsidiary does not
infringe on the rights of any Person, except for such claims and infringements
that, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.
          5.10 No Burdensome Restrictions. No Requirement of Law or Contractual
Obligation of the Borrower or any of its Subsidiaries has or would reasonably be
expected to have a Material Adverse Effect.

-71-



--------------------------------------------------------------------------------



 



          5.11 Taxes. (a) The Borrower and each of its Subsidiaries has timely
filed or caused to be filed all income, franchise and other material Tax returns
required to be filed and has timely paid all income, franchise and other
material Taxes due and payable by it or imposed with respect to any of its
property and all other income, franchise and other material Taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority
(other than any Taxes the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or Subsidiary).
          (b) No tax liens have been filed and, to the Actual Knowledge of the
Borrower, no claim is being asserted with respect to Taxes, except for statutory
liens for Taxes not yet due and payable or for Taxes the amount or validity of
which are currently being contested in good faith by appropriate proceedings
and, in each case, with respect to which reserves in conformity with GAAP have
been provided on the books of the Borrower.
          5.12 Federal Regulations. No part of the proceeds of any Extension of
Credit will be used for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U, or for any
purpose which violates, or which would be inconsistent with, the provisions of
the regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1 referred to in said Regulation U.
          5.13 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the six-year period prior to the date on which this
representation is made or deemed made or is reasonably expected to occur with
respect to any Single Employer Plan, and each Plan (including, to the Actual
Knowledge of the Borrower, a Multiemployer Plan or a multiemployer welfare plan
maintained pursuant to a collective bargaining agreement) has complied in all
respects with the applicable provisions of ERISA, the Code and the constituent
documents of such Plan, except for instances of non-compliance that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No termination of a Single Employer Plan has occurred during such six-year
period or is reasonably expected to occur (other than a termination described in
Section 4041(b) of ERISA), and no Lien in favor of the PBGC or a Plan has arisen
during such six-year period or is reasonably expected to arise. Except to the
extent that any such excess could not reasonably be expected to have a Material
Adverse Effect, the present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits. Except to the extent that such liability could not
reasonably be expected to have a Material Adverse Effect, (i) neither the
Borrower nor any Commonly Controlled Entity have had a complete or partial
withdrawal from any Multiemployer Plan, and (ii) the Loan Parties would not
become subject to any liability under ERISA if the Borrower or any Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. To the Actual Knowledge of the Borrower, no such
Multiemployer Plan is in Reorganization, Insolvent or terminating or is
reasonably expected to be in Reorganization, become Insolvent or be terminated.
Except to the extent that any such excess could not reasonably be expected to
have a Material Adverse Effect, the present value (determined using actuarial
and other assumptions which are reasonable in respect of the benefits provided
and the employees participating) of the liability of the Borrower and each
Commonly Controlled Entity for post retirement benefits to be provided to their
current and former employees under Plans which are welfare benefit plans (as
defined in Section 3(1) of ERISA) other than such liability disclosed in the
financial statements of the Borrower does not, in the aggregate, exceed the
assets under all such Plans allocable to such benefits. Neither the Borrower nor
any Commonly Controlled Entity has engaged in a prohibited

-72-



--------------------------------------------------------------------------------



 



transaction under Section 406 of ERISA and/or Section 4975 of the Code in
connection with any Plan that would subject any Loan Party to liability under
ERISA and/or Section 4975 of the Code that could reasonably be expected to have
a Material Adverse Effect. There is no other circumstance which may give rise to
a liability in relation to any Plan that could reasonably be expected to have a
Material Adverse Effect.
          5.14 Investment Company Act; Other Regulations. None of the Loan
Parties is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940. As of the
Closing Date, except with respect to the transportation of certain Eligible
Commodities and the ownership and operation of facilities in connection with the
transportation and storage of certain Eligible Commodities, none of the Loan
Parties or any Person Controlling the Loan Parties is subject to the
jurisdiction of the FERC or any rules and regulations promulgated thereby. None
of the Loan Parties is subject to regulation under any Federal, State or
Provincial statute or regulation (other than Regulation X of the Board) which
limits its ability to incur Indebtedness.
          5.15 Subsidiaries. Schedule 5.15 sets forth as of the Closing Date the
name of each direct or indirect Subsidiary of the Borrower, if any, their
respective forms of organization, their respective jurisdictions of
organization, the total number of issued and outstanding shares or other
interests of Capital Stock thereof, the classes and number of issued and
outstanding shares or other interests of Capital Stock of each such class, and
with respect to the Borrower, the name of each holder of Capital Stock thereof
and the number of shares or other interests of such Capital Stock held by each
such holder and the percentage of all outstanding shares or other interests of
such class of Capital Stock held by such holders.
          5.16 Security Documents. (a) The provisions of each Security Document
are effective to create in favor of the Collateral Agent for the ratable benefit
of the Secured Parties a legal, valid and enforceable Lien in all right, title
and interest of each Loan Party party thereto in the “Collateral” described
therein.
          (b) When any stock certificates representing Pledged Collateral are
delivered to the Collateral Agent, and proper financing statements or other
applicable filings listed in Schedule 5.16 have been filed in the offices in the
jurisdictions listed in Schedule 5.16, the Pledge Agreement shall constitute a
fully perfected first Lien on, and security interest in, all right, title and
interest of the Loan Party party thereto in the “Pledged Collateral” described
therein, which can be perfected by such filing, prior and superior in right to
any other Person.
          (c) When proper financing statements or other applicable filings
listed in Schedule 5.16 have been filed in the offices in the jurisdictions
listed in Schedule 5.16, the Security Agreement shall constitute a fully
perfected first Lien on, and security interest in, all right, title and interest
of those Loan Parties party thereto in the portion of the “Collateral” described
therein that consists of assets included in a Borrowing Base hereunder, which
can be perfected by such filing, prior and superior in right to any other Person
subject to any Permitted Borrowing Base Liens.
          (d) When an Account Control Agreement has been entered into with
respect to each Pledged Account, the Security Agreement shall constitute a fully
perfected first Lien on, and security interest in, all right, title and interest
of the Loan Party party thereto in the portion of the “Collateral” described
therein that consists of Pledged Accounts, prior and superior in right to any
other Person subject to any Permitted Cash Management Liens.

-73-



--------------------------------------------------------------------------------



 



          5.17 Accuracy and Completeness of Information. All written factual
information, reports and other papers and data (other than projections,
estimates, pro forma information and other forward-looking statements) with
respect to the Loan Parties or their assets that were furnished, and all written
factual statements and representations that were made, to the Agents or the
Lenders by any Loan Party or on behalf of any Loan Party at its direction, were,
taken as a whole, at the time the same were so furnished or made, and in light
of the circumstances when made, complete and correct in all material respects,
and did not, as of the date so furnished or made, contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements contained therein not misleading in light of the circumstances in
which the same were made. The projections, estimates, pro forma information and
other forward-looking statements contained in the materials referenced above
were based upon good faith estimates and assumptions believed by the Loan
Parties to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.
          5.18 Labor Relations. Neither the Borrower nor any Subsidiary is
engaged in any unfair labor practice which could reasonably be expected to have
a Material Adverse Effect. Except as could not reasonably be expected to have a
Material Adverse Effect, there is (a) no unfair labor practice complaint pending
or, to the knowledge of the Responsible Persons of the Borrower, threatened
against the Borrower or any of its Subsidiaries before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under a collective bargaining agreement is so pending or threatened, (b) no
strike, labor dispute, slowdown or stoppage pending or, to the Actual Knowledge
of the Borrower, threatened against the Borrower or any of its Subsidiaries, and
(c) no union representation question existing with respect to the employees of
the Borrower or any of its Subsidiaries and no union organizing activities are
taking place with respect to any thereof.
          5.19 Insurance. As of the Closing Date, each Loan Party has, with
respect to its properties and business, insurance covering the risks, in the
amounts, with the deductible or other retention amounts, and with the carriers,
listed on Schedule 5.19, which insurance meets the requirements of Section 7.5
hereof and Section 5(k) of each Security Agreement as of the date hereof and the
Closing Date.
          5.20 Solvency. As of the Closing Date, and each other Borrowing Date,
immediately after giving effect to Loans and Letters of Credit to be made,
issued or provided on such date, (i) the amount of the “present fair saleable
value” of the assets of the Borrower and of the Borrower and its Subsidiaries,
taken as a whole, will exceed the amount of all “liabilities of the Borrower and
of the Borrower and its Subsidiaries, taken as a whole, contingent or
otherwise”, such quoted terms are determined in accordance with applicable
federal and state laws governing determinations of the insolvency of debtors,
(ii) the present fair saleable value of the assets of the Borrower and of the
Borrower and its Subsidiaries, taken as a whole, will, be greater than the
amount that will be required to pay the liabilities of the Borrower and of the
Borrower and its Subsidiaries, taken as a whole, on their respective debts as
such debts become absolute and matured, (iii) neither the Borrower nor the
Borrower and its Subsidiaries, taken as a whole, will have, an unreasonably
small amount of capital with which to conduct their respective businesses, and
(iv) the Borrower and the Borrower and its Subsidiaries, taken as a whole, will
be able to pay their respective debts as they mature. For purposes of this
Section 5.20, “debt” means “liability on a claim”, “claim” means any (x) right
to payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured, and (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

-74-



--------------------------------------------------------------------------------



 



          5.21 Use of Letters of Credit and Proceeds of Loans. (a) The proceeds
of the Revolving Credit Loans shall be used by the Borrower for the purpose of
(i) financing the performance of the Loan Parties related to the purchase, sale,
transfer or exchange of Eligible Commodities and the carrying of Accounts
Receivable, (ii) providing payments for the margin requirements of the Loan
Parties under Commodity Contracts and Financial Hedging Agreements and
(iii) funding the general working capital requirements of the Loan Parties.
          (b) Letters of Credit shall be used by the Borrower for the purpose of
(i) financing the general working capital requirements of the Loan Parties,
(ii) facilitating and financing the purchase of Eligible Commodities for the
purpose of resale or storage, (iii) securing transportation obligations of the
Loan Parties relating to Eligible Commodities, (iv) securing performance and
margin requirements of the Loan Parties under Commodity Contracts and Financial
Hedging Agreements and (v) supporting the participation of the Borrower and its
Subsidiaries in a group captive insurance company in an amount not to exceed
$630,000.
          (c) The proceeds of Daylight Overdraft Loans shall be used by the
Borrower for the purpose of (i) refinancing Reimbursement Obligations or
(ii) financing payments to be made from the related deposit account of the
Borrower held with the Administrative Agent, so long as Eligible Accounts
Receivable covering the same are expected to be received on the day of such
Daylight Overdraft Loan.
          (d) The proceeds of Swing Line Loans shall be used by the Borrower for
the purpose of (i) financing the general working capital requirements of the
Loan Parties, (ii) financing the performance of the Loan Parties related to the
purchase, sale, transfer or exchange of Eligible Commodities and the carrying of
Accounts Receivable, (iii) providing payments for the margin requirements of the
Loan Parties under Commodity Contracts and Financial Hedging Agreements and
(iv) financing Reimbursement Obligations.
          5.22 Environmental Matters. Except as set forth on Schedule 5.22:
          (a) To the best of the Borrower’s knowledge and belief, such knowledge
and belief being that of a reasonable person who had conducted due diligence and
good faith inquiry, the facilities and properties owned, leased or operated by
the Loan Parties (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
which (i) constitute or constituted a violation of, or (ii) could give rise to
liability under, any Environmental Law except in either case insofar as such
violation or liability, or any aggregation thereof, is not reasonably likely to
result in a Material Adverse Effect.
          (b) To the best of the Borrower’s knowledge and belief, such knowledge
and belief being that of a reasonable person who had conducted due diligence and
good faith inquiry, except where the failure to be in compliance could not
reasonably be expected to have a Material Adverse Effect, the Properties and all
operations at the Properties are in compliance in all material respects, and
have, for the lesser of the last five years or for the duration of their
ownership, lease, or operation by Loan Parties, been in compliance in all
material respects with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Borrower or any of its Subsidiaries (the “Business”) which could materially
interfere with the continued operation of the Properties or materially impair
the fair saleable value thereof. All Environmental Permits necessary in
connection with the ownership and operation of the Borrower’s or Subsidiary’s
business have been obtained and are in full force and effect, except where any
such non-compliance or failure to obtain and maintain in full force and effect
(individually or in the aggregate) has not had and is not reasonably likely to
result in a Material Adverse Effect.

-75-



--------------------------------------------------------------------------------



 



          (c) Neither the Borrower nor any of its Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the Business, nor do
the Borrower or any of its Subsidiaries have knowledge or reason to believe that
any such notice will be received or is being threatened, except insofar as such
notice or threatened notice, or any aggregation thereof, does not involve a
matter or matters that is or are reasonably likely to result in a Material
Adverse Effect.
          (d) To the best of the Borrower’s knowledge and belief, such knowledge
and belief being that of a reasonable person who had conducted due diligence and
good faith inquiry, Materials of Environmental Concern have not been transported
or disposed of from the Properties in violation of, or in a manner or to a
location which could give rise to liability under, any Environmental Law, nor
have any Materials of Environmental Concern been generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Law, except insofar as any such violation or liability referred to in this
paragraph, or any aggregation thereof, is not reasonably likely to result in a
Material Adverse Effect.
          (e) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any of its Subsidiaries are or will
be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business, except insofar as such proceeding, action, decree, order or other
requirement, or any aggregation thereof, is not reasonably likely to result in a
Material Adverse Effect.
          (f) There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the Borrower or any of its Subsidiaries in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws, except insofar as any such violation or liability referred to in this
paragraph, or any aggregation thereof, is not reasonably likely to result in a
Material Adverse Effect.
          5.23 Risk Management Policy. The Risk Management Policy has been duly
adopted in accordance with the internal risk policies of the Borrower, is in
full force and effect with respect to all Loan Parties, and has been previously
delivered to the Administrative Agent and certified by a Responsible Person of
the Borrower as being a true and correct copy and in full force and effect, and
is attached hereto as Exhibit H.
          5.24 AML Laws. (a) None of the Loan Parties is, and to its knowledge,
none of its Affiliates is in violation of any Requirement of Law relating to
terrorism or money laundering (collectively, “AML Laws”), including, but not
limited to, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56 (“USA PATRIOT Act”).
          (b) No Loan Party is and to its knowledge, no Affiliate or broker or
other agent of any Loan Party is acting or benefiting in any capacity in
connection with the Loans is any of the following:
     (i) a Person that is listed in the Annex to, or is otherwise subject to the
provisions of the Executive Order or any other applicable OFAC regulations;

-76-



--------------------------------------------------------------------------------



 



     (ii) a Person owned or controlled by, or acting on behalf of, any Person
that is listed in the Annex to, or is otherwise subject to the provisions of,
the Executive Order or any other applicable OFAC regulations;
     (iii) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any applicable AML Law;
     (iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order or other applicable OFAC
regulations; or
     (v) a Person that is named as a “specially designated national” or “blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website, currently
available at www.treas.gov/offices/enforcement/ofac/ or any replacement website
or other replacement official publication of such list.
          (c) None of the Loan Parties is and to its knowledge, no broker or
other agent of any Loan Party acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or other applicable OFAC regulations, or (iii) engages in
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any applicable AML Law.
          SECTION 6. CONDITIONS PRECEDENT
          6.1 Conditions Precedent. The effectiveness of the amendment and
restatement of the Existing Credit Agreement and the other “Loan Documents” (as
defined in the Existing Credit Agreement) is subject to the satisfaction of the
following conditions precedent:
          (a) Loan Documents. The Administrative Agent shall have received:
     (i) this Agreement, executed and delivered by a duly authorized officer of
each of the Borrower;
     (ii) the Security Agreement, executed and delivered by a duly authorized
officer of each party thereto;
     (iii) the Pledge Agreement, executed and delivered by a duly authorized
officer of each party thereto;
     (iv) the Perfection Certificate, executed and delivered by a duly
authorized officer of each Loan Party;
     (v) for each Lender requesting the same, a Note of the Borrower
substantially in the form of Exhibit A-1 and conforming to the requirements
hereof and executed by a duly authorized officer of the Borrower;

-77-



--------------------------------------------------------------------------------



 



     (vi) for each Daylight Overdraft Lender requesting the same, a Note of the
Borrower substantially in the form of Exhibit A-2 and conforming to the
requirements hereof and executed by a duly authorized officer of the Borrower;
and
     (vii) for each Swing Line Lender requesting the same, a Note of the
Borrower substantially in the form of Exhibit A-3 and conforming to the
requirements hereof and executed by a duly authorized officer of the Borrower.
          (b) Secretary’s Certificates. The Administrative Agent shall have
received a certificate of each Loan Party, dated the Closing Date, substantially
in the form of Exhibit E, with appropriate insertions and attachments,
reasonably satisfactory in form and substance to the Administrative Agent,
executed by the President or any Vice President and the Secretary or any
Assistant Secretary of such Loan Party, or, if applicable, of the general
partner or managing member or members of such Loan Party, on behalf of such Loan
Party.
          (c) Borrowing Base Report. The Administrative Agent shall have
received a pro forma Borrowing Base Report showing the pro forma Borrowing Base
as of May 15, 2010, with appropriate insertions and supporting schedules and
dated the Closing Date, reasonably satisfactory in form and substance to the
Administrative Agent, and executed by a Responsible Person of each of the Loan
Parties on behalf of such Loan Party.
          (d) Proceedings of the Loan Parties. The Administrative Agent shall
have received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors (or
analogous body) of each Loan Party authorizing (i) the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, (ii) the borrowings contemplated hereunder and (iii) the granting by it
of the Liens created pursuant to the Security Documents, certified on behalf of
such Loan Party by the Secretary or an Assistant Secretary of such Loan Party,
or, if applicable, of the general partner or managing member or members of such
Loan Party, as of the Closing Date, which certification shall be included in the
certificate delivered in respect of such Loan Party pursuant to Section 6.1(b),
shall be in form and substance reasonably satisfactory to the Administrative
Agent and shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded.
          (e) Incumbency Certificates. The Administrative Agent shall have
received a certificate of each Loan Party, dated the Closing Date, as to the
incumbency and signature of the officers of such Loan Party or, if applicable,
of the general partner or managing member or members of such Loan Party,
executing any Loan Document, or having authorization to execute any certificate,
notice or other submission required to be delivered to the Administrative Agent
or a Lender pursuant to this Agreement, which certificate shall be included in
the certificate delivered in respect of such Loan Party pursuant to
Section 6.1(b), shall be reasonably satisfactory in form and substance to the
Administrative Agent, and shall be executed by the President or any Vice
President and the Secretary or any Assistant Secretary of such Loan Party, or,
if applicable, of the general partner or managing member or members of such Loan
Party, on behalf of such Loan Party.
          (f) Organizational Documents. The Administrative Agent shall have
received true and complete copies of the Governing Documents of each Loan Party,
certified as of the Closing Date as complete copies thereof by the Secretary or
an Assistant Secretary of such Loan Party, or, if applicable, of the general
partner or managing member or members of such Loan Party, on behalf of such Loan
Party, which certification shall be included in the certificate delivered in
respect of such Loan Party pursuant to Section 6.1(b) and shall be in form and
substance reasonably satisfactory to the Administrative Agent.

-78-



--------------------------------------------------------------------------------



 



          (g) Good Standing Certificates. The Administrative Agent shall have
received certificates (long form, if available) dated as of a recent date from
the Secretary of State or other appropriate authority, evidencing the good
standing of each Loan Party (i) in the jurisdiction of its organization and
(ii) in each other jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires it to qualify as a foreign
Person except, as to this subclause (ii), where the failure to so qualify could
not reasonably be expected to have a Material Adverse Effect.
          (h) Consents, Licenses and Approvals. The Administrative Agent shall
have received a certificate of a Responsible Person of the Borrower either
(i) attaching copies of all consents, authorizations and filings referred to in
Section 5.4, and stating that such consents, licenses and filings are in full
force and effect or (ii) stating that no such consents, licenses or approvals
are so required.
          (i) Borrower’s Certificate. The Administrative Agent shall have
received a certificate signed by a Responsible Person of the Borrower, stating
on behalf of the Borrower that:
     (i) The representations and warranties contained in Section 5 are true and
correct in all material respects on and as of such date, as though made on and
as of such date;
     (ii) No Default or Event of Default exists; and
     (iii) There has not occurred since December 31, 2009, an event or
circumstance that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
          (j) Fees. The Administrative Agent and the Lenders shall have received
the fees (including reasonable fees, disbursements and other charges of counsel
to the Agents) to be received on the Closing Date referred to herein and in the
Fee Letters.
          (k) Legal Opinion. The Administrative Agent shall have received, with
a counterpart for each Lender, the executed legal opinion of Vinson & Elkins
LLP, counsel to the Borrower, such legal opinion covering such matters incident
to the transactions contemplated by this Agreement as the Administrative Agent
may reasonably require.
          (l) Risk Management Policy. The Administrative Agent and the Lenders
shall have received a copy of the Risk Management Policy, including position and
other limits, which shall be in the form previously distributed to the
Administrative Agent.
          (m) Lien Searches. The Administrative Agent shall have received the
results of a recent search by a Person reasonably satisfactory to the
Administrative Agent, of the Uniform Commercial Code, and all customary judgment
and tax Lien searches for financing transactions of this nature in all
applicable jurisdictions, which may have been filed with respect to personal
property of the Loan Parties, and the results of such search shall be reasonably
satisfactory to the Administrative Agent.
          (n) Actions to Perfect Liens. All filings, recordings, registrations
and other actions, including, without limitation, the filing of duly executed
financing statements on form UCC-1, necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Liens created by the Security
Documents shall have been filed, registered or recorded or shall have been
delivered to the Administrative Agent in proper form for filing, registration or
recordation.
          (o) Financial Statements. The Administrative Agent and the Lenders
shall have received copies of the financial statements listed in Section 5.1.

-79-



--------------------------------------------------------------------------------



 



          (p) Insurance. The Administrative Agent shall have received evidence
in form and substance reasonably satisfactory to it that all of the requirements
of Section 7.5 hereof and Section 5(k) of the Security Agreement shall have been
satisfied; provided that, as of the Closing Date, the Administrative Agent shall
have received evidence that the premiums on each insurance policy have been paid
and that the Borrowers have made written request to the insurers to obtain the
documents required pursuant to Section 7.5 hereof and Section 5(k) of the
Security Agreement.
          (q) Prior Conditions Precedent. Each of the items provided to the
Administrative Agent and/or the Lenders pursuant to Section 6.1(l) of the
Existing Credit Agreement shall not have been altered or shall not otherwise
have changed in any material respect, and the Administrative Agent shall not
have been advised in writing of any changes to such items.
          (r) PATRIOT Act. The Administrative Agent and the Lenders shall have
received, sufficiently in advance of the Closing Date, all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.
          (s) Additional Matters. All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory in form and substance to the Administrative Agent,
and the Administrative Agent shall have received such other documents and legal
opinions in respect of any aspect or consequence of the transactions
contemplated hereby or thereby as it shall reasonably request.
          6.2 Conditions to Each Credit Extension. The agreement of each Lender
to make any Loan requested to be made by it on any date (including, without
limitation, its initial Loan, if any) and the agreement of the Issuing Lenders
to issue or provide any Letter of Credit (including, without limitation, the
initial Letters of Credit, if any) is subject to the satisfaction of the
following conditions precedent:
          (a) Borrowing Notice. The Administrative Agent shall have received a
Borrowing Notice or Letter of Credit Request pursuant to Section 2.4 or
Section 3.2, as the case may be.
          (b) Representations and Warranties. Each of the representations and
warranties made by the Borrower and the other Loan Parties in or pursuant to the
Loan Documents shall be true and correct in all material respects on and as of
such date as if such representation and warranty was made on and as of such
date, except to the extent any such representation and warranty relates solely
to a specified prior date, in which case such representation and warranty shall
be true and correct in all material respects as of such specified date.
          (c) No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
          (d) Borrowing Base Report. The Administrative Agent shall have timely
received a Borrowing Base Report for the most recent period for which such
Borrowing Base Report is required to be delivered in accordance with
Section 7.2(d) or 7.2(e), as applicable.
          (e) Availability. After giving effect to such extension of credit
requested to be made on such date, (i) The Total Extensions of Credit shall not
exceed the Total Commitment, (ii) the Total Extensions of Credit shall not
exceed the Total Borrowing Base as of the most recent Borrowing Base

-80-



--------------------------------------------------------------------------------



 



Date, and (iii) the Total Extensions of Credit shall not exceed the Maximum
Amount, and in the case of each such extension of credit, the Administrative
Agent shall have received the certification of a Responsible Person of the
Borrower (such certificate, the “Availability Certification”) stating that the
conditions in this Section 6.2(e) are true and correct as of such date. Each
such Availability Certification shall be delivered pursuant to the applicable
Borrowing Notice.
          (f) Solvency. Each Availability Certification delivered pursuant to
Section 6.2(e) shall contain a certification by each Loan Party that, after
giving effect to such requested extension of credit, (i) the amount of the
“present fair saleable value” of the assets of such Loan Party will exceed the
amount of all “liabilities of such Loan Party, contingent or otherwise”, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (ii) the present fair
saleable value of the assets of such Loan Party will, be greater than the amount
that will be required to pay the liabilities of such Loan Party on its debts as
such debts become absolute and matured, (iii) such Loan Party will not have an
unreasonably small amount of capital with which to conduct its businesses, and
(iv) such Loan Party will be able to pay its debts as they mature.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date thereof that the conditions contained in this Section 6.2 have been
satisfied.
          SECTION 7. AFFIRMATIVE COVENANTS
          The Borrower hereby agrees that, so long as any of the Commitments
remain in effect or any amount is owing to any Lender or the Agents hereunder or
under any other Loan Document (except contingent indemnification and expense
reimbursement obligations for which no claim has been made), the Borrower shall
and shall cause each of its Subsidiaries to:
          7.1 Financial Statements. Furnish to the Administrative Agent (for
distribution to each Lender):
          (a) as soon as available, but in any event within 120 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and a copy of the audited consolidating balance
sheet of the Borrower and its consolidated Subsidiaries, in each case, as at the
end of such year and the related consolidated and consolidating statements of
income and retained earnings and cash flows for such year, prepared in
accordance with GAAP and setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or any qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing acceptable to the Required
Lenders; and
          (b) as soon as available, but in any event not later than 30 days
after the end of each calendar month of the Borrower (except for the calendar
month ending on December 31 of each fiscal year), the unaudited consolidated
balance sheet of the Borrower and the unaudited consolidating balance sheet of
the Borrower and its consolidated Subsidiaries, in each case, as at the end of
such calendar month and the related unaudited consolidated and consolidating
statements of income and retained earnings and cash flows for such month and the
portion of the fiscal year through the end of such month prepared in accordance
with GAAP and setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Person of the Borrower, as being
fairly presented in all material respects (subject to normal year end audit
adjustments and the absence of footnotes);

-81-



--------------------------------------------------------------------------------



 



All such financial statements shall fairly present the financial position of the
Borrower as of the dates thereof in all material respects and shall be prepared
in reasonable detail and, except as noted herein, in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein) subject, in the case of interim financial statements, to
normal year-end adjustments.
          7.2 Certificates; Other Information. Furnish to the Administrative
Agent (for distribution to the Lenders, including, without limitation, if
requested by a Lender, through posting on Intralinks or other web site in use to
distribute information to the Lenders):
          (a) concurrently with the delivery of the financial statements
referred to in Sections 7.1(a) and 7.1(b), a certificate of a Responsible Person
of the Borrower substantially in the form of Exhibit L (such a certificate, a
“Compliance Certificate”) (A) stating that to the best of such Person’s
knowledge each Loan Party during such period has observed or performed all of
its covenants and other agreements and satisfied every condition contained in
this Agreement and the other Loan Documents to be observed, performed or
satisfied by it, in each case subject to the qualifications, exceptions, caps,
thresholds, grace, notice and cure periods, waivers and consents contained
therein or previously granted with respect thereto, and that such Responsible
Person has obtained no knowledge of any Default or Event of Default, in each
case except as specified in such certificate and (B) showing in detail the
calculations supporting such Person’s certification of the Loan Parties’
compliance with the requirements of Sections 8.1(a), (b) and (c); provided that,
the Loan Parties may, concurrently with the delivery of a Compliance Certificate
pursuant to this Section 7.2(a), furnish to the Collateral Agent an updated
Schedule A to the Security Agreement reflecting changes to Schedule A to the
extent such changes are permitted under this Agreement or under the other Loan
Documents, and an updated Schedule D to the Security Agreement reflecting
changes to Schedule D to the extent such changes are permitted under this
Agreement or under the other Loan Documents;
          (b) concurrently with the delivery of the financial statements
referred to in Section 7.1(b), a written briefing on any material overdue
Account Receivables or any other impairment in the value of the assets of the
Loan Parties;
          (c) within eight (8) Business Days after the 15th day of each month
and the final day of each month, (i) a copy of the Loan Parties’ trading book
and trading position reports detailing trades conducted during the previous
period, which will set forth information sufficient to confirm compliance with
the positions limits of the Risk Management Policy (including, without
limitation, positions for all current and future time periods and including all
instruments creating either an obligation to purchase or to sell Eligible
Commodities or otherwise generating price exposure), which shall set forth in
reasonable detail the information necessary to calculate compliance with the
Maximum Position Limits in form reasonably acceptable to the Administrative
Agent, and (ii) the Loan Parties’ Marked-to-Market Report, in form reasonably
acceptable to the Administrative Agent, and in each case, certified by each Loan
Party and dated the 15th day of such month or the final day of such month, as
applicable, or, if such day is not a Business Day, the closest Business Day
thereto;
          (d) within eight (8) Business Days after the 15th day of each month
and the final day of each month (each, a “Report Date”) at any time that the
Borrowing Base Availability is greater than or equal to $25,000,000 on the
Report Date, a consolidated and consolidating Borrowing Base Report for the Loan
Parties;
          (e) within eight (8) Business Days after each of the 7th, 14th and
21st day of each month and the final day of each month (each, a “Report Date”)
at any time that the Borrowing Base

-82-



--------------------------------------------------------------------------------



 



Availability is less than $25,000,000 on the Report Date, a consolidated and
consolidating Borrowing Base Report for the Loan Parties;
          (f) if any such report described in clause (c) above is not reasonably
satisfactory in form and substance to the Administrative Agent, the Loan Parties
shall promptly deliver such supplemental information as the Administrative Agent
may reasonably request; and
          (g) promptly, such additional financial and other information
regarding the Loan Parties as any Lender may from time-to-time reasonably
request.
          7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
its books.
          7.4 Conduct of Business and Maintenance of Existence. (a) Continue to
engage in business of the same general type as now conducted by it or as
described in Section 8.12 and preserve, renew and keep in full force and effect
its corporate existence and take all reasonable action to maintain all rights,
privileges and franchises material to the conduct of its business except as
otherwise permitted pursuant to Section 8.4 or where the failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (b) comply
with all Contractual Obligations and Requirements of Law, except to the extent
that failure to comply therewith could not, in the aggregate, be reasonably
expected to have a Material Adverse Effect.
          7.5 Maintenance of Property; Insurance. (i) Keep all material property
useful and necessary in its business in good working order and condition
(ordinary wear and tear excepted); (ii) maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business, which insurance shall name the Collateral Agent for the ratable
benefit of the Secured Parties as loss payee with respect to the Collateral, in
the case of property or casualty insurance, and as an additional insured, in the
case of liability insurance, as its interests may appear; (iii) furnish to the
Collateral Agent (for distribution to the Lenders through posting on Intralinks
or other web site in use to distribute information to the Lenders), upon
request, full information as to the insurance carried, a copy of the underlying
policy, the related cover note and all addendums thereto; and (iv) promptly pay
all insurance premiums covering the Collateral.
          7.6 Inspection of Property; Books and Records; Discussions. At the
sole expense of the Loan Parties: (i) keep proper books of records and accounts
in which complete and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities and (ii) permit representatives of the
Administrative Agent and the Lenders (x) to visit and inspect any of its
properties, and examine and make abstracts from any of its books and records
upon reasonable notice during normal business hours and as often as may
reasonably be desired; provided that, unless an Event of Default shall have
occurred and be continuing, such visits and inspections shall not be more
frequent than once in any twelve month period, and (y) to discuss the business,
operations, properties and financial and other condition of the Loan Parties
with officers and employees of the Loan Parties and with its independent
certified public accountants to the extent consistent with the national policies
of such independent certified public accountants, upon reasonable notice during
normal business hours; provided, further, that, unless an Event of Default shall
have occurred and be continuing, such discussions with the independent certified
public accountants shall not

-83-



--------------------------------------------------------------------------------



 



be more frequent than once in any twelve month period. Information obtained by
the Administrative Agent pursuant to this Section 7.6 shall be shared with a
Lender upon the request of such Lender.
          7.7 Notices. Promptly give notice to the Administrative Agent (for
distribution to the Lenders, including, without limitation, if requested by a
Lender, through posting on Intralinks or other web site in use to distribute
information to the Lenders) of:
          (a) the occurrence of any Default or Event of Default;
          (b) any (i) default or event of default under any Contractual
Obligation of any Loan Party or (ii) litigation, investigation or proceeding
which may exist at any time between any Loan Party and any Governmental
Authority, which in either case could reasonably be expected to have a Material
Adverse Effect;
          (c) any litigation or proceeding affecting any Loan Party in which the
amount involved is $2,000,000 or more and not covered by insurance or in which
injunctive or similar relief is sought;
          (d) the following events, as soon as possible and in any event within
30 days after the Borrower knows or should have reason to know thereof: (i) the
occurrence or expected occurrence of any Reportable Event with respect to any
Single Employer Plan, a failure to make any required contribution to a Plan when
such contributions have become due, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan in which the Borrower is reasonably
expected to have a liability in excess of $5,000,000 or (ii) the institution of
proceedings or the taking of any other action by the PBGC to terminate any
Single Employer Plan;
          (e) any time at which the Total Extensions of Credit exceeds the Total
Borrowing Base;
          (f) the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the other Liens created by the Security Documents;
          (g) any Lien on, or claim asserted against, any of the Collateral
(other than Liens created hereby or Permitted Liens); and
          (h) any other development or event that results in, or which could
reasonably be expected to have a Material Adverse Effect.
Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Person setting forth details of the occurrence referred to therein
and stating what action the Loan Parties propose to take with respect thereto.
          7.8 Environmental Laws. (a) Comply with, and direct all tenants and
subtenants, if any, to comply with, all applicable Environmental Laws and
obtain, comply with and maintain, and direct all tenants and subtenants, if any,
to obtain, comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except to the extent that failure to do so could not be reasonably
expected to have a Material Adverse Effect.

-84-



--------------------------------------------------------------------------------



 



          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions, required under
Environmental Laws, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and promptly comply
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws, except to the extent that the same are being contested in
good faith by appropriate proceedings and the pendency of such proceedings could
not be reasonably expected to have a Material Adverse Effect.
          7.9 Periodic Audit of Borrowing Base Assets. Permit the Administrative
Agent or any other designee of the Administrative Agent to perform, or to have
an independent inspector mutually reasonably acceptable to the Borrower and the
Required Lenders perform, a periodic due diligence inspection, test and review
of all of the assets of the Borrower that comprise each asset category set forth
in the definitions of “Borrowing Base” on a mutually convenient Business Day
twice during each twelve (12) month period following the Closing Date, the
results of which shall be reasonably satisfactory to the Administrative Agent in
all material respects and provided by the Administrative Agent to each Lender;
provided, however, the Administrative Agent or any other designee of the
Administrative Agent shall be entitled to perform additional due diligence
inspections, tests and reviews of such inventory and accounts receivable on
Business Days at any time that the Administrative Agent or the Required Lenders
deem necessary at any time during the occurrence and continuance of an Event of
Default; provided, further, that the expense of all such due diligence
inspections, tests and reviews shall be borne exclusively by the Borrower.
          7.10 Risk Management Policy. (a) Keep the Risk Management Policy in
full force and effect, and in accordance therewith, conduct its business in
compliance with the Maximum Position Limits and the Risk Management Policy. The
Borrower shall provide at least ten (10) Business Days prior written notice to
the Administrative Agent of any proposed amendment, modification, supplement or
other change to such Risk Management Policy, which proposed amendment,
modification, supplement or other change must receive the approval of the
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed) if relating to the modifications to credit limits or open or stop
loss position limits or contract or commodity traded limits. Failure of the
Administrative Agent to respond to any proposed amendment, modification,
supplement or other change in writing setting forth its reasons for disapproval
within ten (10) Business Days of receipt of such written notice from the
Borrower shall be deemed to be approval of such proposed amendment,
modification, supplement or other change by the Administrative Agent. The
Borrower shall provide to the Administrative Agent (for distribution to the
Lenders, including, without limitation, if requested by a Lender, through
posting on Intralinks or other web site in use to distribute information to the
Lenders), within ten (10) days of the effectiveness of any such amendment,
modification, supplement or other change, such revised Risk Management Policy in
its entirety.
          (b) If the Loan Parties shall be required by the terms of the Risk
Management Policy to eliminate exposure associated with positions that have
caused the stop loss limit to be exceeded, (i) Buckeye Energy Holdings LLC may,
in its sole discretion, make a Permitted Equity Contribution or (ii) the
Borrower may, in its sole discretion, incur Subordinated Indebtedness pursuant
to Section 8.2(b), in each case, in a net amount not to exceed the amount by
which such positions exceed the stop loss limit (such amount, the “Stop Loss
Cure Amount”). The aggregate value of positions of the Loan Parties shall be
deemed to be reduced by the Stop Loss Cure Amount if such Stop Loss Cure Amount
is received by the Loan Parties within three (3) Business Days after the stop
loss limit was exceeded. For purposes of this Section 7.10(b), the term “stop
loss limit” shall have the meaning given to such term in the Risk Management
Policy.
          7.11 Collections on Accounts Receivable. Pursuant to and in accordance
with Section 3(c) of the Security Agreement, (i) direct and use commercially
reasonable efforts to cause each

-85-



--------------------------------------------------------------------------------



 



Account Debtor of an Account Receivable that constitutes Collateral to pay all
Proceeds of such Account Receivable into a Controlled Account; provided that,
Proceeds of Accounts Receivable are not required to be paid into a Controlled
Account to the extent that, in the ordinary course of a Loan Party’s business,
the applicable Account Debtor pays or would pay Proceeds of such Accounts
Receivable into the Intermediate Investment Account, (ii) with respect to any
Proceeds of Account Receivables that constitute Collateral received directly by
a Loan Party from an Account Debtor that were not so paid into a Controlled
Account, cause such Proceeds to be promptly deposited into a Controlled Account
and until such time, hold such Proceeds in trust for the Secured Parties
segregated from the other funds of such Loan Party and (iii) otherwise comply
with Section 3(c) of the Security Agreement.
          7.12 Taxes. Timely file or cause to be filed all income, franchise and
other material Tax returns required to be filed by each Loan Party and shall
timely pay all income, franchise and other material Taxes due and payable (other
than any Taxes the amount or validity of which are being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of such Loan Party).
          7.13 Additional Collateral. With respect to any new Subsidiary created
or acquired after the Closing Date by any Loan Party, such Loan Party shall,
within thirty (30) days of the creation or acquisition of such Subsidiary:
          (a) if the Borrower or any other Loan Party holds any Capital Stock of
such Subsidiary, (i) execute and deliver to the Collateral Agent addenda to the
Pledge Agreement, each in form and substance satisfactory to the Collateral
Agent, (ii) deliver to the Collateral Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized offer of the Borrower or such Loan Party, as the
case may be, and (iii) take such other action as shall be necessary or advisable
(including, without limitation, the filing of financing statements on Form UCC-1
and the delivery of pledge agreements under the local law of the jurisdiction of
organization of such new Subsidiary) in order to perfect the pledge of all of
the Capital Stock of such Subsidiary in favor of the Collateral Agent for the
benefit of the Secured Parties;
          (b) cause such Subsidiary to become party to the applicable Security
Documents and Guarantee;
          (c) cause such Subsidiary to deliver to the Administrative Agent and
the Lenders all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act;
          (d) take such actions necessary or advisable to:
     (i) grant in favor of the Collateral Agent for the ratable benefit of the
Secured Parties a legal, valid and enforceable Lien in all right, title and
interest of such Subsidiary in the Collateral of such Subsidiary, and cause such
Lien described in this Section 7.13(c) to be a Perfected First Lien on all
right, title and interest of such Collateral which can be perfected by the
filing of a Uniform Commercial Code financing statement, subject to the
existence and priority of such Liens permitted pursuant under Section 8.3;
     (ii) cause any Collateral of such Subsidiary included in a Borrowing Base
at any time to be subject to a Perfected First Lien at such time, subject to the
existence and, in the case of such Liens which are Permitted Borrowing Base
Liens, the priority of such Liens permitted under Section 8.3;

-86-



--------------------------------------------------------------------------------



 



     (iii) cause an Account Control Agreement for each Deposit Account,
Securities Account and Commodity Account of such Subsidiary to be executed and
delivered by such Subsidiary and the bank, broker or other Person maintaining
such Deposit Account, Securities Account or Commodity Account to the extent
required by the Security Agreement;
     (iv) cause each such Subsidiary (and Subsidiaries of such Subsidiary)
(each, a “New Subsidiary”, and collectively, the “New Subsidiaries”) to promptly
(i) execute and deliver to the Collateral Agent the addenda required by
Section 24 of the Pledge Agreement to grant to the Collateral Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable Lien in
the Capital Stock owned or to be owned by such New Subsidiary and cause such
Lien to be a Perfected First Lien, (ii) deliver, pursuant to Section 6(e) of the
Pledge Agreement, updated schedules to the Pledge Agreement reflecting the
Capital Stock of each such New Subsidiary that is owned, directly or indirectly,
by such Loan Party and (iii) deliver to the Collateral Agent the certificates
representing such Capital Stock, if any, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of each such New
Subsidiary; and
     (v) for Collateral of such Subsidiary located outside of the United States
and included in the Borrowing Base and if otherwise reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
          7.14 Use of Proceeds. Use the entire amount of the proceeds of the
Loans and the Letters of Credit as set forth in Section 5.21.
          7.15 Cash Management. Maintain the Intermediate Investment Account and
all of the Pledged Accounts of the Loan Parties at a Cash Management Bank.
          SECTION 8. NEGATIVE COVENANTS
          The Borrower hereby agrees that, so long as any of the Commitments
remain in effect or any amount is owing to any Lender or the Administrative
Agent hereunder or under any other Loan Document (except contingent
indemnification and expense reimbursement obligations for which no claim has
been made), the Borrower shall not, and shall not permit any Subsidiary to,
directly or indirectly:
          8.1 Financial Condition Covenants.
          (a) Minimum Consolidated Net Working Capital. Permit, as of the last
day of any calendar month, the Consolidated Net Working Capital to be less than
the Minimum Consolidated Net Working Capital Amount elected as of such day in
accordance with the definitions thereof.
          (b) Minimum Consolidated Tangible Net Worth. Permit, as of the last
day of any calendar month, Consolidated Tangible Net Worth to be less than the
Minimum Consolidated Tangible Net Worth Amount elected as of such day in
accordance with the definitions thereof.
          (c) Maximum Consolidated Leverage Ratio. Permit, as of the last day of
any calendar month, the Consolidated Leverage Ratio to exceed the Maximum
Consolidated Leverage Ratio elected as of such day in accordance with the
definition thereof.

-87-



--------------------------------------------------------------------------------



 



          8.2 Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, or permit any preferred stock to be issued or
outstanding, except:
          (a) Indebtedness of the Borrower arising under the Loan Documents, or
any other guaranty of, or suretyship arrangement for, the foregoing;
          (b) Subordinated Indebtedness;
          (c) Indebtedness of the Borrower and its Subsidiaries not exceeding
$10,000,000 in an aggregate principal amount at any one time outstanding;
          (d) Indebtedness of the Borrower and its Subsidiaries for equipment
acquired in the ordinary course of business secured by purchase money Liens not
exceeding $1,000,000 in an aggregate principal amount at any one time
outstanding;
          (e) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or other cash management
services in the ordinary course of business; provided that, such Indebtedness
(other than credit or purchase cards) is extinguished within one (1) Business
Day after notification to the Borrower of its incurrence; provided, further,
that such Indebtedness is (i) provided for by a bank or financial institution
under an Account Control Agreement or (ii) with respect to an Excluded Account;
          (f) Indebtedness incurred in the ordinary course of business in
connection with workers’ compensation claims, surety or similar bonds or surety
obligations required by Law or third parties in connection with the operation of
the Loan Parties’ properties in an aggregate amount not to exceed $500,000 at
any time outstanding; provided that, full reserves in conformity with GAAP for
all such obligations have been provided on the books of the relevant Loan Party;
          (g) Indebtedness incurred in the ordinary course of business in
connection with unsecured performance and bid bonds in an aggregate amount not
to exceed $50,000,000 at any time outstanding;
          (h) Indebtedness incurred in the ordinary course of business
consisting of a guarantee by a Loan Party of trade credit obligations of any
Loan Party;
          (i) Intermediate Investment Advances;
          (j) secured Indebtedness, the proceeds of which are concurrently used
to repay in full, and permanently reduce in full the Commitments with respect
to, the Indebtedness arising under the Loan Documents; and
          (k) Indebtedness outstanding on the date hereof and listed on
Schedule 8.2.
          8.3 Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for:
          (a) Liens for taxes, assessments or governmental charges or levies not
yet due and payable or which are being contested in good faith by appropriate
proceedings, provided that, adequate reserves with respect thereto are
maintained on the books of such Loan Party, in conformity with GAAP;

-88-



--------------------------------------------------------------------------------



 



          (b) carriers’, operators’, vendors’, suppliers’, workers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s Liens,
construction or other similar Liens arising in the ordinary course of business
or incident to the development, operation and maintenance of property, each of
which is in respect of obligations that are not overdue for a period of more
than 30 days or which are being contested in good faith by appropriate
proceedings or which have been bonded over or otherwise adequately secured
against;
          (c) Liens in connection with workers’ compensation, unemployment
insurance, social security and old age pension legislation;
          (d) Liens on cash or securities pledged to secure the performance of
tenders, bids, government contracts, trade contracts (other than for borrowed
money), leases, statutory obligations, regulatory obligations, surety and appeal
bonds, performance and return of money bonds and other obligations of a like
nature incurred in the ordinary course of business;
          (e) Permitted Cash Management Liens;
          (f) easements, rights-of-way, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any property of the Loan
Parties for the purpose of roads, pipelines, transmission lines, transportation
lines, distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, that secure obligations that do not
constitute Indebtedness, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Loan Parties;
          (g) Liens created pursuant to the Security Documents;
          (h) First Purchaser Liens;
          (i) Liens and netting and other offset rights granted by any Loan
Party to counterparties under Commodity Contracts and Financial Hedging
Agreements on or with respect to payment and other obligations owed by such Loan
Party to such counterparties;
          (j) Liens on cash and short-term investments deposited as collateral
by the Borrower under any Commodity Contract or Financial Hedging Agreement with
the counterparty (or counterparties) thereto;
          (k) Liens securing judgments or other court-ordered awards or
settlements for the payment of money not constituting an Event of Default under
Section 9.1(h) or securing appeal or other surety bonds related to such
judgments;
          (l) Liens securing Indebtedness permitted under Sections 8.2(b),
8.2(d) and 8.2(j); provided that, (i) other than with respect of Liens permitted
under Section 8.2(j), such Liens do not at any time encumber any Collateral
included in the Borrowing Base and (ii) such Liens do not encumber any property
other than the property financed by such Indebtedness;
          (m) withdrawal and access rights held by oil companies with respect to
the Intermediate Investment Account; and
          (n) Liens in existence on the Closing Date that are listed on
Schedule 8.3; provided that, the Liens granted under the contracts listed on
Schedule 8.3 (A) shall not encumber any Collateral

-89-



--------------------------------------------------------------------------------



 



and (B) shall not secure obligations in an aggregate amount exceeding $5,000,000
at any one time outstanding.
          8.4 Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets of such Loan Party, except for the following, in each case so long as, at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing:
          (a) the merger, consolidation, amalgamation or liquidation of any
Subsidiary into the Borrower in a transaction in which the Borrower is the
surviving or resulting entity;
          (b) the merger, consolidation, amalgamation or liquidation of any
Subsidiary into or with a Subsidiary or the merger, consolidation, amalgamation
or liquidation of any Person into a Subsidiary or pursuant to which such Person
will become a Subsidiary in a transaction in which the resulting or surviving
entity is a Subsidiary; and
          (c) the conveyance, sale, lease, assignment, transfer or disposal of
all, or substantially all, of the property, business or assets of a Loan Party
to another Loan Party.
          8.5 Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise) to any direct or indirect
owner of the Capital Stock of the Borrower, whether in cash, property,
securities or a combination thereof, with respect to any of the Borrower’s
Capital Stock, or directly or indirectly redeem, purchase, retire or otherwise
acquire for value any of the Borrower’s Capital Stock or set aside any amount
for any such purpose; provided that, notwithstanding the foregoing, the Borrower
may pay dividends or make other distributions so long as no Default or Event of
Default has occurred and is continuing; provided, further, that, after giving
effect to any such payment of dividends or making of other distributions, the
Borrower shall be in compliance with the terms of Section 8.1; provided,
further, that, prior to the paying of dividends or making of other distributions
pursuant to this Section 8.5, the Borrower shall deliver to the Administrative
Agent a written certificate substantially in the form of Exhibit M (such a
certificate, a “Dividend Compliance Certificate”) describing such payment or
distribution, certifying that the Borrower shall be compliance with
Sections 8.1(a), (b) and (c) following such payment or distribution and showing
in detail the calculations supporting the Borrower’s compliance with the
requirements of Sections 8.1(a), (b) and (c).
          8.6 Limitation on Sale of Assets. Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Capital Stock to any Person other than the Borrower or any wholly
owned Subsidiary, except:
          (a) the sale or other disposition of obsolete or worn out property in
the ordinary course of business or the replacement of such property with
equipment of comparable value and use;
          (b) the sale or other disposition from one Loan Party to another of
any or all of the assets of a Loan Party;
          (c) the sale or other disposition of any property in the ordinary
course of business, provided that (other than inventory) the aggregate book
value of all assets so sold or disposed of in any

-90-



--------------------------------------------------------------------------------



 



period of twelve consecutive months shall not exceed 10% of consolidated total
assets of the Borrower and its Subsidiaries as at the beginning of such twelve
month period;
          (d) the sale of Eligible Commodities in the ordinary course of
business;
          (e) sales or other dispositions of Investments permitted under
Section 8.7 in the ordinary course of business;
          (f) any of the transactions described in Section 8.4;
          (g) the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof;
          (h) the lease or sublease of assets in an aggregate value not to
exceed $10,000,000; and
          (i) conveyances, sales, leases, assignments, transfers or dispositions
of any assets in an aggregate amount not to exceed $10,000,000.
          8.7 Limitation on Investments. Make any Investment in any Person,
except:
          (a) extensions of trade credit in the ordinary course of business
(including, for the avoidance of doubt, ordinary course extensions of credit
under Commodity Contracts and Financial Hedging Agreements made in accordance
with the Risk Management Policy);
          (b) Investments in Cash Equivalents;
          (c) Investments by any Loan Party in any other Loan Party;
          (d) Investments consisting of cash and Cash Equivalents posted as
collateral to satisfy margin requirements with counterparties of Commodity
Contracts or Financial Hedging Agreements of the Borrower or the Subsidiaries;
          (e) Investments consisting of loans and advances to employees (x) for
moving, entertainment, travel and other similar expenses in the ordinary course
of business and (y) for the purchase of common stock and options; provided that,
no Default or Event of Default shall have occurred and be continuing and the
making of such loans and advances shall not result in a Default or Event of
Default;
          (f) Investments (including debt obligations and equity securities)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customer and suppliers arising in the ordinary course of business;
          (g) any Intermediate Investments;
          (h) Investments in an aggregate amount not in excess of $10,000,000 at
any one time outstanding valued on an out-of-pocket cost basis;
          (i) Investments in existence on the Closing Date and listed on
Schedule 8.7, together with any renewals and extensions thereof so long as the
principal amount of such renewal or extension does not exceed the original
principal amount of such Investment; and

-91-



--------------------------------------------------------------------------------



 



          (j) Investments consisting of the reinvestment of proceeds of any
property or casualty insurance received by the Borrower and its Subsidiaries
resulting from any casualty event affecting the property of the Loan Parties
other than the Collateral.
          8.8 Limitation on Optional Payments and Modifications of Subordinated
Debt Instruments. (a) Make any optional payment or prepayment on or redemption
or purchase of any Subordinated Indebtedness; provided that, the Borrower and
its Subsidiaries may make optional principal prepayments or scheduled principal
payments (whether by virtue of scheduled amortization or required prepayment or
redemption) with respect to Parent Subordinated Indebtedness, so long as
immediately prior to and after giving effect to such payment, no Default or
Event of Default shall have occurred and be continuing and, after giving effect
to any such payment of principal, the Borrower shall be in compliance with the
terms of Section 8.1; provided, further, that, prior to the payment of principal
pursuant to this Section 8.8, the Borrower shall deliver to the Administrative
Agent a written certificate substantially in the form of Exhibit Q (such a
certificate, a “Subordinated Debt Compliance Certificate”) describing such
payment, certifying that the Borrower shall be in compliance with
Sections 8.1(a), (b) and (c) following such payment and showing in detail the
calculations supporting the Borrower’s compliance with the requirements of
Sections 8.1(a), (b) and (c), (b) except as provided in clause (c) of this
Section 8.8, amend, modify or change, or consent or agree to any material
amendment, modification or change to any of the terms of, or rescind, terminate
or waive of the terms of, any such Subordinated Indebtedness (other than any
such amendment, modification or change which would (A) extend the maturity or
reduce the amount of any payment of principal thereof or which would reduce the
rate or extend the date for payment of interest thereon or that would relax or
waive any covenant, representation, or warranty therein or (B) in the case of
Parent Subordinated Indebtedness, not disqualify such Parent Subordinated
Indebtedness from satisfying the definition of Parent Subordinated Indebtedness)
or (c) amend the subordination or related provisions of any Subordinated
Indebtedness, without the consent of the Required Lenders.
          8.9 Limitation on Transactions with Affiliates. Engage in any
transaction with any Affiliate (other than a Loan Party) unless such transaction
(A) has a total value of less than $5,000,000 or (B) is (a) otherwise permitted
under this Agreement and (b) on terms no less favorable in all material respects
to such Loan Party than it would obtain in a comparable arm’s-length transaction
with a Person which is not an Affiliate or, if no comparable arm’s-length
transaction with a Person that is not an Affiliate is available, then on terms
that are determined in good faith by the Board of Directors of the Borrower to
be fair in light of customary practice and pricing in the related industry and
consistent with the prior practice of the Borrower or Subsidiary.
          8.10 Accounting Changes. Make any significant change in its accounting
treatment or reporting practices, except as required by GAAP, or change its
Fiscal Year without providing the Administrative Agent with ten (10) days’ prior
written notice of such change. At the end of any calendar year during which any
such change has occurred, the affected Loan Party shall prepare and deliver to
the Administrative Agent (for distribution to the Lenders through posting on
Intralinks or other web site in use to distribute information to the Lenders) an
explanatory statement, in form and substance reasonably satisfactory to the
Administrative Agent, reconciling the previous treatment or practice with the
new treatment or practice.
          8.11 Limitation on Negative Pledge Clauses. Enter into any agreement
with any Person which agreement effectively prohibits or limits the ability of a
Loan Party to create, incur, assume or suffer to exist any Lien upon or
otherwise transfer any interest in any of its property, assets or revenues as
Collateral, whether now owned or hereafter acquired, other than:
          (a) this Agreement;

-92-



--------------------------------------------------------------------------------



 



          (b) the Loan Documents;
          (c) any industrial revenue bonds, purchase money mortgages or
Financing Leases permitted by this Agreement (in which cases, any prohibition or
limitation shall only be effective against the assets financed thereby);
          (d) leases or other documents containing restrictions on assignment
entered into in the ordinary course of business;
          (e) licensing agreements or management agreements with customary
provisions restricting assignment, entered into in the ordinary course of
business;
          (f) joint venture agreements containing customary and standard
provisions regarding ownership and distribution of the assets or equity
interests of such joint venture;
          (g) agreements that neither restrict the Agents’ and Lenders’ ability
to obtain first priority liens on Collateral included in a Borrowing Base nor
restrict the Agents’ and Lenders’ ability to exercise the remedies available to
them under applicable law and the Security Documents, subject to liens permitted
hereunder; provided that, in no event shall such agreements restrict the payment
of the Loans and other Obligations;
          (h) agreements entered into by a Loan Party with a third party
customer or supplier of such Loan Party in the ordinary course of business with
respect to a transaction that places restrictions on a portion of the cash of
such Loan Party in an amount reasonably related to the amount of such
transaction on terms consistent with the past practice of such Loan Party;
          (i) agreements entered into in the ordinary course of business with
commodity storage, transportation and/or processing facilities that prohibit
liens on the commodities that are the subject thereof and which shall not be
included in any Borrowing Base; and
          (j) agreements purporting to prohibit the existence of any Liens upon,
or transferring of any interest in, any Excluded Asset (as such term is defined
in the Security Agreement).
          8.12 Limitation on Lines of Business. Enter into any material line of
business except for those lines of business in which the Loan Parties are
engaged on the Closing Date and activities reasonably related or incidental
thereto.
          8.13 Governing Documents. Amend its Governing Documents, in any manner
that could reasonably be expected to be materially adverse to the interests of
the Lenders and the Agents, without the prior written consent of the Required
Lenders, which shall not be unreasonably withheld or delayed.
          8.14 Limitation on Modification of Risk Management Policy. Modify or
fail to adhere with the terms of the Risk Management Policy except as permitted
by Section 7.10(a).
          SECTION 9. EVENTS OF DEFAULT
          9.1 Events of Default. If any of the following events shall occur and
be continuing:
          (a) (i) the Borrower shall fail to pay any principal of any Revolving
Credit Loan or Reimbursement Obligation when due in accordance with the terms
thereof or hereof; or (ii) the Borrower

-93-



--------------------------------------------------------------------------------



 



shall fail to pay any interest on any Loan or Reimbursement Obligation, or any
other amount payable hereunder or under the other Loan Documents or the Fee
Letters, within five (5) calendar days after such interest or other amount
becomes due and payable in accordance with the terms thereof or hereof; or
          (b) any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or which is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been incorrect in any material respect on or as of the date
made or deemed made; or
          (c) any Loan Party shall default in the observance or performance of
any covenant contained in Sections 7.4(a), 7.7(a), 7.7(f), 7.7(g) or 8 of this
Agreement, or Section 5 of the Security Agreement (other than Sections 5(b)(i),
(c), (d), (f)(i), (f)(ii) and (g)); or
          (d) any Loan Party shall default in the observance or performance of
any other obligation contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a), (b) and (c) of this Section 9.1), and
such default shall continue unremedied for a period of 30 days after the earlier
of (x) such Loan Party having Actual Knowledge of such default or (y) notice
thereof from the Administrative Agent to the Borrower; or
          (e) any Loan Party shall (A) default in any payment of principal of or
interest on any Indebtedness (other than the Loans or Reimbursement Obligations)
or in the payment of any Guarantee Obligation, beyond the applicable period of
grace (not to exceed 30 days), if any, provided in the instrument or agreement
under which such Indebtedness or Guarantee Obligation was created, if the
aggregate amount of the Indebtedness and/or Guarantee Obligations of any Loan
Party in respect of which such default or defaults shall have occurred is at
least $7,500,000; (B) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or such Guarantee
Obligation (in each case involving the amounts specified in clause (A) above) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such Guarantee
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or such Guarantee
Obligation to become payable; or (C) default in the observance or performance of
any obligation (payment or otherwise) under a Financial Hedging Agreement or a
Commodity Hedging Agreement if the counterparty thereof exercises its right to
terminate its position under such Financial Hedging Agreement or Commodity
Hedging Agreement and such Loan Party fails to pay such amount when due, if in
excess of $7,500,000, unless disputed in good faith by such Loan Party; or
          (f) (i) the Borrower or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future Law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, arrangement, liquidation, winding-up or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Borrower or any of its Subsidiaries
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against the Borrower or any of its Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced against the Borrower or any
of its Subsidiaries any case,

-94-



--------------------------------------------------------------------------------



 



proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief with
regard to all or any substantial part of its assets, which shall not have been
vacated, discharged, or stayed or bonded pending appeal within 30 days from the
entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
          (g) (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Loan Party or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Loan Parties or any Commonly Controlled Entity incur, or in the reasonable
opinion of the Required Lenders are likely to incur, any liability in connection
with a complete or partial withdrawal from, or the Insolvency, Reorganization or
termination of, a Multiemployer Plan or (vi) any other event or condition shall
occur or exist with respect to a Plan; and in each case in clauses (i) through
(vi) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or
          (h) one or more judgments or decrees shall be entered against any Loan
Party involving in the aggregate a liability (not paid or fully covered by
insurance) in excess of $7,500,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or
          (i) (i) this Agreement or any of the Security Documents shall cease,
for any reason, to be in full force and effect, or any Loan Party shall so
assert or (ii) the Lien created by any of the Security Documents shall cease to
be enforceable and of the same effect and priority purported to be created
thereby; or
          (j) once in effect, the Guarantee shall cease, for any reason (other
than by reason of the express release thereof pursuant to Section 11.5), to be
in full force and effect or any Loan Party or any Affiliate of any Loan Party
shall so assert; or
          (k) any agreement or provision pertaining to the subordination of any
Subordinated Indebtedness (or any related provision) under a subordination
agreement shall cease, for any reason, to be in full force and effect; or
          (l) any Change of Control shall occur; or
          (m) the Borrower shall fail to deliver (A) a Borrowing Base Report
when due in accordance with the terms of either Section 7.2(d) or 7.2(e), as
applicable, and the same shall remain unremedied for a period of two
(2) Business Days or (B) any of the items specified in clauses (i) through (xi),
as applicable, of the definition of “Borrowing Base Report” in Section 1 hereof
when due in accordance with the terms hereof and the same shall remain
unremedied for a period of five (5) Business Days;

-95-



--------------------------------------------------------------------------------



 



then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) of this Section 9.1 with respect to the
Borrower, the Commitments shall immediately and automatically terminate and the
Loans and Reimbursement Obligations (except as provided in the following
paragraph) hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the reasonable request of the Required Lenders, the Administrative
Agent shall, by notice to the Borrower declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
reasonable request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans and, except as provided in the
following paragraph, Reimbursement Obligations hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.
          With respect to all outstanding Letters of Credit with respect to
which demand for payment shall not have occurred at the time of an acceleration
pursuant to the preceding paragraph, the Borrower shall at such time Cash
Collateralize an amount equal to 103% of the aggregate then undrawn and
unexpired amount of such Letters of Credit. The Borrower hereby grants to the
Collateral Agent, for the benefit of the Issuing Lenders and the L/C
Participants, a security interest in such Cash Collateral to secure all
obligations of the Borrower under this Agreement and the other Loan Documents.
Cash Collateralized amounts shall be applied by the Collateral Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the Notes. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
Notes shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Borrower. The Borrower shall execute and
deliver to the Collateral Agent, for the account of the Issuing Lenders and the
L/C Participants, such further documents and instruments as the Collateral Agent
may reasonably request to evidence the creation and perfection of the within
security interest in such Cash Collateral account.
          9.2 Right to Cure. Notwithstanding anything to the contrary contained
in Section 9.1, upon the occurrence of any Event of Default under the covenants
set forth in Section 8.1 by an amount not exceeding 20% of the then-required
applicable covenant level for any calendar month, (i) Buckeye Energy Holdings
LLC may make a Permitted Equity Contribution (and the issuer of the Capital
Stock so purchased may invest the cash proceeds thereof as permitted under
Section 8.7(c)) after the last day of such month or (ii) the Borrower may incur
Indebtedness pursuant to Section 8.2(b) after the last day of such month, and in
each case, the proceeds so contributed or lent shall be deemed to increase
Consolidated Net Working Capital and Consolidated Tangible Net Worth, as
applicable, with respect to and as of the end of the applicable calendar month
for the purposes of calculating Consolidated Tangible Net Worth, Consolidated
Net Working Capital and the Consolidated Leverage Ratio in order to determine
compliance with Sections 8.1(a), (b) and (c); provided that, such proceeds
applied to the cure right in this Section 9.2 (A) shall be received by the
Borrower no later than the applicable Cure Deadline and (B) shall not exceed the
aggregate amount necessary to cure such Event of Default under Section 8.1 for
such applicable month. The parties hereby acknowledge that this Section 9.2 may
not be relied on for purposes of calculating any financial ratios other than as
applicable to Section 8.1 and shall not result in any adjustment to any ratio
other than the Consolidated Leverage Ratio or any amount other than the
Consolidated Net Working Capital and Consolidated Tangible Net Worth, as
applicable, referred to in the

-96-



--------------------------------------------------------------------------------



 



immediately preceding sentence. Such cure right under this Section 9.2 may be
exercised no more than twice during any period of twelve consecutive months and
no more than three times during the term of this Agreement.
          SECTION 10. THE AGENTS
          10.1 Appointment. (a) Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes each Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.
          (b) Each Qualified Counterparty, pursuant to the terms of the
applicable Hedging Agreement Qualification Notification and/or by accepting the
grant by the Loan Parties of the security interest in the Collateral pursuant to
the Security Documents, hereby irrevocably designates and appoints the Agents as
the agents of such Qualified Counterparty under this Agreement and the other
Loan Documents, and each such Qualified Counterparty irrevocably authorizes each
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to such Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Qualified Counterparty, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against any Agent.
          10.2 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.
          10.3 Exculpatory Provisions. Neither any Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates (each an
“Agent-Related Person”) shall be (i) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document (including in any
audit prepared by the Administrative Agent’s internal auditor pursuant to
Section 6.1(l)) or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

-97-



--------------------------------------------------------------------------------



 



          10.4 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any Note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by such Agent with reasonable care. The Agents may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
notice of assignment, negotiation or transfer thereof shall have been filed with
such Agent. Each Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or as otherwise required by Section 11.1 or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Each Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders or as otherwise required by
Section 11.1 and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders and all future holders of the
Loans and all other Obligations.
          10.5 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender, or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
          10.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that none of the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by any Agent hereinafter
taken, including any review of the affairs of the Borrower or any audit
performed by the Administrative Agent’s internal auditor pursuant to
Section 6.1(l), shall be deemed to constitute any representation or warranty by
any Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and the other
Loan Parties and made its own decision to extend credit to the Borrower
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder or under the other Loan Documents, no Agent shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of such Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates. Without limiting the generality of the
foregoing, no Agent shall have any duty to monitor the Collateral used to
calculate any Borrowing

-98-



--------------------------------------------------------------------------------



 



Base or the reporting requirements or the contents of reports delivered by the
Borrower. Each Lender assumes the responsibility of keeping itself informed at
all times.
          10.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the Loans and Reimbursement Obligations and
the cash collateralization of the L/C Obligations) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that, no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from such Agent’s gross negligence or willful
misconduct. The agreements in this Section 10.7 shall survive the payment of the
Loans, Reimbursement Obligations and all amounts payable hereunder and the cash
collateralization of the L/C Obligations.
          10.8 Agent in Its Individual Capacity. Each Agent and its Affiliates
may make loans and other extensions of credit to, accept deposits from and
generally engage in any kind of business with the Borrower and the other Loan
Parties as though such Agent were not an Agent hereunder and under the other
Loan Documents. With respect to the Loans and other Extensions of Credit made by
it, each Agent shall have the same rights and powers under this Agreement and
the other Loan Documents as any Lender and may exercise the same as though it
were not an Agent, and the terms “Lender” and “Lenders” shall include each Agent
in its individual capacity.
          10.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor Administrative Agent for the Lenders, which successor
Administrative Agent shall be approved by the Borrower, whereupon such successor
Administrative Agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor Administrative Agent effective upon such appointment and approval, and
the former Administrative Agent’s rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Agreement or
any holders of the Loans or other Obligations. After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents. If no successor Administrative Agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of such Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. The Collateral Agent may, at any time, by notice to the
Lenders and the Administrative Agent, resign as Collateral Agent hereunder,
whereupon the duties, rights, obligations and responsibilities of the Collateral
Agent hereunder shall automatically be assumed by, and inure to the benefit of,
the Administrative Agent, without any further act by the Collateral Agent, the
Administrative Agent or any Lender. After any retiring Collateral Agent’s
resignation as Collateral Agent, the provisions of this Section 10 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Collateral Agent under this Agreement and the other Loan Documents.

-99-



--------------------------------------------------------------------------------



 



          10.10 Collateral Matters. (a) The Collateral Agent is authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time-to-time to take any action with respect to
any Collateral or the Loan Documents which may be necessary to perfect and
maintain perfected the security interest in and Liens upon the Collateral
granted pursuant to the Loan Documents.
          (b) The Lenders, and the Qualified Counterparties (pursuant to the
terms of the applicable Hedging Agreement Qualification Notification and/or by
accepting the grant by the Loan Parties of the security interest in the
Collateral pursuant to the Security Documents) irrevocably authorize the
Collateral Agent, at its option and in its discretion, to release any Lien
granted to or held by the Collateral Agent upon any Collateral (i) upon
termination of the Commitments, and payment in full of all Loans and all other
Obligations known to the Collateral Agent and payable under this Agreement or
any other Loan Document (or any obligations owed under a Commodity Hedging
Agreement with a Qualified Counterparty or any Financial Hedging Agreement with
a Qualified Counterparty); (ii) constituting property sold or to be sold or
disposed of as part of or in connection with any disposition permitted
hereunder; (iii) constituting property in which the Borrower owned no interest
at the time the Lien was granted or at any time thereafter; (iv) constituting
property leased to the Borrower under a lease which has expired or been
terminated in a transaction permitted under this Agreement or is about to expire
and which has not been, and is not intended by the Borrower to be, renewed or
extended; (v) consisting of an instrument evidencing Indebtedness or other debt
instrument, if the indebtedness evidenced thereby has been paid in full; or
(vi) if approved, authorized or ratified in writing by all of the Lenders. Upon
request by the Collateral Agent at any time, the Lenders will confirm in writing
the Collateral Agent’s authority to release particular types or items of
Collateral pursuant to this Section 10.10; provided that, the absence of any
such confirmation for whatever reason shall not affect the Collateral Agent’s
rights under this Section 10.10.
          (c) The Collateral Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys in fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Collateral Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in fact selected by it with reasonable
care.
          10.11 The Lead Arranger and Syndication Agent. Neither the Lead
Arranger nor the Syndication Agent, in their respective capacities as such,
shall have any duties or responsibilities, nor shall any such Person incur any
liability in such capacity, under this Agreement and the other Loan Documents.
          SECTION 11. MISCELLANEOUS
          11.1 Amendments and Waivers. Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1.
Amendments, supplements and modifications to the Loan Documents that expressly
require the consent of the Administrative Agent and do not require the consent
of the Lenders may be entered into by the Administrative Agent and the Borrower
without the consent of the Lenders. Otherwise, the Required Lenders may, or,
with the written consent of the Required Lenders, the Administrative Agent may,
from time-to-time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents with the Borrower for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Borrower hereunder
or thereunder or (b) waive or consent to any departure from, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan

-100-



--------------------------------------------------------------------------------



 



Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver or consent and no such amendment, supplement or
modification shall:
     (i) reduce the amount or extend the scheduled date of maturity of any Loan
or Reimbursement Obligation hereunder or any installment thereof, or reduce the
stated rate of any interest or fee payable hereunder or extend the scheduled
date of any payment thereof or increase the amount or extend the expiration date
of any Lender’s Commitment, in each case without the consent of each Lender
affected thereby, or
     (ii) amend or modify the definition of “Termination Date” or Section 4.9,
without the written consent of all of the Lenders, or
     (iii) amend or modify the definition of “Applicable Margin” or the
definition of any component thereof, or reduce the stated rate of any interest
or fee payable under this Agreement, without the written consent of all of the
Lenders, or
     (iv) amend, modify or waive any provision of this Section 11.1 or change
the percentage specified in the definition of Required Lenders or Supermajority
Lenders, or consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents, in
each case without the written consent of all of the Lenders, or
     (v) amend or modify the definition of “Borrowing Base” or the definition of
any component thereof, in each case without the written consent of the
Supermajority Lenders, or
     (vi) consent to the release by the Collateral Agent of all or substantially
all of the Collateral or release any Guarantor from their Guarantee Obligations
under the Guarantee, without the written consent of each Lender affected
thereby, or
     (vii) amend, modify or waive any provision of Section 10, or any other
provision affecting the rights, duties or obligations of any Agent, without the
written consent of any Agent directly affected thereby, or
     (viii) amend, modify or waive any provision of Section 3, or any provision
of Section 11.7(c) affecting the right of the Issuing Lenders to consent to
certain assignments thereunder, without the written consent of the Issuing
Lenders.
          Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Agents and all future holders of the Loans and other
Obligations. In the case of any waiver, the Borrower, the Lenders and the Agents
shall be restored to their former positions and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon.
          11.2 Notices.
          (a) General. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) in the case of delivery by hand,
when delivered, (b) in the case of delivery by mail, three (3) Business Days
after being deposited in

-101-



--------------------------------------------------------------------------------



 



the mails, postage prepaid, or (c) in the case of delivery by facsimile
transmission, when sent and receipt has been electronically confirmed, addressed
as follows in the case of Borrower and the Administrative Agent, and as set
forth in Schedule 1.0 in the case of the other parties hereto, or to such other
address as may be hereafter notified by the respective parties hereto:
          The Borrower:
Buckeye Energy Services LLC
One Greenway Plaza
Suite 600
Houston, TX 77046
Attention: Assistant Treasurer
Fax No.: 832-615-8602
          with a copy to:
Buckeye Energy Holdings LLC
Five TEK Park
9999 Hamilton Boulevard
Breinigsville, PA 18031
Attention: General Counsel
Fax No.: 610-904-4006
          The Administrative Agent:
For purposes of payments only,
BNP Paribas RCC, Inc., as agent for BNP Paribas
525 Washington Blvd.
Jersey City, New Jersey 07301
Attention: Lisa Ali, Loan Servicing
Fax No.: 201-850-4022
Attention: Yuri Latorre, Loan Servicing
Fax No.: 201-850-4022
For all other purposes,
BNP Paribas
787 Seventh Avenue, 9th Floor
New York, New York 10019
Attention: Keith Cox
Fax No.: 212-841-2536

-102-



--------------------------------------------------------------------------------



 



and
BNP Paribas RCC, Inc., as agent for BNP Paribas
525 Washington Blvd.
Jersey City, New Jersey 07301
Attention: Lisa Ali, Loan Servicing
Fax No.: 201-850-4022
Attention: Chering Kenawy/Mohammed Haque, Trade Finance
Fax No.: 201-850-4024
          with a copy to:
Cadwalader, Wickersham & Taft LLP
227 W. Trade Street, Suite 2400
Charlotte, North Carolina 28202
Attention: Steven N. Cohen, Esq.
Fax No.: 704-348-5200
provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Lenders or the Lenders pursuant to Section 2.4, 3.1, 3.3, 4.3, 4.6,
4.7, or 4.9 shall not be effective until received.
          (b) Limited Use of Electronic Mail. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and may not be used to deliver any notice
hereunder.
          (c) Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
          11.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.
          11.4 Survival of Representations and Warranties. All representations
and warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other Extensions of Credit hereunder.
          11.5 Release of Collateral and Guarantee Obligations. (a) Upon any
sale or other transfer of any Collateral that is permitted under the Loan
Documents by any Loan Party or a sale of all of

-103-



--------------------------------------------------------------------------------



 



the assets of, or all of the Capital Stock of, a Subsidiary in a transaction
that is permitted under the Loan Documents, or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 10.10 hereof, the security interest in such
Collateral shall automatically terminate and any guarantee obligations under any
Loan Document of any Person being Disposed of in such Disposition shall
automatically terminate, in each case, to the extent necessary to permit
consummation of such Disposition in accordance with the Loan Documents.
          (b) Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations have been paid in full (except
indemnification obligations for which no claim has been made and of which no
Responsible Person of any Loan Party has Actual Knowledge), the Commitments have
terminated and no Letter of Credit shall be outstanding, the pledge and security
interest granted pursuant to this Agreement and the other Loan Documents shall
automatically terminate, all obligations of any Loan Party under the Guarantee
or any other Loan Document shall be automatically released, all rights to the
Collateral shall revert to the respective owners thereof, and upon request of
the Borrower, the Collateral Agent shall (without notice to, or vote or consent
of, any Lender or Qualified Counterparty to any Commodity Hedging Agreement or
any Financial Hedging Agreement) take such actions as shall be required to
evidence the release of its security interest in all Collateral, and to evidence
the release of all guarantee obligations under any Loan Document. Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.
          11.6 Payment of Expenses and Taxes and Indemnity. The Borrower agrees
(a) to pay or reimburse each Agent for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation, execution, delivery and administration of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable and documented fees
and disbursements of counsel to the Administrative Agent (which shall be limited
to one counsel per country), (b) to pay or reimburse each Lender and each Agent
for all its documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including, without limitation, the
documented fees and disbursements of counsel (excluding the allocated fees and
expenses of in-house counsel) to each Lender and of counsel to the
Administrative Agent (including the fees and expenses of Cadwalader, Wickersham
& Taft LLP), (c) to pay or reimburse the Administrative Agent for its documented
costs and expenses incurred in connection with inspections performed pursuant to
Section 7.9 and audits performed pursuant to Section 6.1(l), and any other due
diligence performed in connection with this Agreement and the other Loan
Documents, including the documented fees and disbursements of counsel to the
Administrative Agent (including the fees and expenses of Cadwalader, Wickersham
& Taft LLP), (d) to pay, indemnify, and hold each Lender and each Agent harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent (including the determination of
whether or not any such waiver or consent is required) under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(e) to pay, indemnify, and hold each Lender, the Issuing Lenders and the Agents,
and each of their respective officers, employees, directors, trustees, agents,
advisors, affiliates and controlling persons (each, an

-104-



--------------------------------------------------------------------------------



 



“Indemnitee”), harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents, and any such other documents, including,
without limitation, any investigation, litigation or proceeding in connection
therewith and any of the foregoing relating to the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
the Borrower, any of its Subsidiaries, or any of the Properties (all the
foregoing in this clause (e), collectively, the “Indemnified Liabilities”);
provided that, the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities (i) to the extent such Indemnified
Liabilities are found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee, or (ii) legal proceedings commenced against an
Indemnitee by any security holder or creditor thereof arising out of and based
upon rights afforded any such security holder or creditor solely in its capacity
as such. The agreements in this Section 11.6 shall survive repayment of the
Loans, Reimbursement Obligations and all other amounts payable hereunder.
          11.7 Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Agents and their respective successors and assigns, except that the
Borrower may not assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of each Lender (and any purported
such assignment or transfer by the Borrower without such consent of each Lender
shall be null and void), unless such assignment or transfer is from one Borrower
to another Borrower.
          (b) Any Lender may, in accordance with applicable Law, at any time
sell to one or more banks, financial institutions or other entities
(individually a “Participant” and, collectively, the “Participants”) (so long as
no Default or Event of Default has occurred and is continuing, only to a Person
other than an Ineligible Transferee) participating interests in any Loan or
Reimbursement Obligation owing to such Lender, any Commitment of such Lender or
any other interest of such Lender hereunder and under the other Loan Documents
(a “Participation”). In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan, Reimbursement Obligation or other
interest for all purposes under this Agreement and the other Loan Documents, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any
amendment to or waiver of any provision of any Loan Document, or any consent to
any departure by any Loan Party therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or the stated rate
of interest on, the Loans, Reimbursement Obligation or any fees payable to the
Lender hereunder, or postpone the date of the final maturity of the Loans or
Reimbursement Obligations, in each case to the extent subject to such
participation. The Borrower agrees that if amounts outstanding under this
Agreement are due or unpaid during an Event of Default, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall, to the maximum extent permitted by applicable
Law, be deemed to have the right of setoff in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 11.8(a) as fully as if it were a Lender
hereunder. The Borrower also agrees that each Participant shall be entitled to
the benefits of, and bound by the obligations imposed on the Lenders in,
Sections 4.10, 4.11, and 4.14 with respect to its participation in the
Commitments and the Revolving Credit Loans and other Extensions of Credit
outstanding from time-to-

-105-



--------------------------------------------------------------------------------



 



time as if it were a Lender; provided that, a Participant shall not be entitled
to receive any greater payment in the case of Sections 4.10, 4.11, and 4.14 than
the applicable Lender would have been entitled to receive with respect to the
Participation sold to such Participant, unless the sale of the Participation is
made with the Borrower’s prior written consent expressly acknowledging such
Participant may receive a greater benefit; provided, further, that, a
Participant that would be a Non-Exempt Lender if it were a Lender shall not be
entitled to the benefits of Section 4.11 to the extent such Participant fails to
comply with Section 4.11(e) as though it were a Lender.
          (c) Any Lender may, in accordance with applicable Law, at any time and
from time-to-time assign to any Lender or any Affiliate or Approved Fund
thereof, or, with the consent of the Administrative Agent, the Issuing Lenders
and, so long as no Default or Event of Default has occurred and is continuing,
the Borrower (which consent shall not be unreasonably withheld or delayed), to
any other Person (the “Assignee”), all or any part of its rights and obligations
under this Agreement and the other Loan Documents pursuant to an Assignment and
Acceptance, substantially in the form of Exhibit F, appropriately completed (an
“Assignment and Acceptance”), executed by such Assignee, such assigning Lenders
(and, in the case of an Assignee that is not then a Lender or any Affiliate or
Approved Fund thereof, by the Administrative Agent, the Issuing Lenders, and, so
long as no Default or Event of Default has occurred and is continuing, the
Borrower) and attaching the Assignee’s relevant tax forms, administrative
details and wiring instructions, and delivered to the Administrative Agent for
its acceptance and recording in the Register; provided that (i) each such
assignment to an Assignee (other than any Lender) shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (other than in the case of (a) an assignment of all of a Lender’s
interests under this Agreement or (b) an assignment to an Affiliate or Approved
Fund of such assigning Lender), unless otherwise agreed by the Administrative
Agent and, so long as no Default or Event of Default has occurred and is
continuing, the Borrower (such amount to be aggregated in respect of assignments
by to any Lender and the Affiliates or Approved Funds thereof), (ii) in the case
of an assignment by a Lender to a Bank CLO managed by such Lender or an
Affiliate of such Lender, unless such assignment to such Bank CLO has been
consented to by the Administrative Agent, the Issuing Lenders and the Borrower
(such consent not to be unreasonably withheld or delayed), the assigning Lender
shall retain the sole right to approve any amendment, waiver or other
modification of this Agreement or any other Loan Document; provided that, the
Assignment and Acceptance between such Lender and such Bank CLO may provide that
such Lender will not, without the consent of such Bank CLO, agree to any
amendment, modification or waiver that requires the consent of each Lender
directly affected thereby pursuant to Section 11.1, and (iii) each Assignee
shall comply with the provisions of Section 4.11(c), (iv) so long as no Default
or Event of Default has occurred and is continuing, no such assignment shall be
made to an Ineligible Transferee. Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with Commitments as set forth therein, and
(y) the assigning Lender thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto). Notwithstanding any
provision of this paragraph (c) and paragraph (e) of this Section 11.7, the
consent of the Borrower shall not be required, and, unless requested by the
Assignee and/or the assigning Lender, new Notes shall not be required to be
executed and delivered by the Borrower, for any assignment which occurs at any
time when any of the events described in Section 9.1(f) shall have occurred and
be continuing. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.7 shall be
treated for purposes of this Agreement as a sale by such Lender of a
Participation in such rights and obligations in accordance with clause (b) of
this Section 11.7.

-106-



--------------------------------------------------------------------------------



 



          (d) The Administrative Agent, on behalf of the Borrower, shall
maintain at the address of the Administrative Agent referred to in Section 11.2
a copy of each Assignment and Acceptance delivered to it and a record of each
Participation and a register (the “Register”) for the recordation of the names
and addresses of the Lenders (including all Assignees, successors and
Participants) and the Commitments of, and principal amounts of the Loans and
other Obligations owing to, each Lender from time-to-time. The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may (and, in the case of any
Loan or other obligation hereunder not evidenced by a Note, shall) treat each
Person whose name is recorded in the Register as the owner of a Loan or other
Obligation hereunder as the owner thereof for all purposes of this Agreement and
the other Loan Documents, notwithstanding any notice to the contrary. Any
assignment of any Loan or other obligation hereunder, whether or not evidenced
by a Note, shall be effective only upon appropriate entries with respect thereto
being made in the Register. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time-to-time upon
reasonable prior notice. If any Lender sells a Participation as described in
Section 11.7(b), it shall provide to the Administrative Agent or maintain the
information described in this paragraph (solely as a non-fiduciary agent of the
Borrower solely for tax purposes) and permit the Administrative Agent and the
Borrower to review such information as reasonably needed for the Administrative
Agent and the Borrower, as applicable, to comply with their obligations under
this Agreement or under any applicable Law or governmental regulation or
procedure.
          (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an Assignee (and, in the case of an Assignee that is not
then a Lender, by the Administrative Agent, the Issuing Lenders and, so long as
no Default or Event of Default has occurred and is continuing, the Borrower),
together with payment to the Administrative Agent by the assigning Lender of a
registration and processing fee of $3,500 (other than in the case of an
assignment to a Lender or an Affiliate of a Lender or any pledge or assignment
by a Lender of any Loan or Note to any Federal Reserve Bank), the Administrative
Agent shall (i) promptly accept such Assignment and Acceptance and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the applicable Register and give notice of such acceptance and
recordation to the Lenders and the Borrower.
          (f) The Borrower authorizes each Lender to disclose to any Participant
or Assignee (each, a “Transferee”) and, so long as no Default or Event of
Default has occurred and is continuing, only to a Person other than an
Ineligible Transferee and only with the consent of the Borrower (which consent
shall not be unreasonably withheld or delayed) any prospective Transferee in
each case, any and all financial information in such Lender’s possession
concerning the Borrower and its Affiliates which has been delivered to such
Lender by or on behalf of the Borrower pursuant to this Agreement or which has
been delivered to such Lender by or on behalf of the Borrower in connection with
such Lender’s credit evaluation of the Borrower and its Affiliates prior to
becoming a party to this Agreement; provided that such Transferee shall have
agreed to be bound by the provisions of Section 11.15 hereof.
          (g) For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section 11.7 concerning assignments of Loans and
other Extensions of Credit and Notes relate only to absolute assignments and
that such provisions do not prohibit assignments creating security interests,
including, without limitation, (i) any pledge or assignment by a Lender of any
Loan or Note to any Federal Reserve Bank in accordance with applicable Law and
(ii) any pledge or assignment by a Lender which is a fund to its trustee for the
benefit of such trustee and/or its investors to secure its obligations under any
indenture or Governing Documents to which it is a party; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

-107-



--------------------------------------------------------------------------------



 



          (h) Notwithstanding the foregoing, any Lender may, with notice to, but
without consent of, the Borrower and the Administrative Agent, and in accordance
with the definition of “Conduit Lender” set forth in Section 1.1 hereof and the
terms of this Section 11.7(h), designate a Conduit Lender and fund any of the
Loans or Unreimbursed Amounts which such Lender is obligated to make or pay
hereunder by causing such Conduit Lender to fund such Loans or Unreimbursed
Amounts on behalf of such Lender. Any Conduit Lender may assign any or all of
the Loans or Unreimbursed Amounts it may have funded hereunder to its
designating Lender without the consent of the Borrower or the Administrative
Agent and without regard to the limitations set forth in Section 11.7(c). The
Borrower, each Lender and each Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar Law in connection
with any obligation of such Conduit Lender under the Loan Documents, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance. In addition, notwithstanding the foregoing,
any Conduit Lender may (i) with notice to, but without the prior written consent
of, the Borrower and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Loans or
Reimbursement Obligations to any financial institutions (consented to by the
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such Conduit Lender to support the funding or
maintenance of Loans or Reimbursement Obligations by such Conduit Lender and
(ii) disclose on a confidential basis any non-public information relating to its
Loans and its Reimbursement Obligations to any rating agency, commercial paper
dealer or provider of any surety, guarantee or credit or liquidity enhancement
to such Conduit Lender. This clause (h) may not be amended without the written
consent of any Conduit Lender directly affected thereby.
          11.8 Adjustments; Set-off. (a) If any Lender (a “Benefited Lender”)
shall at any time receive any payment of all or part of its Loans or
Reimbursement Obligations, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 9.1(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans or
Reimbursement Obligations, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; except that
with respect to any Lender that is a Defaulting Lender by virtue of such Lender
failing to fund its Commitment Percentage of any Revolving Credit Loan, Swing
Line Loan, Refunded Swing Line Loan, Swing Line Participation Amount, Daylight
Overdraft Loan, Refunded Daylight Overdraft Loan, Daylight Overdraft
Participation Amount or an L/C Obligation, such Defaulting Lender’s pro rata
share of the excess payment shall be allocated to the Lender (or the Lenders,
pro rata) that funded such Defaulting Lender’s Commitment Percentage; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Borrower agree that each Lender so
purchasing a portion of another Lender’s Loan may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Lender were the direct holder of such portion.
          (b) In addition to any rights and remedies of the Lenders provided by
Law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived

-108-



--------------------------------------------------------------------------------



 



by the Borrower to the extent permitted by applicable Law, during the existence
of an Event of Default, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that, the failure to give such notice shall not
affect the validity of such set-off and application.
          11.9 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile transmission or electronic mail transmission in portable document
format of signature pages hereto), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Agreement by facsimile transmission or by
electronic mail in portable document format shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
          11.10 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          11.11 Integration. This Agreement and the other Loan Documents
represent the agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.
          11.12 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          11.13 Submission to Jurisdiction. Each party to this Agreement
irrevocably and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail),

-109-



--------------------------------------------------------------------------------



 



postage prepaid, to the Loan Parties as the case may be, at their address set
forth in Section 11.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by Law or shall limit the right
to sue in any other jurisdiction; and
          (e) waives, to the maximum extent not prohibited by Law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 11.13 any special, exemplary, punitive or consequential damages.
          11.14 Acknowledgements. Each Loan Party hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
          (b) none of the Agents nor any Lender has any fiduciary relationship
with or duty to the Loan Parties arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Borrower and the other Loan Parties, on one hand, and the Agents and Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.
          11.15 Waivers of Jury Trial. EACH OF THE LOAN PARTIES, THE AGENTS AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.
          11.16 Confidentiality. (a) Each Agent and Lender shall (i) keep
confidential (and shall cause its directors, officers, employees,
representatives, agents or auditors (collectively, “Representatives”) to keep
confidential) all information that such Lender receives from or on behalf of the
Loan Parties other than information that is identified by the Loan Parties as
being non-confidential information (all such information that is not so
identified being “Confidential Information”); provided that, nothing in this
Section 11.16(d) shall prevent the Administrative Agent or any Lender from
disclosing, subject to the terms and requirements of this Section 11.16(d), such
information to an Affiliate or its Representatives, (ii) use Confidential
Information solely for purposes of evaluating and administering the Loans and
the Loan Documents and (iii) subject to Section 11.16(d), not disclose
Confidential Information to Representatives of its Trading Business.
          (b) Notwithstanding anything in this Section 11.16 to the contrary,
any Confidential Information may be disclosed by any Lender (the affected Lender
being, the “Disclosing Party”) if the Disclosing Party is compelled by judicial
process or is required by Law or regulation or is requested to do so by any
examiner or any other regulatory authority or recognized self-regulatory
organization including, without limitation, the New York Stock Exchange, the
Federal Reserve Board, the New York State Banking Department and the Securities
& Exchange Commission, in each case having or asserting jurisdiction over the
Disclosing Party.
          (c) The obligations of each Lender and its Representatives under this
Section 11.16 with respect to Confidential Information shall not apply to any
Confidential Information which, as of the date of disclosure to such Lender or
its Representatives is in the public domain or subsequently comes

-110-



--------------------------------------------------------------------------------



 



into the public domain other than as a result of a breach of the obligations of
any Lender or its Representatives hereunder, or any information that was or
becomes available to such Lender or its Representatives from a person or source
that is not, to the knowledge of such Lender or its Representatives, bound by a
confidentiality agreement with the Loan Parties or otherwise prohibited from
transferring such information to such Lender or its Representatives, or any
information which was or becomes available to such Lender or its Representatives
without any obligation of confidentiality prior to its disclosure by or on
behalf of the Loan Parties.
          (d) Notwithstanding anything herein to the contrary, each Lender may
disclose Confidential Information to those Representatives of its Trading
Business, solely to the extent (i) such disclosure is (A) advisable, in the good
faith discretion of such Lender, to assist such Lender in protecting and
enforcing its rights under the Loan Documents and other credit facilities with
which such Lender or its Affiliates has with the Borrower (or its Affiliates)
and (B) relevant to such assistance, (ii) such Representatives have been advised
of, and agree to, the confidential nature, and restrictions on use, of such
Confidential Information and need to know same in connection with providing such
assistance, and (iii) such Confidential Information is not used for any purpose
other than that set forth in this Section 11.16.
          11.17 Effect of Amendment and Restatement. On the Closing Date, the
Existing Credit Agreement shall be amended, restated and superseded in its
entirety. The parties hereto acknowledge and agree that (a) this Agreement and
other Loan Documents, whether executed and delivered in connection herewith or
otherwise, do not constitute a novation, payment or reborrowing, or termination
of the Obligations under the Existing Credit Agreement as in effect prior to the
Closing Date and (b) such Obligations are in all respects continuing (as amended
and restated hereby) with only the terms thereof being modified as provided in
this Agreement. Each Loan Party hereby reaffirms its duties and obligations
under each Loan Document to which it is a party (such reaffirmation is solely
for the convenience of the parties hereto and is not required by the terms of
the Existing Credit Agreement). Each reference to this Agreement in any Loan
Document shall be deemed to be a reference to this Agreement as amended and
restated hereby.
          11.18 Specified Laws. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Specified Laws, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the names and addresses of the Borrower and other information that will
allow such Lender or Administrative Agent, as applicable, to identify the
Borrower in accordance with the Specified Laws.
[SIGNATURE PAGES FOLLOW]

-111-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            BUCKEYE ENERGY SERVICES LLC, as Borrower
      By:   /s/         Name:           Title:        

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            AGENTS AND LENDERS:

BNP PARIBAS, as Administrative Agent,
     Collateral Agent and Lead Arranger
      By:   /s/         Name:           Title:                 By:   /s/        
Name:           Title:           BNP PARIBAS, as Issuing Lender
      By:   /s/         Name:           Title:                 By:   /s/        
Name:           Title:           BNP PARIBAS, as Swing Line Lender
      By:   /s/         Name:           Title:                 By:   /s/        
Name:           Title:        

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS, as Daylight Overdraft Lender
      By:   /s/         Name:           Title:                 By:   /s/        
Name:           Title:           BNP PARIBAS, as a Lender
      By:   /s/         Name:           Title:                 By:   /s/        
Name:           Title:        

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as a Lender
      By:   /s/         Name:           Title:        

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            SOCIÉTÉ GÉNÉRALE, as a Lender
      By:   /s/         Name:           Title:        

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH, as a Lender
 
    By:   /s/         Name:           Title:                 By:   /s/        
Name:           Title:        

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
NATIXIS, NEW YORK BRANCH, as a Lender

      By:   /s/         Name:           Title:                 By:   /s/        
Name:           Title:        

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            RZB FINANCE LLC, as a Lender
      By:   /s/         Name:           Title:                 By:   /s/        
Name:           Title:        

Signature Page to Amended and Restated Credit Agreement



 



--------------------------------------------------------------------------------



 



           
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
 
    By:   /s/         Name:           Title:                 By:   /s/        
Name:           Title:        

Signature Page to Amended and Restated Credit Agreement



 



--------------------------------------------------------------------------------



 



           
DZ BANK AG
DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK FRANKFURT
AM MAIN, as a Lender

      By:   /s/         Name:           Title:                 By:   /s/        
Name:           Title:        

Signature Page to Amended and Restated Credit Agreement



 



--------------------------------------------------------------------------------



 



            SOVEREIGN BANK, as a Lender
      By:   /s/         Name:           Title:        

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD. NY BRANCH, as a Lender

      By:   /s/         Name:           Title:        

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL
      ASSOCIATION, as a Lender
      By:   /s/         Name:           Title:        

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender

      By:   /s/         Name:           Title:        

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            UNIVEST NATIONAL BANK AND TRUST CO,
     as a Lender
      By:   /s/         Name:           Title:        

Signature Page to Amended and Restated Credit Agreement

 